



EXHIBIT 10.27









--------------------------------------------------------------------------------



AGREEMENT AND PLAN OF MERGER
DATED AS OF JANUARY 16, 2019
BY AND BETWEEN
HEARTLAND FINANCIAL USA, INC.
AND
BLUE VALLEY BAN CORP.





--------------------------------------------------------------------------------





A-1

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
 
 
 
 
ARTICLE 1 DEFINITIONS
A-5
 
 
 
 
 
1.1
Definitions
A-11
 
 
 
 
ARTICLE 2 MERGER
A-13
 
 
 
 
 
2.1
The Merger
A-13
 
2.2
Effect of Merger
A-13
 
2.3
Conversion of BVBC Common Stock
A-14
 
2.4
Conversion of BVBC Series B Preferred Stock
A-14
 
2.5
Vesting of BVBC Unvested Restricted Stock
A-14
 
2.6
Adjustment to Merger Consideration for Changes in Adjusted Tangible Common
Equity
A-14
 
2.7
Adjustments to Heartland Common Stock
A-14
 
2.8
Rights of Holders of BVBC Common Stock; Capital Stock of Heartland
A-14
 
2.9
Payment and Exchange of Certificates
A-15
 
2.10
Dissenting Shares
A-15
 
2.11
Payment of Closing Date Bank Stock Loan Indebtedness
A-16
 
2.12
The Closing
A-16
 
2.13
Withholding
A-17
 
2.14
Tax-Free Reorganization
A-17
 
2.15
Additional Actions
A-17
 
 
 
 
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF HEARTLAND
A-18
 
 
 
 
 
3.1
Organization and Qualification
A-18
 
3.2
Authority Relative to this Agreement; Non-Contravention
A-18
 
3.3
Validity of Heartland Common Stock
A-18
 
3.4
Capital Stock
A-19
 
3.5
Exchange Act Reports
A-19
 
3.6
No Material Adverse Changes
A-19
 
3.7
Reports and Filings; Compliance with Laws
A-19
 
3.8
Community Reinvestment Act
A-20
 
3.9
Regulatory Approvals
A-20
 
3.10
Certain Tax Matters
A-20
 
3.11
Litigation
A-20
 
3.12
Internal Controls
A-20
 
3.13
NASDAQ
A-20
 
3.14
No Other Representations or Warranties
A-20
 
 
 
 
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF FBLB
A-21
 
 
 
 
 
4.1
Organization and Qualification
A-21
 
4.2
Authority Relative to this Agreement; Non-Contravention
A-22
 
4.3
Capitalization
A-23
 
4.4
Ownership of BVBC Common Stock and BVBC Preferred Stock
A-24
 
4.5
Financial Statements
A-24
 
4.6
Absence of Undisclosed Liabilities
A-24
 
4.7
Loans; Substandard Loans; OREO; Commitments to Extend Credit
A-25



A-2

--------------------------------------------------------------------------------





 
4.8
Allowance for Loan and Lease Losses
A-25
 
4.9
Deposits
A-25
 
4.10
Reports and Filings
A-26
 
4.11
Ownership of Equity Interests in Certain BVBC Entities; Off Balance Sheet
Arrangements
A-26
 
4.12
Books and Records
A-26
 
4.13
No Material Adverse Changes
A-27
 
4.14
Absence of Certain Developments
A-27
 
4.15
Properties
A-28
 
4.16
Intellectual Property
A-29
 
4.17
Environmental Matters
A-29
 
4.18
Community Reinvestment Act
A-31
 
4.19
Information Security
A-31
 
4.20
Tax Matters
A-31
 
4.21
Contracts and Commitments
A-34
 
4.22
Litigation
A-35
 
4.23
No Brokers or Finders
A-35
 
4.24
Employees
A-35
 
4.25
Employee Benefit Compensation Plans
A-37
 
4.26
Insurance
A-39
 
4.27
Affiliate Transactions
A-39
 
4.28
Compliance with Laws; Permits
A-40
 
4.29
Fiduciary Accounts
A-40
 
4.30
Interest Rate Risk Management Instruments
A-41
 
4.31
No Guarantees
A-41
 
4.32
Bank Regulatory Approvals
A-41
 
4.33
Fairness Opinion
A-41
 
4.34
Transactions in Securities
A-41
 
4.35
Registration Obligation
A-41
 
4.36
Disclosure
A-41
 
 
 
 
ARTICLE 5 CONDUCT OF BUSINESS PENDING THE MERGER
A-42
 
 
 
 
 
5.1
Conduct of Business
A-42
 
5.2
Access to Information; Confidentiality
A-43
 
5.3
Notice of Developments
A-44
 
5.4
Certain Loans and Related Matters
A-44
 
5.5
Financial Statements and Pay Listings
A-45
 
5.6
Consents and Authorizations
A-45
 
5.7
Tax Matters
A-45
 
5.8
No Solicitation
A-46
 
5.9
Maintenance of Allowance for Loan and Lease Losses
A-47
 
5.10
BVBC Forbearances
A-47
 
 
 
 
ARTICLE 6 ADDITIONAL COVENANTS AND AGREEMENTS
A-47
 
 
 
 
 
6.1
Filings and Regulatory Approvals
A-47
 
6.2
Shareholder Meeting; Registration Statement
A-48
 
6.3
Establishment of Accruals
A-49
 
6.4
Employee Matters
A-50



A-3

--------------------------------------------------------------------------------





 
6.5
Tax Treatment
A-51
 
6.6
Updated Schedules
A-51
 
6.7
Indemnification; Directors’ and Officers’ Insurance
A-51
 
6.8
Statutory Trusts
A-52
 
6.9
Determination of Adjusted Tangible Common Equity
A-52
 
6.10
Bank Merger
A-52
 
 
 
 
ARTICLE 7 CONDITIONS
A-52
 
 
 
 
 
7.1
Conditions to Obligations of Each Party
A-52
 
7.2
Additional Conditions to Obligation of BVBC
A-53
 
7.3
Additional Conditions to Obligation of Heartland
A-54
 
 
 
 
ARTICLE 8 TERMINATION, AMENDMENT AND WAIVER
A-55
 
 
 
 
 
8.1
Reasons for Termination
A-55
 
8.2
Effect of Termination
A-57
 
8.3
Expenses
A-57
 
8.4
BVBC Termination Fee
A-57
 
8.5
Amendment
A-57
 
8.6
Waiver
A-57
 
 
 
 
ARTICLE 9 GENERAL PROVISIONS
A-57
 
 
 
 
 
9.1
Press Releases and Announcements
A-57
 
9.2
Notices
A-58
 
9.3
Assignment
A-59
 
9.4
No Third Party Beneficiaries
A-59
 
9.5
Schedules
A-59
 
9.6
Interpretation
A-59
 
9.7
Severability
A-60
 
9.8
Complete Agreement
A-60
 
9.9
Governing Law
A-60
 
9.10
Submission to Jurisdiction
A-60
 
9.11
Specific Performance
A-60
 
9.12
Waiver of Jury Trial
A-60
 
9.13
Investigation of Representations, Warranties and Covenants
A-60
 
9.14
No Survival of Representations
A-61
 
 
 
 
SIGNATURES
A-62





A-4

--------------------------------------------------------------------------------






AGREEMENT AND PLAN OF MERGER
This AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of January 16,
2019, is made and entered into by and between Heartland Financial USA, Inc., a
Delaware corporation (“Heartland”), and Blue Valley Ban Corp., a Kansas
corporation (“BVBC”).
WHEREAS, the respective Boards of Directors of Heartland and BVBC have
determined that it is advisable and in the best interests of Heartland and BVBC
and their respective shareholders to consummate the merger of BVBC with and into
Heartland as described in Article 2 (the “Merger”);
WHEREAS, as a result of the Merger, all of the outstanding shares of common
stock, par value $1.00 per share, of BVBC (“BVBC Common Stock”) as of Effective
Time (as defined in Section 2.2(d)) will be converted into shares of common
stock, $1.00 par value per share, of Heartland (“Heartland Common Stock”);
WHEREAS, BVBC owns all of the issued and outstanding capital stock of Bank of
Blue Valley, a Kansas state-chartered bank (“BankBV”), and Heartland owns all of
the issued and outstanding capital stock of Morrill & Janes Bank and Trust
Company, a Kansas state-chartered bank (“M&JBank”), and BVBC and Heartland
desire that BankBV be merged with and into M&JBank (the “Bank Merger”) pursuant
to an Agreement of Merger (the “Bank Merger Agreement”) between M&JBank and
BankBV substantially in the form attached hereto as Exhibit A;
WHEREAS, as an inducement to Heartland to enter into this Agreement,
concurrently herewith, holders of BVBC Common Stock who own 56.9% of the
outstanding shares of BVBC Common Stock are entering into a Shareholder Voting
Agreement dated the date hereof (the “Shareholder Voting Agreement”) with
Heartland and BVBC pursuant to which such holders have agreed to such shares
vote in favor of the Merger and all other transactions contemplated by this
Agreement;
WHEREAS, as a further inducement to Heartland to enter into this Agreement,
concurrently herewith, the holder of 100.0% of the outstanding shares of the
BVBC Series B Preferred Stock (as defined in Section 4.3(a)) is entering into
the Shareholder Voting Agreement pursuant to which such holder has agreed to
vote such shares in favor of the Merger and all other transactions contemplated
by this Agreement;
WHEREAS, concurrently herewith, Robert D. Regnier, Chairman, President and Chief
Executive Officer of BVBC (“Regnier”), is entering into the Regnier Employment
Agreement (as defined in Article 1); and
WHEREAS, Heartland and BVBC desire that the Merger be made on the terms and
subject to the conditions set forth in this Agreement and that the Merger
qualify as a reorganization within the meaning of Section 368(a)(1)(A) of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder (the “Code”) (and any comparable provision of state law)
for federal and applicable state income tax purposes.
NOW, THEREFORE, in consideration of the representations, warranties and
covenants contained herein, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
1.1Definitions. The following capitalized terms not otherwise defined herein
have the meanings set forth below:


“Acquisition Proposal” means any offer, proposal, inquiry or indication of
interest (other than an offer, proposal, inquiry or indication of interest by
Heartland) contemplating or otherwise relating to any Acquisition Transaction.
“Acquisition Transaction” means any transaction or series of transactions
involving (a) any merger, consolidation, share exchange, business combination,
issuance of securities, acquisition of securities, tender offer, exchange offer
or other similar transaction (i) in which any BVBC Entity is a constituent
corporation, (ii) in which a Person or “group” (as defined in the Exchange Act
and the rules promulgated thereunder) of Persons directly or indirectly acquires
beneficial or record ownership of securities representing more than 15% of the
outstanding securities of any class of voting securities of any BVBC Entity or
(iii) in which any BVBC Entity issues or sells securities representing more than
20% of the outstanding securities of any class of voting securities of such BVBC
Entity; or (b) any sale (other than sales in the Ordinary Course of Business),
lease (other than in the Ordinary Course of Business), exchange, transfer (other
than in the Ordinary Course of Business), license


A-5

--------------------------------------------------------------------------------





(other than nonexclusive licenses in the Ordinary Course of Business),
acquisition or disposition of any business or businesses or assets that
constitute or account for 20% or more of the consolidated net revenues, net
income or assets of BVBC.
“Adjusted Merger Consideration” means the Merger Consideration as adjusted to
reflect the Adjusted Exchange Ratio in the event the Exchange Ratio is adjusted
in accordance with Section 2.6.
“Adjusted Tangible Common Equity” means (a) the sum of (i) the total
stockholders’ common equity of BVBC, determined in accordance with GAAP as of
the close of business on the Determination Date as adjusted to reflect (X) a
reasonable projection of the operations of BVBC through the Effective Time and
(Y) the conversion of the BVBC Series B Preferred Stock, and (ii) the
Determination Date Transaction Expenses, less (b) the sum of (x) the value of
the Intangible Assets determined as of the close of business on the
Determination Date as adjusted to reflect a reasonable projection of the
operations of BVBC through the Effective Time, and (y) the amount, if any, by
which the Transaction Expenses exceed $6,300,000. For purposes of the foregoing
definition, “a reasonable projection of operations” will be based on the average
monthly operations of BVBC during the six-month period ending on the
Determination Date.
“Affiliate” has the meaning set forth in Rule 12b‑2 under the Exchange Act.
“Ancillary Documents” means the Shareholder Voting Agreement, the Regnier
Employment Agreement, the NDA and any and all other agreements, certificates and
documents required to be delivered by either party hereto prior to or at the
Closing pursuant to the terms of this Agreement.
“BankBV Subsidiaries” means BVBuilding, BVWAdvisors, BVInvestment, BBV
Accommodations, GP and REH.
“Business Day” means any day other than Saturday, Sunday or a day on which a
state bank is required to be closed under Kansas Law.
“BVBC Converted Common Share” means each share of BVBC Common Stock that will be
converted into the Merger Consideration pursuant to Sections 2.3(a), 2.6 and
2.7.
“BVBC Determination Date Balance Sheet” means the consolidated balance sheet of
BVBC prepared by BVBC in accordance with GAAP as of the Determination Date
pursuant to Section 6.9.
“BVBC Entity” means each of BVBC, BankBV, the Statutory Trusts, BVBuilding,
BVWAdvisors, BVInvestment, BBVAccommodations, GP and REH.
“BVBC Equity Incentive Plan” means the Blue Valley Ban Corp. 1998 Equity
Incentive Plan adopted on April 9, 1998, as amended and restated on May 17,
2017.
“BVBC ESPP” means the Blue Valley Ban Corp. Employee Stock Purchase Plan adopted
on May 19, 2004.
“BVBC Unvested Restricted Stock” means issued and outstanding shares of BVBC
Common Stock subject to restrictions on the transferability thereof issued
pursuant to the BVBC Equity Incentive Plan, the 2016 ROA Incentive Stock Award
Program and the 2018 ROA Incentive Stock Award Program.
“BVBC Shareholder” means any holder of issued and outstanding shares of BVBC
Common Stock or BVBC Series B Preferred Stock.
“Bylaws” mean, with respect to any corporation, those instruments that at that
time constitute its bylaws, including any amendments thereto.
“Charter” means, (a) with respect to any corporation, those instruments that at
that time constitute its charter as filed or recorded under the general
corporation or other applicable Law of the jurisdiction of incorporation or
association, including the articles or certificate of incorporation or
association, any amendments thereto, any certificates of designation thereto and
any articles or certificates of merger or consolidation thereto, and (b) with
respect to any LLC, those agreements and instruments that at that time
constitute the limited liability company agreement or operating agreement of
such LLC executed by the members of the LLC, including any amendments thereto.


A-6

--------------------------------------------------------------------------------





“Closing Date Bank Stock Loan Indebtedness” means all of the principal and
interest due as of the Effective Time pursuant to the Loan Agreement dated
August 5, 2015 (and subsequently amended on September 7, 2017 and August 2,
2018) between BVBC and Central Bank of the Midwest.
“Commonly Controlled Entity” means any entity under common control with BVBC
within the meaning of Sections 414(b), (c), (m), (o) or (t) of the Code.
“Consent” means any authorization, consent, approval, filing, waiver, exemption
or other action by or notice to any Person.
“Contract” means a contract, agreement, lease, commitment or binding
understanding, whether oral or written, that is in effect as of the date of this
Agreement or any time after the date of this Agreement.
“CRA” means the Community Reinvestment Act.
“Determination Date” means the last Business Day of the month immediately
preceding the month in which the Effective Time occurs.
“Determination Date Transaction Expenses” means the amount of Transaction
Expenses (a) paid and expensed by BVBC or BankBV through the close of business
on the Determination Date, or (b) reflected as accrued expenses on the BVBC
Determination Date Balance Sheet; provided, however, that Transaction Expenses
which result in an income Tax deduction will be determined on a Tax-effected
basis.
“Disclosure Schedules” means the Schedules delivered by BVBC to Heartland on or
prior to the date of this Agreement (which will be neither attached to this
Agreement nor publicly available) setting forth, among other things, items of
disclosure that are necessary or appropriate either in response to an express
disclosure requirement contained in a provision of this Agreement or as an
exception to one or more of the representations, warranties, covenants or
agreements of BVBC contained herein.
“Encumbrance” means any charge, claim, community property interest, easement,
covenant, condition, equitable interest, lien, option, pledge, security
interest, right of first refusal or restriction of any kind, including any
restriction on use, voting, transfer, receipt of income or exercise of any other
attribute of ownership.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis during the periods involved.
“Governmental Authorization” means any approval, consent, license, permit,
waiver, registration or other authorization issued, granted, given, made
available or otherwise required by any Governmental Entity or pursuant to
applicable Law.
“Governmental Entity” means any federal, state, local, foreign, international or
multinational entity or authority exercising executive, legislative, judicial,
regulatory, administrative or taxing functions of or pertaining to government.
“Governmental Order” means any judgment, injunction, writ, order, ruling, award
or decree by any Governmental Entity or arbitrator.
“Heartland Closing Date Stock Price” means the closing sale price of a share of
Heartland Common Stock on the last trading day immediately preceding the Closing
Date as quoted on the NASDAQ Global Select Market on such trading day.
“Heartland Determination Date Stock Price” means (a) the sum, for each of the 15
consecutive trading days ending on and including the trading day immediately
preceding the 10th day prior to the Determination Date, of the product of
(i) the closing price of Heartland Common Stock as quoted on the NASDAQ Global
Select Market for such trading day, multiplied by, (ii) the trading volume of
Heartland Common Stock reported on the NASDAQ Global Select Market for such
trading day, divided by (b) the aggregate trading volume over such 15-day
period.
“Indebtedness” means, with respect to any Person, without duplication: (a) all
obligations of such Person for borrowed money, or with respect to deposits or
advances of any kind; (b) all obligations of such Person evidenced by bonds,


A-7

--------------------------------------------------------------------------------





debentures, notes or similar instruments; (c) all obligations of such Person
upon which interest charges are customarily paid (other than trade payables
incurred in the Ordinary Course of Business consistent with past practices);
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to any property purchased by such Person; (e) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (excluding obligations of such Person to creditors for
services and supplies incurred in the Ordinary Course of Business); (f) all
lease obligations of such Person that are required to be or otherwise are
capitalized on the books and records of such Person in accordance with GAAP;
(g) all obligations of others secured by an Encumbrance on property or assets
owned or acquired by such Person, whether or not the obligations secured thereby
have been assumed; (h) all obligations of such Person under interest rate,
currency or commodity derivatives or hedging transactions (valued at the
termination value thereof); (i) all letters of credit or performance bonds
issued for the account of such Person (excluding letters of credit issued for
the benefit of suppliers to support accounts payable to suppliers incurred in
the ordinary course of business consistent with past practices); and (j) all
guarantees and arrangements having the economic effect of a guarantee of such
Person of any Indebtedness of any other Person.
“Intangible Asset” means any asset of any BVBC Entity that is considered an
intangible asset under GAAP, including goodwill.
“Intellectual Property” means: (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereon,
and all patents, patent applications and patent disclosures, together with all
reissues, continuations, continuations-in-part, divisions, extensions and
re-examinations thereof; (b) all trademarks whether registered or unregistered,
service marks, domain names, corporate names and all combinations thereof, and
associated therewith; (c) all copyrights whether registered or unregistered, and
all applications, registrations and renewals in connection therewith; (d) all
datasets, databases and related documentation; and (e) all other intellectual
property and proprietary rights.
“Investment Advisers Act” means the Investment Advisers Act of 1940, as amended,
and the rules and regulations promulgated thereunder.
“IRS” means the United States Internal Revenue Service.
“Knowledge of BVBC” or other similar phrase means the knowledge of a director or
executive officer of either of BVBC or BankBV after due inquiry.
“KUSA” means the Kansas Uniform Securities Act, together with any rules and
regulations promulgated thereunder.
“Law” means any constitution, law, ordinance, principle of common law,
regulation, rule, statute or treaty of any Governmental Entity.
“Liability” means any liability or obligation whether accrued, absolute,
contingent, unliquidated or otherwise, whether due or to become due, whether
known or unknown, and regardless of when asserted.
“Litigation” means any claim, action, arbitration, mediation, audit, hearing,
investigation, proceeding, litigation or suit (whether civil, criminal,
administrative, investigative or informal) commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Entity or
arbitrator or mediator.
“Material Adverse Effect” means any change, effect, event or condition,
individually or in the aggregate, that has had, or, with the passage of time,
could reasonably be expected to have, a material adverse effect on the business,
assets, properties, financial condition, or results of operations of the BVBC
Entities, taken as a whole, or Heartland and its Subsidiaries, taken as a whole,
as the case may be; provided, however, that “Material Adverse Effect” will not
be deemed to include the impact of (a) changes after the date hereof in Laws of
general applicability to banks and bank holding companies, (b) changes after the
date hereof in GAAP or regulatory accounting requirements generally applicable
to banks and bank holding companies, (c) changes after the date hereof in
economic conditions generally affecting banks and bank holding companies,
(d) changes caused by the public announcement of the Merger, (e) any outbreak of
hostilities or any new declared or undeclared acts of war or terrorism, and
(f) the effects of any action required to be taken by this Agreement by one of
the parties hereto or actions taken or omitted to be taken by one of such
parties with the written consent of the other party hereto; further provided,
however, that the effect of any of the changes described in clauses (a) through
(c) will not be excluded from the definition of “Material Adverse Effect” to the
extent they have a disproportionate impact on BVBC Entities as a whole, on the
one hand, or Heartland and its Subsidiaries as a whole, on the other hand, as
measured relative to similarly situated companies in the financial services
industry.


A-8

--------------------------------------------------------------------------------





“Membership Interests” means any membership interests, membership units or any
other equity interest in an LLC however characterized.
“MSA” means the Missouri Securities Act, together with any rules and regulations
promulgated thereunder.
“MSD” means the Missouri Securities Division.
“NDA” means the Confidentiality and Non-Disclosure Agreement dated December 13,
2018 between Heartland and BVBC.
“OKSC” means the Office of the Kansas Securities Commissioner.
“Ordinary Course of Business” means the ordinary course of business of the BVBC
Entities consistent with past custom and practice (including with respect to
nature, scope, magnitude, quantity and frequency).
“OTCQX Rules” means the OTCQX Rules for U.S. Companies promulgated by OTC
Markets Group Inc.
“OTCQX U.S. Market” means the over-the-counter stock market operated by OTC
Markets Group Inc. for U.S. companies.
“Permitted Encumbrances” means (a) Encumbrances for Taxes and other governmental
charges and assessments that are not yet due and payable or which are being
contested in good faith by appropriate proceedings (provided required payments
have been made and adequate accruals or reserves have been established in
connection with any such contest), (b) Encumbrances of carriers, warehousemen,
mechanics’ and materialmen and other like Encumbrances arising in the Ordinary
Course of Business (provided lien statements have not been filed as of the
Closing Date), (c) easements, rights of way and restrictions, zoning ordinances
and other similar Encumbrances affecting the Leased Operating Real Property and
which do not unreasonably restrict the use thereof in the Ordinary Course of
Business, (d) statutory Encumbrances in favor of lessors arising in connection
with any property leased to any BVBC Entity, (e) Encumbrances reflected in the
Latest Balance Sheets and the Related Statements or arising under Material
Contracts and (f) Encumbrances that will be removed prior to or in connection
with the Closing.
“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, Governmental
Entity or other entity.
“Plan” means every plan, fund, contract, program and arrangement (whether
written or not) for the benefit of present or former employees, including those
plans, funds, contractors, programs or arrangements intended to provide
(a) medical, surgical, health care, hospitalization, dental, vision, workers’
compensation, life insurance, death, disability, legal services, severance,
sickness or accident benefits (whether or not defined in Section 3(1) of ERISA),
(b) pension, profit sharing, retirement, supplemental retirement or deferred
compensation benefits (whether or not Tax qualified and whether or not defined
in Section 3(2) of ERISA), (c) any kind of cash or equity incentive compensation
or (d) salary continuation, unemployment, supplemental unemployment, severance,
termination pay, change-in-control, vacation or holiday benefits (whether or not
defined in Section 3(3) of ERISA), that is maintained, sponsored or contributed
to by any of the BVBC Entities or any Commonly Controlled Entity or with respect
to which the BVBC Entities or any Commonly Controlled Entity has or could have
any Liability. “Plan” does not include any arrangement that has been terminated
and completely wound up prior to the date of this Agreement and for which none
of the BVBC Entities nor any Commonly Controlled Entity has any present or
potential future Liability.
“Remedies Exception” means except to the extent enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other Laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.
“Regnier Employment Agreement” means the Employment Agreement dated as of the
date hereof among Heartland, BVBC, BankBV and Regnier, which will become
effective as of the Effective Time.
“Return” means any return, declaration, report, estimate, information return or
statement pertaining to any Taxes required to be filed with or submitted to any
Governmental Entity .
“Schedule” means any of the Disclosure Schedules.


A-9

--------------------------------------------------------------------------------





“Severance Costs” means all amounts paid or payable to any BVBC Entity Employee
as a result of the execution of this Agreement or the performance and
consummation of the transactions contemplated hereby pursuant to any Plans and
Contracts (including the Plans and Contracts listed on Schedule 4.21); provided,
however, that Severance Costs will not include any payments made by Heartland
pursuant to Section 6.4(d) and 6.4(e).
“Statutory Debt Securities” means (a) the Floating Rate Junior Subordinated Debt
Securities due 2033 of BVBC dated as of April 10, 2003, and (b) the Unsecured
Junior Subordinated Deferrable Interest Notes of BVBC dated as of July 29, 2005.
“Statutory Declarations of Trust” means the declarations of trust contained in
(a) the Amended and Restated Declaration of Trust of BVBC Capital Trust II dated
as of April 10, 2003, among Wilmington Trust Company, as Delaware Trustee,
Wilmington Trust Company, as Institutional Trustee, BVBC, as Sponsor, the
Administrators named therein and the holders from time to time of undivided
beneficial interests in the assets of BVBC Capital Trust II, and (b) the Amended
and Restated Trust Agreement dated as of July 29, 2005 of BVBC Capital Trust
III, among BVBC, as Depositor, Wilmington Trust Company, as Property Trustee,
Wilmington Trust Company, as Delaware Trustee, and the Administrative Trustees
named therein.
“Statutory Trust Agreements” means the Statutory Debt Securities, the Statutory
Declarations of Trust, the Statutory Trust Guarantees, the Statutory Trust
Indentures and the Statutory Trust Securities.
“Statutory Trust Guarantees” means (a) the Guarantee of BVBC dated as of
April 10, 2003, between BVBC and Wilmington Trust Company, as Guarantee Trustee,
and (b) the Guarantee Agreement dated as of July 29, 2005, between BVBC, as
Guarantor, and Wilmington Trust Company, as Guarantee Trustee.
“Statutory Trust Indentures” means (a) the Indenture dated as of April 10, 2003,
between BVBC, as Issuer, and Wilmington Trust Company, as Trustee, and (b) the
Junior Subordinated Indenture dated as of July 29, 2005, between BVBC and
Wilmington Trust Company, as Trustee.
“Statutory Trust Securities” means the common securities and preferred
securities issued pursuant to the Statutory Declarations of Trust.
“Statutory Trusts” means the BVBC Capital Trust II and BVBC Capital Trust III,
each of which is a Delaware statutory trust.
“Subsidiary” means, with respect to any Person, any other Person (other than a
natural person), whether incorporated or unincorporated, in which such Person,
directly or indirectly (a) has a 50% or more equity interest or (b) owns at
least a majority of the securities or ownership interests having by their terms
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions; provided, however, that the term will not
include any such entity in which such voting securities or equity interest is
owned or controlled in a fiduciary capacity, without sole voting power, or was
acquired in securing or collecting a debt previously contracted in good faith.
“Superior Proposal” means any Acquisition Proposal by a third party on terms
which the Board of Directors of BVBC determines in its good faith judgment,
after consultation with, and receipt of written or oral advice from, its
financial advisors, to be more favorable to its shareholders than the Merger and
the other transactions contemplated hereby, (a) after taking into account the
likelihood of consummation of such transaction on the terms set forth therein,
taking into account all legal, financial (including the financing terms of any
such proposal), regulatory and other aspects of such proposal, and any other
relevant factors permitted under applicable Law, (b) after giving Heartland at
least five Business Days to respond to such third-party Acquisition Proposal
once the Board of Directors of BVBC has notified Heartland that in the absence
of any further action by Heartland it would consider such Acquisition Proposal
to be a Superior Proposal, and then (c) after taking into account any amendment
or modification to this Agreement proposed by Heartland; provided that, for
purposes of this definition, all references in the definition of Acquisition
Proposal to 15% or 20% shall instead refer to 50%.
“Taxes” means all taxes, charges, fees, levies or other assessments, including
all net income, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, license, withholding, payroll, employment, social security,
unemployment, excise, estimated, severance, stamp, occupation, property or other
taxes, customs, duties, fees, assessments or charges in the nature of a tax,
including all interest and penalties thereon, and additions to tax or additional
amounts imposed by any Governmental Entity.
“Transaction Expenses” means all amounts paid, to be paid, accrued or to be
accrued by any BVBC Entity (or by Heartland, as successor to, or owner of, any
such BVBC Entity) that arise out of or in connection with the execution of this


A-10

--------------------------------------------------------------------------------





Agreement and the performance and consummation of the transactions contemplated
hereby (whether arising before, at or after the Effective Time), including
(a) legal, accounting and financial advisory fees or commissions, (b) Severance
Costs, (c) termination fees or other expenses incurred in connection with the
termination of any Contract of any BVBC Entity (including Contracts relating to
information technology or card services), (d) payments made in connection with
the termination of any Plans (unless the amount of such payments has been
accrued by BVBC), (e) the amount of any penalties or other expenses incurred by
any BVBC Entity in connection with the prepayment of Indebtedness by any of them
occurring as a result of such transactions, (f) premiums or other expenses
relating to the D&O Insurance, and (g) Liabilities for Taxes arising out of or
incurred in connection with the payment of such Transaction Expenses; provided,
however, that, for the avoidance of doubt, Transaction Expenses will not include
(X) any Dissenting Shareholder payments that have a value per share of BVBC
Common Stock in excess of the Merger Consideration or the Adjusted Merger
Consideration, as applicable, or (Y) cash bonuses payable by BVBC to certain
executive officers of BVBC in the Ordinary Course of Business for the year ended
December 31, 2018 that were previously approved by the Board of Directors by
BVBC.
1.1Defined Terms. The following capitalized terms not defined in Section 1.1 and
used in more than one Section of this Agreement have the meanings set forth in
the Sections hereof indicated below:
Defined Term
Section
Adjusted Exchange Ratio
2.6
Affordable Care Act
4.25(i)(i)
Agreement
Preamble
ALLL
4.8
Bank Holding Company Act
3.1(a)
Bank Merger
Recitals
Bank Merger Agreement
Recitals
Bank Regulators
3.8
Bank Regulatory Approvals
3.2(b)
BankBV
Recitals
BankBV Annual Financial Statements
4.5(b)
BankBV Common Stock
4.3(b)
BankBV Financial Statements
4.5(b)
BBVAccommodations
4.1(g)
Blue Sky Laws
3.2(b)
BVBC
Preamble
BVBC Annual Financial Statements
4.5(a)
BVBC Board Recommendation
6.2(a)
BVBC Common Stock
Recitals
BVBC Employees
4.24(a)
BVBC Financial Statements
4.5(a)
BVBC IT Systems
4.19(c)
BVBC Preferred Stock
4.3(a)
BVBC Regulatory Reports
4.10
BVBC Series A Preferred Stock
4.3(a)
BVBC Series B Preferred Stock
4.3(a)
BVBC Shareholder Meeting
6.2(a)
BVBuilding
4.1(d)
BVBuilding Common Stock
4.3(b)
BVInsurance
4.1(j)
BVInvestment
4.1(f)
BVInvestment Common Stock
4.3(b)
BVWAdvisors
4.1(e)
BVWAdvisors Common Stock
4.3(b)
Change of BVBC Board Recommendation
6.2(a)
Closing
2.12



A-11

--------------------------------------------------------------------------------





Closing Date
2.12
Code
Recitals
Davidson
4.23
D&O Insurance
6.7(b)
Delaware Certificate of Merger
2.2(d)
Departments
4.24(d)
DGCL
2.1
Dissenting Shareholder
2.10(a)
Dissenting Shares
2.10(b)
Effective Date
2.2(d)
Effective Time
2.2(d)
Exchange Act
3.2(b)
Exchange Ratio
2.3(a)
Expenses
8.3
FDIA
3.1(b)
FDIC
3.2(b)
Fractional Share Amount
2.3(b)
FRB
3.2(b)
GP
4.1(h)
Heartland
Preamble
Heartland 10-K Reports
3.5(a)
Heartland 10-Q Report
3.5(a)
Heartland Common Stock
Recitals
Heartland Plans
6.4(c)
Heartland Regulatory Reports
3.7(a)
Heartland Series A Preferred Stock
3.4
Heartland Series B Preferred Stock
3.4
Heartland Series C Preferred Stock
3.4
Heartland Series D Preferred Stock
3.4
Indemnified Party
6.7(a)
Kansas Certificate of Merger
2.2(d)
KBC
3.2(b)
KGCC
2.1
Latest Balance Sheets
4.5(c)
Latest BVBC Balance Sheet
4.5(a)
Latest BankBV Balance Sheet
4.5(b)
Leased Real Property
4.15(c)
Letter of Transmittal
2.9(a)
LLC
4.1(g)
M&JBank
Recitals
Material Contracts
4.21(a)
Merger
Recitals
Merger Consideration
2.3(a)
NASDAQ
3.2(b)
Operating Real Property
4.15(c)
OREO
4.7(c)
OSBCK
3.2(b)
Owned Real Property
4.15(b)
Payoff Letter
7.3(k)
Proxy Statement/Prospectus
6.2(b)



A-12

--------------------------------------------------------------------------------





Real Property
4.15(c)
Registration Statement
6.2(b)
Regnier
Recitals
REH
4.1(i)
Related BankBV Statements
4.5(b)
Related BVBC Statements
4.5(a)
Related Financial Statements
4.5(c)
Representatives
5.8(a)
Required Consents
5.6
Required BVBC Shareholder Vote
4.2(a)
RIA Regulatory Approvals
3.2(b)
SEC
3.5(a)
Securities Act
3.2(b)
Shareholder Voting Agreement
Recitals
Surviving Corporation
2.1
Termination Date
8.1(d)(i)
Work Permits
4.24(d)



ARTICLE 2
MERGER
2.1The Merger. Under the terms of this Agreement and subject to the satisfaction
or waiver of the conditions set forth in Article 7, at the Effective Time, BVBC
will be merged with and into Heartland. Heartland, in its capacity as the
corporation surviving the Merger, is sometimes referred to herein as the
“Surviving Corporation.” The Merger will be effected pursuant to the provisions
of, and with the effect provided in, Section 252 of the Delaware General
Corporation Law (the “DGCL”) and Section 17‑78‑205 of the Kansas General
Corporation Code (the “KGCC”).


2.2Effect of Merger.


(a)At the Effective Time, BVBC will be merged with and into Heartland, and the
separate existence of BVBC will cease. The Charter and the Bylaws of Heartland,
as in effect immediately prior to the Effective Time, will be the Charter and
the Bylaws of the Surviving Corporation, until the same may be amended as
provided therein and in accordance with applicable Law. The directors and
officers of Heartland immediately prior to the Effective Time will be the
directors and officers of the Surviving Corporation, in each case until their
respective successors are duly elected or appointed and will qualify.


(b)At the Effective Time and thereafter, the Surviving Corporation will be
responsible and liable for all the Liabilities, Indebtedness and penalties of
each of Heartland and BVBC.


(c)At the Effective Time and thereafter, the Surviving Corporation will possess
all the rights, privileges, immunities and franchises, of a public as well as of
a private nature, of each of Heartland and BVBC; all property, real, personal
and mixed, and all Indebtedness due on whatever account, and all and every other
interest, of or belonging to or due to each of Heartland and BVBC, will be taken
and deemed to be transferred to and vested in the Surviving Corporation without
further act or deed; and the title to any real estate or any interest therein,
vested in Heartland or BVBC, will not revert or be in any way impaired by reason
of the Merger.


(d)To effect the Merger, the parties hereto will cause a Certificate of Merger
substantially in the form attached hereto as Exhibit B (the “Delaware
Certificate of Merger”) and a Certificate of Merger substantially in the form
attached hereto as Exhibit C (the “Kansas Certificate of Merger”) relating to
the Merger to be filed with the Secretary of State of Delaware and the Secretary
of State of Kansas, respectively. The Merger will become effective upon the
filing of the Delaware Certificate of Merger and the Kansas Certificate of
Merger or at a time designated in such filings. As used herein, the term
“Effective Date” will mean the date on which the Merger will become effective as
provided in the preceding sentence, and the term “Effective Time” will mean the
time on the Effective Date when the Merger will become effective. The Effective
Date and the Effective Time will take place on the Closing Date.




A-13

--------------------------------------------------------------------------------





2.3Conversion of BVBC Common Stock.


(a)To effectuate the Merger, at the Effective Time, and without any further
action of Heartland, BVBC or any holder of BVBC Common Stock, each share of BVBC
Common Stock issued and outstanding immediately prior to the Effective Time
(other than shares to be canceled pursuant to Section 2.3(c) and Dissenting
Shares) will be canceled and extinguished and be converted into and become a
right to receive, subject to adjustment as provided in Section 2.6 and Section
2.7, 0.3271 shares (the “Exchange Ratio”) of Heartland Common Stock (the “Merger
Consideration”).


(b)No fractional shares of Heartland Common Stock will be issued for BVBC
Converted Common Shares, and in lieu of any fractional share, Heartland will pay
to each holder of BVBC Converted Common Shares who otherwise would be entitled
to receive a fractional share of Heartland Common Stock an amount of cash
(without interest) equal to the product of (i) the Heartland Closing Date Stock
Price multiplied by (ii) the fractional share interest to which such holder
would otherwise be entitled (the “Fractional Share Amount”).


(c)Each share of BVBC Common Stock held as treasury stock of BVBC or held
directly or indirectly by Heartland, other than shares held in a fiduciary
capacity or in satisfaction of Indebtedness previously contracted, will be
canceled, retired and cease to exist, and no exchange or payment will be made
with respect thereto.


2.4Conversion of BVBC Series B Preferred Stock. Prior to the Closing Date, BVBC
will take or cause to be taken any and all actions as may be required to cause
each issued and outstanding share of BVBC Series B Preferred Stock to be
converted into a share of BVBC Common Stock immediately prior to the Effective
Time. A holder of any shares of BVBC Series B Preferred Stock will become a
holder of shares of BVBC Common Stock at such time and be entitled to receive
(net of any deductions or withholdings pursuant to Section 2.13) shares of
Heartland Common Stock in the Merger as provided in Section 2.3(a).


2.5Vesting of BVBC Unvested Restricted Stock. Prior to the Closing Date, BVBC
will take any and all actions as may be required by the BVBC Equity Incentive
Plan or otherwise to cause the shares of BVBC Unvested Restricted Stock to
become fully vested immediately prior to the Effective Time such that each
holder thereof will be entitled to receive (net of any deductions or
withholdings pursuant to Section 2.13) as of the Effective Time shares of
Heartland Common Stock in the Merger as provided in Section 2.3(a) (rounded up
to the next whole share).


2.6Adjustment to Merger Consideration for Changes in Adjusted Tangible Common
Equity. If the Adjusted Tangible Common Equity as of June 30, 2019 is less than
$55,500,000, the Exchange Ratio will be reduced to an amount calculated pursuant
to the following formula: (a) the Exchange Ratio, less an amount equal to
(i) the amount by which the Adjusted Tangible Common Equity is less than
$55,500,000, divided by (ii) (x) the aggregate number of BVBC Converted Common
Shares multiplied by (y) the Heartland Determination Date Stock Price (the
amount resulting from such calculation, the “Adjusted Exchange Ratio”). In the
event that the Effective Time occurs prior to June 30, 2019, the threshold
amount of $55,500,000 will be reduced by an amount equal to the product of
$20,000 times the number of calendar days from the Effective Time through
June 30, 2019.


2.7Adjustments to Heartland Common Stock. In the event Heartland changes (or
establishes a record date for changing) the number of shares of Heartland Common
Stock issued and outstanding prior to the Effective Date as a result of any
stock split, recapitalization, reclassification, combination, exchange of
shares, readjustment or similar transaction with respect to the outstanding
shares of Heartland Common Stock, or Heartland declares a stock dividend or
extraordinary cash dividend, and the record date therefor will be prior to the
Effective Date, the Exchange Ratio or the Adjusted Exchange Ratio, as the case
may be, will be proportionately adjusted.


2.8Rights of Holders of BVBC Common Stock; Capital Stock of Heartland.


(a)At and after the Effective Time and until surrendered for exchange, each
outstanding stock certificate which immediately prior to the Effective Time
represented the BVBC Converted Common Shares will be deemed for all purposes to
evidence the right to receive the Merger Consideration or the Adjusted Merger
Consideration, as the case may be, for each BVBC Converted Common Share, and the
record holder of such outstanding stock certificate will, after the Effective
Time, be entitled to vote the shares of Heartland Common Stock into which such
shares of BVBC Common Stock will have been converted on any matters on which the
holders of record of Heartland Common Stock, as of any date subsequent to the
Effective Time, will be entitled to vote. In any matters relating to such stock
certificates, Heartland may rely conclusively upon the record of shareholders
maintained by BVBC containing the names and addresses of the holders of record
of BVBC Common Stock at the Effective Time.


A-14

--------------------------------------------------------------------------------







(b)At and after the Effective Time, each share of Heartland Common Stock issued
and outstanding immediately prior to the Effective Time will remain an issued
and existing share of common stock of the Surviving Corporation and will not be
affected by the Merger.


2.9Payment and Exchange of Certificates.


(a)Payment of Merger Consideration; Exchange of Certificates. Within 10 Business
Days after the Closing, Heartland or a paying agent appointed by Heartland will
cause to be distributed to each holder of BVBC Converted Common Shares a letter
of transmittal or other appropriate materials to facilitate the surrender of
certificates representing such shares in exchange for the Merger Consideration
or the Adjusted Merger Consideration, as the case may be, for each BVBC
Converted Common Share (a “Letter of Transmittal”). Within 10 Business Days
after surrender to Heartland or to a paying agent appointed by Heartland of any
certificate which prior to the Effective Date represented a share of BVBC Common
Stock, Heartland or such paying agent will distribute to the Person in whose
name such certificate is registered, the Merger Consideration or the Adjusted
Merger Consideration, as the case may be, and, if applicable, cash in the amount
of any Fractional Share Amount.


(b)Failure to Surrender Certificates. If outstanding certificates formerly
representing BVBC Converted Common Shares are not surrendered prior to the date
on which the Merger Consideration to which any holder of such shares is entitled
as a result of the Merger would otherwise escheat to or become the property of
any Governmental Entity, the unclaimed Merger Consideration will, to the extent
permitted by abandoned property and any other applicable Law, become the
property of Heartland (and to the extent not in Heartland’s possession will be
paid over to Heartland), free and clear of any and all claims or interest of any
Person. Notwithstanding the foregoing, neither Heartland nor any other Person
will be liable to any holder of BVBC Converted Common Shares for any amount
delivered to a public official pursuant to applicable abandoned property,
escheat or other similar Laws.


(c)Lost Certificates. In the event that any certificate representing BVBC
Converted Common Shares will have been lost, stolen or destroyed, Heartland will
issue and pay in exchange for such lost, stolen or destroyed certificate, upon
the making of an affidavit of that fact by the holder thereof in a form
reasonably satisfactory to Heartland’s paying agent, the Merger Consideration
for each BVBC Converted Common Share; provided, however, that Heartland or
Heartland’s paying agent may, as a condition precedent to the issuance and
payment of the Merger Consideration to which the holder of such certificate is
entitled as a result of the Merger, require the owner of such lost, stolen or
destroyed certificate to deliver a bond in such sum as it may direct as
indemnity against any claim that may be made against Heartland, BVBC or any
other party with respect to the certificate alleged to have been lost, stolen or
destroyed.


(d)Dividends. Until outstanding certificates formerly representing BVBC
Converted Common Shares are surrendered as provided in Section 2.9(a) and (c),
no dividend or distribution payable to holders of record of shares of Heartland
Common Stock will be paid to any holder of such outstanding certificates, but
upon surrender of such outstanding certificates by such holder, there will be
paid to such holder the amount of any dividends or distributions (without
interest) theretofore paid with respect to such whole shares of Heartland Common
Stock, but not paid to such holder, and which dividends or distributions had a
record date occurring on or subsequent to the Effective Time.


(e)Full Satisfaction. The Merger Consideration issued and paid upon the
surrender for exchange of each BVBC Converted Common Share in accordance with
the terms and conditions of this Agreement will be deemed to have been issued
and paid in full satisfaction of all rights pertaining to such BVBC Converted
Common Share.


2.10Dissenting Shares.


(a)Notwithstanding any provision of this Agreement to the contrary, any shares
of BVBC Common Stock held by a Person (a “Dissenting Shareholder”) who has
demanded and perfected a demand for appraisal of his, her or its shares of BVBC
Common Stock in accordance with Section 17‑6712 of the KGCC, and, as of the
Effective Time, has neither effectively withdrawn nor lost his, her or its right
to such demand will not represent a right to receive Merger Consideration or the
Adjusted Merger Consideration, as the case may be, for any share of BVBC Common
Stock pursuant to Sections 2.3(a), 2.6 and 2.7, but in lieu thereof the holder
thereof will be entitled to only such rights as are granted by the KGCC.


(b)Notwithstanding the provisions of Section 2.10(a), if any Dissenting
Shareholder demanding payment of fair value of such Dissenting Shareholder’s
shares of BVBC Common Stock (“Dissenting Shares”) under


A-15

--------------------------------------------------------------------------------





the KGCC will effectively withdraw or lose (through failure to perfect or
otherwise) such Dissenting Shareholder’s rights and remedies granted by Section
17‑6712 of the KGCC, then, as of the Effective Time or the time of such
withdrawal or loss, whichever occurs later, each Dissenting Share will
automatically be converted into and represent only the right to receive the
Merger Consideration as provided in Sections 2.3(a), 2.6 and 2.7 upon surrender
of the certificate or certificates representing such Dissenting Shares.


(c)BVBC will give Heartland prompt notice of any written objection by a
Dissenting Shareholder to the Merger or any demands by a Dissenting Shareholder
for appraisal of his, her or its shares of BVBC Common Stock received by BVBC in
accordance with Section 17‑6712 of the KGCC, and Heartland will have the right,
at its expense, to direct in all negotiations and proceedings with respect to
such demands. BVBC will not, except with the prior written consent of Heartland
or as otherwise required by Law, make any payment with respect to, settle, or
offer to settle, any such demands. Heartland will make any payments, settlement
and offers of settlements to Dissenting Shareholders with respect to demands
made pursuant to Section 17‑6712 of the KGCC.


2.11Payment of Closing Date Bank Stock Loan Indebtedness. On the Closing Date,
Heartland or BVBC (in the event Heartland, at its option, provides BVBC with
funds in the aggregate amount of the Closing Date Bank Stock Loan Indebtedness)
will pay the aggregate amount of the Closing Date Bank Stock Loan Indebtedness
to the holder thereof in accordance with the Payoff Letter.


2.12The Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) will take place at the offices of Heartland located at 1398
Central Avenue, Dubuque, Iowa, or at a location otherwise agreed upon by
Heartland and BVBC. The Closing will take place as soon as practicable once the
conditions in Article 7 have been satisfied or waived but in any event within 10
Business Days after the date on which all such conditions have been satisfied or
waived, unless the parties otherwise agree (the “Closing Date”). The failure of
the Closing will not ipso facto result in termination of this Agreement and will
not relieve any party of any obligation under this Agreement.


(a)Subject to the conditions set forth in this Agreement, on the Closing Date,
BVBC will deliver to Heartland:
(i)the officers’ certificate of BVBC, dated the Closing Date, required by
Section 7.3(c);


(ii)the secretary’s or assistant secretary’s certificate of BVBC, dated the
Closing Date, required by Section 7.3(d);


(iii)a certificate of BVBC dated the Closing Date stating (A) the number of
shares of BVBC Common Stock outstanding as of the Effective Time, (B) that there
are no other shares of capital stock of BVBC or options, warrants, rights to
acquire, or securities convertible into capital stock of BVBC outstanding as of
the Closing Date, and (C) the number of the Dissenting Shares;


(iv)duly executed copies of all Required Consents;


(v)certificates representing all outstanding shares of BankBV Common Stock and
certificates representing all of the outstanding stock or other equity interests
of each of the BankBV Subsidiaries, which will be free of any Encumbrance;


(vi)the minute books, stock transfer records, corporate seal and other materials
related to the corporate administration of all of the BVBC Entities;


(vii)releases of all Encumbrances on the Real Property and all buildings,
fixtures, furniture and equipment located on the Real Property, other than
Permitted Encumbrances;


(viii)certificates dated as of a date not earlier than the third Business Day
prior to the Closing Date executed by appropriate officials of the State of
Kansas as to the good standing of each of the BVBC Entities;


(ix)a Certificate of Tax Clearance from the Kansas Department of Revenue for
each of the BVBC Entities;


(x)a duly executed FIRPTA statement for purposes of satisfying Heartland’s
obligations under Section 1.1445-2(c) of the Treasury Regulations; and


A-16

--------------------------------------------------------------------------------







(xi)such other certificates, documents and instruments that Heartland reasonably
requests for the purpose of (A) evidencing the accuracy of the representations
and warranties of BVBC, (B) evidencing the performance and compliance by BVBC
with agreements contained in this Agreement, (C) evidencing the satisfaction of
any condition referred to in Section 7.3 or (D) otherwise facilitating the
consummation of the transactions contemplated by this Agreement.


(b)Subject to the conditions set forth in this Agreement, on the Closing Date,
Heartland will deliver to BVBC:
(i)the officer’s certificate of Heartland, dated the Closing Date, required by
Section 7.2(c);


(ii)the secretary’s or assistant secretary’s certificate of Heartland, dated the
Closing Date, required by Section 7.2(d);


(iii)certificates dated as of a date not earlier than the third Business Day
prior to the Closing Date executed by appropriate officials of the State of
Delaware and State of Kansas, respectively, as to the good standing of each of
Heartland and M&JBank;


(iv)if Heartland elects not to pay the Closing Date Bank Stock Loan Indebtedness
to the holder thereof in accordance with the Payoff Letter pursuant to Section
2.11, the aggregate amount of the Closing Date Bank Stock Loan Indebtedness; and


(v)such other certificates, documents and instruments that BVBC reasonably
requests for the purpose of (A) evidencing the accuracy of the representations
and warranties of Heartland, (B) evidencing the performance and compliance by
Heartland with agreements contained in this Agreement, (C) evidencing the
satisfaction of any condition referred to in Section 7.2 or (D) otherwise
facilitating the consummation of the transactions contemplated by this
Agreement.


2.13Withholding. Heartland or its paying agent will be entitled to deduct and
withhold from the Merger Consideration or the Adjusted Merger Consideration, as
the case may be, otherwise payable pursuant to this Agreement, and from any
other amounts otherwise payable pursuant to this Agreement, any amounts required
to be withheld or deducted with respect to such consideration or payments under
any applicable provisions of all Laws relating to Taxes (including the Code);
provided, however, that, if any such amounts are withheld pursuant to this
Section 2.13, Heartland or its paying agent, as applicable, shall notify BVBC of
the amount of, and the reasons for, such withholding as soon as reasonably
practicable after determining the need for such withholding. To the extent that
amounts are so withheld and timely remitted to the appropriate Governmental
Entity, such withheld amounts will be treated for all purposes of this Agreement
as having been paid to the Person in respect of which such deduction and
withholding was made.


2.14Tax-Free Reorganization. The acquisition contemplated by this Agreement is
intended to be a reorganization within the meaning of Section 368(a) of the Code
and Treasury Regulations promulgated thereunder (and any comparable provision of
state law) for federal and applicable state income tax purposes, and this
Agreement is intended to be a “plan of reorganization” within the meaning of the
Treasury Regulations promulgated under Section 368 of the Code. Each of
Heartland and BVBC agrees to treat such acquisition as a reorganization within
the meaning of Section 368(a) of the Code and agrees to treat this Agreement as
a “plan of reorganization” within the meaning of the Treasury Regulations under
Section 368 of the Code, unless and until there is a determination, within the
meaning of Section 1313 of the Code, that such treatment is not correct.


2.15Additional Actions. If, at any time after the Effective Time, Heartland will
consider or be advised that any deeds, bills of sale, assignments or assurances
or any other acts or things are necessary, desirable or proper to: (a) vest,
perfect or confirm, of record or otherwise, in Heartland its right, title or
interest in or to or under any of the rights, privileges, powers, franchises,
properties or assets of BVBC; or (b) otherwise carry out the purposes of this
Agreement, Heartland and its proper officers and directors or their designees
will be authorized to execute and deliver, in the name and on behalf of any of
the BVBC Entities all such deeds, bills of sale, assignments and assurances and
to do, in the name and on behalf of any of the BVBC Entities, all such other
acts and things as may be necessary, desirable or proper to vest, perfect or
confirm Heartland’s right, title or interest in or to or under any of the
rights, privileges, powers, franchises, properties or assets of BVBC and
otherwise to carry out the purposes of this Agreement.




A-17

--------------------------------------------------------------------------------





ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF HEARTLAND


Heartland hereby represents and warrants to BVBC as follows:
3.1Organization and Qualification.
  
(a)Heartland is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Delaware, and has the requisite
corporate power to carry on its business as now conducted. Heartland is
registered as a bank holding company under Bank Holding Company Act of 1956, as
amended (the “Bank Holding Company Act”). Heartland is the lawful record and
beneficial owner of all of the issued and outstanding shares of M&JBank common
stock, free and clear of any Encumbrance. Heartland is licensed or qualified to
do business in every jurisdiction in which the nature of its business or its
ownership or property requires it to be licensed or qualified, except where the
failure to be so licensed or qualified would not have or would not be reasonably
expected to have a Material Adverse Effect on Heartland.


(b)M&JBank is a corporation authorized to conduct business as a bank in the
State of Kansas duly organized, validly existing and in good standing under the
Laws thereof. M&JBank has the requisite corporate power and authority to carry
on its business as now being conducted. M&JBank is an insured bank as defined in
the Federal Deposit Insurance Act (the “FDIA”). The nature of the business of
M&JBank does not require it to be, and it is not, qualified to do business in
any jurisdiction other than the State of Kansas.


3.2Authority Relative to this Agreement; Non-Contravention.


(a)Heartland has the requisite corporate power and authority to enter into this
Agreement and the Ancillary Documents (to which Heartland is a signatory), and
to carry out its obligations hereunder and thereunder. The execution and
delivery of this Agreement and such Ancillary Documents by Heartland and the
consummation by Heartland of the transactions contemplated hereby and thereby
have been duly authorized by the Board of Directors of Heartland. No other
corporate proceedings on the part of Heartland are necessary to authorize the
execution and delivery of this Agreement, the Ancillary Documents (to which
Heartland is a party), or to consummate the Merger and the transactions
contemplated by this Agreement. This Agreement and the Ancillary Documents (to
which Heartland is a signatory) have been duly executed and delivered by
Heartland and constitute valid and binding obligations of Heartland, enforceable
in accordance with their terms, subject to the Remedies Exception. Heartland is
not subject to, or obligated under, any provision of (a) its Charter or Bylaws,
(b) any Contract, (c) any license, franchise or permit or (d) subject to
obtaining the approvals referred to in Section 3.2(b), any Law or Governmental
Order, which would be breached or violated by its execution, delivery and
performance of this Agreement and the Ancillary Documents (to which Heartland is
a signatory) or the consummation by it of the transactions contemplated hereby.
Heartland has caused the Board of Directors of M&JBank to approve the Bank
Merger, and no other corporate proceedings on the part of Heartland or M&JBank
are necessary to authorize the Bank Merger.


(b)No Consent of any Governmental Entity is necessary on the part of Heartland
for the consummation by it of the transactions contemplated by this Agreement,
except for the following: (i) any approvals or waivers from the Board of
Governors of the Federal Reserve System (the “FRB”) for the Merger required
under Bank Holding Company Act, any notices to and approvals from the Office of
the State Bank Commissioner of Kansas (the “OSBCK”) required under Article
9‑1721 of the Kansas Banking Code (the “KBC”) and any notices to the Federal
Deposit Insurance Corporation (the “FDIC”) (such notices, approvals or waivers
being herein collectively referred to as the “Bank Regulatory Approvals”);
(ii) any registrations or approvals required to issue Heartland Common Stock
under the Securities Act of 1933, as amended, and the rules and regulations
thereunder (the “Securities Act”), under state securities or blue sky laws and
the rules and regulations thereunder (“Blue Sky Laws”), and under the rules of
the NASDAQ Stock Market, Inc. (“NASDAQ”); (iii) any filings with respect to the
Merger under the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder (the “Exchange Act”); (iv) any filings with the SEC, the
OKSC or the MSD with respect to Consents relating to the change in control, or
Heartland’s or M&JBank’s acquisition, of BVWAdvisors required under the
Investment Advisers Act, the KUSA, the MSA or any other Law (any such Consents,
the “RIA Regulatory Approvals”); and (v) the filings with respect to the Merger
of the Delaware Certificate of Merger and the Kansas Certificate of Merger with
the Secretary of State of Delaware and the Secretary of State of Kansas,
respectively.


3.3Validity of Heartland Common Stock. The shares of Heartland Common Stock to
be issued pursuant to this Agreement will be, when issued, duly authorized,
validly issued, fully paid and nonassessable and free and clear of any


A-18

--------------------------------------------------------------------------------





Encumbrance. Such shares of Heartland Common Stock will be authorized for
listing on the NASDAQ Global Select Market or other national securities exchange
upon official notice of issuance. The shares of Heartland Common Stock to be
issued pursuant to this Agreement will be free of any preemptive rights of the
shareholders of Heartland or any other Person. The shares of Heartland Common
Stock to be issued pursuant to this Agreement will not be subject to any
restrictions on transfer arising under the Securities Act; provided, however,
that any holders of such shares who become employees of Heartland or any of its
Subsidiaries will be subject to Heartland’s insider trading policies (including
the “black-out” periods relating to the trading of shares of Heartland Common
Stock) to the extent such employees are covered by such insider trading
policies.


3.4Capital Stock. The authorized capital stock of Heartland consists of
40,000,000 shares of Heartland Common Stock, and 200,000 shares of Preferred
Stock, par value $1.00 per share, of which 16,000 shares have been designated
Series A Junior Participating Preferred Stock (“Heartland Series A Preferred
Stock”), 81,698 shares have been designated Series B Fixed Rate Cumulative
Perpetual Preferred Stock (“Heartland Series B Preferred Stock”), 81,698 shares
have been designated Senior Non-Cumulative Perpetual Preferred Stock, Series C
(“Heartland Series C Preferred Stock”) and 3,000 shares have been designated
Senior Non-Cumulative Perpetual Convertible Preferred Stock, Series D
(“Heartland Series D Preferred Stock”). As of September 30, 2018,
(a) (i) 34,473,029 shares of Heartland Common Stock were issued and outstanding
(and no shares of Heartland Common Stock were held as treasury shares), and
(ii) 705,088 shares of Heartland Common Stock were reserved for issuance
pursuant to Heartland’s stock incentive and employee stock purchase plans; and
(b) no shares of Heartland Series A Preferred Stock were issued and outstanding;
(c) no shares of Heartland Series B Preferred Stock were issued and outstanding;
(d) no shares of Heartland Series C Preferred Stock were issued and outstanding;
and (e) no shares of Heartland Series D Preferred Stock were issued and
outstanding.


3.5Exchange Act Reports.


(a)Prior to the execution of this Agreement, Heartland has made available to
BVBC complete and accurate copies of (i) Heartland’s Annual Reports on Form 10‑K
for the years ended December 31, 2015, 2016 and 2017, as amended (the “Heartland
10‑K Reports”), as filed under the Exchange Act with the Securities and Exchange
Commission (the “SEC”), (ii) all Heartland proxy statements and annual reports
to stockholders used in connection with meetings of Heartland shareholders held
since January 1, 2015, and (iii) Heartland’s Quarterly Report on Form 10‑Q for
the quarter ended September 30, 2018 (the “Heartland 10‑Q Report”), as filed
under the Exchange Act with the SEC. As of their respective dates, such
documents, together with all other material reports and statements (and any
amendments required to be made with respect thereto) that Heartland was required
to file with the SEC pursuant to the Exchange Act after the date of filing of
the Heartland 10‑Q Report, (x) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading and (y) complied as to form in all material
respects with the applicable Laws of the SEC. Since January 1, 2015, Heartland
has filed all reports that it was required to file with the SEC pursuant to the
Exchange Act.


(b)Heartland’s financial statements (including any footnotes thereto) contained
in the Heartland 10‑K Reports and the Heartland 10‑Q Report were prepared in
accordance with GAAP (except that the financial statements set forth in the
Heartland 10‑Q Report may not contain all notes required by GAAP and are subject
to year-end adjustments, none of which is material) and fairly present the
consolidated financial position of Heartland and its Subsidiaries as of the
dates thereof and the consolidated results of operations, changes in
shareholders’ equity and cash flows for the periods then ended.


3.6No Material Adverse Changes. Since September 30, 2018, and except as
otherwise disclosed in reports filed with the SEC on or prior to the date
hereof, there has been no material adverse change in, and no event, occurrence
or development in the business of Heartland or its Subsidiaries that, taken
individually or as a whole, has had or would reasonably be expected to have a
Material Adverse Effect on Heartland or its Subsidiaries or on the consummation
of the transactions contemplated hereby. As of the date hereof, except with
respect to the transactions contemplated hereby, and except as otherwise
disclosed in reports filed with the SEC on or prior to the date hereof, since
September 30, 2018, Heartland and its Subsidiaries have conducted their
businesses only in the Ordinary Course of Business.


3.7Reports and Filings; Compliance with Laws.


(a)Since January 1, 2015, each of Heartland and its Subsidiaries has filed each
report or other filing it was required to file with any Bank Regulator or other
Governmental Entity having jurisdiction over it (together with all exhibits
thereto, the “Heartland Regulatory Reports”), except for such reports and
filings which the failure to so file would not have a Material Adverse Effect on
Heartland or on the consummation of the transactions contemplated


A-19

--------------------------------------------------------------------------------





hereby. As of their respective dates or as subsequently amended prior to the
date hereof, each Heartland Regulatory Report was true and correct in all
material respects and complied in all material respects with applicable Laws.


(b)Heartland and its Subsidiaries are, and at all times since January 1, 2018
have been, in compliance in all material respects with all Laws, Governmental
Orders or Governmental Authorizations.


(c)Since January 1, 2015, each of Heartland and its Subsidiaries has held all
material Governmental Authorizations required for the conduct of its business.


(d)Heartland is not a party to or is subject to any Governmental Order, written
agreement or memorandum of understanding with, or a commitment letter or similar
submission to, or extraordinary supervisory letter from any Bank Regulator, nor
has Heartland adopted any policies, procedures or board resolutions at the
request of, any Bank Regulator that would reasonably be expected to impair the
ability of Heartland to obtain the Bank Regulatory Approvals.


(e)No Governmental Entity currently has pending any proceeding or enforcement
action against Heartland or any of its Subsidiaries.


3.8Community Reinvestment Act. Each Subsidiary of Heartland that is a bank had a
rating of “satisfactory” or better as of its most recent CRA examination, and
neither Heartland nor any such Subsidiary has been advised of, or has reason to
believe that any facts or circumstances exist that would reasonably be expected
to cause any such Subsidiary to be deemed not to be in satisfactory compliance
in any respect with the CRA or to be assigned a rating for CRA purposes by any
Governmental Entity charged with the supervision or regulation of banks or bank
holding companies or engaged in the insurance of bank deposits (collectively,
“Bank Regulators”) of lower than “satisfactory.”


3.9Regulatory Approvals. As of the date hereof, to the knowledge of Heartland’s
executive officers, there are no facts or circumstances relating to Heartland
that would materially impede or delay receipt of any of the Bank Regulatory
Approvals or the RIA Regulatory Approvals or that would likely result in the
Bank Regulatory Approvals or the RIA Regulatory Approvals not being obtained.
Heartland is not subject to any Governmental Order, written agreement or
memorandum of understanding with, or is a party to any commitment letter or
similar undertaking to, or is a recipient of any extraordinary supervisory
agreement letter from, or has adopted any policies, procedures or board
resolutions at the request of, any Governmental Entity that would likely impair
the ability of Heartland to obtain the Bank Regulatory Approvals or the RIA
Approvals in a timely fashion.


3.10Certain Tax Matters. Neither Heartland nor any Affiliate has taken or agreed
to take any action, failed to take any action, or knows of any circumstances
that would prevent the acquisition contemplated by this Agreement from
qualifying as a reorganization within the meaning of Section 368(a)(1)(A) of the
Code (and any comparable provision of state law) for federal and applicable
state income tax purposes.


3.11Litigation. There is no Litigation pending against, or, to the knowledge of
Heartland’s executive officers, threatened against Heartland or its
Subsidiaries, before or by any Governmental Entity, that in any manner
challenges or seeks to prevent, enjoin, alter or materially delay any of the
transactions contemplated by this Agreement. To the knowledge of Heartland’s
executive officers, there are no facts that would reasonably be expected to give
rise to Litigation against Heartland or any of its Subsidiaries that would have
or would reasonably be expected to have a Material Adverse Effect on Heartland
or its Subsidiaries, taken as a whole.


3.12Internal Controls. Heartland and each of its Subsidiaries maintains a system
of internal control over financial reporting sufficient to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements in accordance with GAAP, including reasonable assurance
(a) that transactions are executed in accordance with management’s general or
specific authorizations and recorded as necessary to permit preparation of
financial statements in conformity with GAAP and to maintain asset
accountability and (b) regarding prevention or timely detection of any
unauthorized acquisition, use or disposition of assets that would have a
material effect on the financial statements of Heartland or such Subsidiary.


3.13NASDAQ. Heartland is in compliance in all material respects with the
applicable listing rules and corporate governance rules and regulations of
NASDAQ.


3.14No Other Representations or Warranties. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES MADE BY HEARTLAND IN THIS ARTICLE 3, NEITHER HEARTLAND NOR ANY OTHER
PERSON


A-20

--------------------------------------------------------------------------------





MAKES ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WITH RESPECT TO
LIABILITIES, CONDITIONS (FINANCIAL OR OTHERWISE) OR PROSPECTS, AND HEARTLAND
HEREBY DISCLAIMS ANY SUCH OTHER REPRESENTATIONS OR WARRANTIES. IN PARTICULAR,
WITHOUT LIMITING THE FOREGOING DISCLAIMER, NEITHER HEARTLAND NOR ANY OTHER
PERSON MAKES OR HAS MADE ANY REPRESENTATION OR WARRANTY TO BVBC OR ANY OF ITS
AFFILLIATES OR REPRESENTATIVES WITH RESPECT TO (i) ANY FINANCIAL PROJECTION,
FORECAST, ESTIMATE, BUDGET OR PROSPECTIVE INFORMTAION RELATING TO HEARTLAND, ANY
OF ITS SUBSIDIARIES OR THEIR RESPECTIVE BUSINESSES, OR (ii) EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES MADE BY HEARTLAND IN THIS ARTICLE 3, ANY ORAL OR
WRITTEN INFORMATION PRESENTED TO BVBC OR ANY OF ITS AFFILIATES OR
REPRESENTATIVES IN THE COURSE OF THEIR DUE DILIGENCE INVESTIGATION OF HEARTLAND
BY BVBC, THE NEGOTIATION OF THIS AGREEMENT OR IN THE COURSE OF THE TRANSACTIONS
CONTEMPLATED HEREBY.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BVBC


BVBC hereby represents and warrants to Heartland that, except as described in
the Disclosure Schedules:
4.1Organization and Qualification.


(a)BVBC is a corporation duly organized, validly existing and in good standing
under the Laws of the State of Kansas, and has the requisite corporate power and
authority to carry on its business as now conducted. BVBC is a bank holding
company registered under Bank Holding Company Act. BVBC is, and as of the
Closing Date will be, the lawful record and beneficial owner of all of the
issued and outstanding BankBV Common Stock, free and clear of any Encumbrance.
Other than BankBV and the Statutory Trusts, BVBC has no Subsidiaries. The copies
of the Charter and Bylaws of BVBC, which have been made available to Heartland
prior to the date of this Agreement, are correct and complete and reflect all
amendments made thereto. BVBC is not in violation of any provisions of its
Charter and Bylaws.


(b)BankBV is a Kansas corporation authorized to conduct business as a bank in
Kansas duly organized, validly existing and in good standing under the Laws of
the State of Kansas. BankBV has the requisite corporate power and authority
(including all material Governmental Authorizations as are legally required) to
carry on its business as now being conducted, to own, lease and operate its
properties and assets as now owned, leased or operated and to enter into and to
carry on the business and activities now conducted by it. BankBV is an insured
bank as defined in the FDIA. Other than the BankBV Subsidiaries, BankBV has no
Subsidiaries. The nature of the business of BankBV does not require it to be,
and it is not, qualified to do business in any jurisdiction other than the
States of Kansas and Missouri. The copies of the Charter and Bylaws of BankBV,
which have been made available to Heartland prior to the date of this Agreement,
are correct and complete and reflect all amendments made thereto. BankBV is not
in violation of any provisions of its Charter and Bylaws.


(c)The Statutory Trusts are duly organized, validly existing under the Delaware
Statutory Trust Act and the Laws of the State of Delaware. BVBC is the lawful
record and beneficial owner of all of the Statutory Trust Securities that are
common securities. The copies of the Statutory Declarations of Trust which have
been made available to Heartland prior to the date of this Agreement are correct
and complete and reflect all amendments made thereto. The Statutory Trusts are
not in violation of any provisions of the Statutory Declarations of Trust.


(d)Blue Valley Building Corp. (“BVBuilding”) is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Kansas.
BVBuilding has the requisite corporate power and authority (including all
Governmental Authorizations as are legally required) to carry on its business as
now being conducted, to own, lease and operate its properties and assets as now
owned, leased or operated and to enter into and to carry on the business
activities now conducted by it. The nature of the business of BVBuilding does
not require it to be and it is not qualified to do business in any jurisdiction
other than the State of Kansas. The copies of the Charter and Bylaws of
BVBuilding which have been made available to Heartland prior to the date of this
Agreement are correct and complete and reflect all amendments made thereto.
BVBuilding is not in violation of any provisions of its Charter or Bylaws.


(e)Blue Valley Wealth Advisors, Inc. (“BVWAdvisors”) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Kansas. BVWAdvisors has the requisite corporate power and authority (including
all Governmental Authorizations as are legally required) to carry on its
business as now being


A-21

--------------------------------------------------------------------------------





conducted, to own, lease and operate its properties and assets as now owned,
leased or operated and to enter into and to carry on the business activities now
conducted by it. The nature of the business of BVWAdvisors does not require it
to be and it is not qualified to do business in any jurisdiction other than the
States of Kansas and Missouri. The copies of the Charter and Bylaws of
BVWAdvisors which have been made available to Heartland prior to the date of
this Agreement are correct and complete and reflect all amendments made thereto.
BVWAdvisors is not in violation of any provisions of its Charter or Bylaws.


(f)Blue Valley Investment Corp. (“BVInvestment”) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Kansas. BVInvestment has the requisite corporate power and authority (including
all Governmental Authorizations as are legally required) to carry on its
business as now being conducted, to own, lease and operate its properties and
assets as now owned, leased or operated and to enter into and to carry on the
business activities now conducted by it. The nature of the business of
BVInvestment does not require it to be and it is not qualified to do business in
any jurisdiction other than the State of Kansas. The copies of the Charter and
Bylaws of BVInvestment which have been made available to Heartland prior to the
date of this Agreement are correct and complete and reflect all amendments made
thereto. BVInvestment is not in violation of any provisions of its Charter or
Bylaws.


(g)BBV Accommodations, LLC (“BBVAccommodations”) is a limited liability company
(an “LLC”) duly organized, validly existing and in good standing under the laws
of the State of Kansas. BBVAccommodations has the requisite power and authority
(including all Governmental Authorizations as are legally required) to carry on
its business as now being conducted, to own, lease and operate its properties
and assets as now owned, leased or operated and to enter into and to carry on
the business activities now conducted by it. The nature of the business of
BBVAccommodations does not require it to be and it is not qualified to do
business in any jurisdiction other than the State of Kansas. The copy of the
Charter of BBVAccommodations that has been made available to Heartland prior to
the date of this Agreement is correct and complete and reflects all amendments
made thereto. BBVAccommodations is not in violation of any provisions of its
Charter.


(h)Grounded Properties, LLC (“GP”) is an LLC duly organized, validly existing
and in good standing under the laws of the State of Kansas. GP has the requisite
power and authority (including all Governmental Authorizations as are legally
required) to carry on its business as now being conducted, to own, lease and
operate its properties and assets as now owned, leased or operated and to enter
into and to carry on the business activities now conducted by it. The nature of
the business of GP does not require it to be and it is not qualified to do
business in any jurisdiction other than the State of Kansas. The copy of the
Charter of GP that has been made available to Heartland prior to the date of
this Agreement is correct and complete and reflects all amendments made thereto.
GP is not in violation of any provisions of its Charter.


(i)Real Estate Holdings, LLC (“REH”) is an LLC duly organized, validly existing
and in good standing under the Laws of the State of Kansas. REH has the
requisite power and authority (including all Governmental Authorizations as are
legally required) to carry on its business as now being conducted, to own, lease
and operate its properties and assets as now owned, leased or operated and to
enter into and to carry on the business activities now conducted by it. The
nature of the business of REH does not require it to be and it is not qualified
to do business in any jurisdiction other than the State of Kansas. The copy of
the Charter of REH that has been made available to Heartland prior to the date
of this Agreement is correct and complete and reflects all amendments made
thereto. REH is not in violation of any provisions of its Charter.


(j)Blue Valley Insurance Services, Inc., a wholly owned Subsidiary of BVBC
(“BVInsurance”), is an inactive Kansas corporation that has no assets or
Liabilities.


4.2Authority Relative to this Agreement; Non-Contravention.


(a)BVBC has the requisite corporate power and authority to enter into this
Agreement and the Ancillary Documents (to which BVBC is a signatory), and to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and such Ancillary Documents by BVBC and the consummation by
BVBC of the transactions contemplated hereby and thereby have been duly
authorized by the Board of Directors of BVBC. Other than the approval of the
Merger by holders as of the record date for the BVBC Shareholder Meeting of
(i) at least a majority of the number of issued and outstanding shares of BVBC
Common Stock and (ii) at least a majority of the number of issued and
outstanding shares of BVBC Series B Preferred Stock (with such holders of shares
of BVBC Common Stock and BVBC Series B Preferred Stock voting separately as a
class) (such separate votes of such holders, the “Required BVBC Shareholder
Vote”), no other corporate proceedings on the part of BVBC are necessary to


A-22

--------------------------------------------------------------------------------





authorize the execution and delivery of this Agreement, or the Ancillary
Documents (to which BVBC is a signatory), or to consummate the Merger or any
other transactions contemplated hereby or thereby. No “control share
acquisition,” “business combination moratorium,” “fair price” or other form of
antitakeover statute or regulation under the KGCC or any applicable provisions
of the takeover Laws of Kansas or any other state (and any comparable provisions
of the BVBC Charter or Bylaws), apply or will apply to this Agreement or the
Merger. BVBC has caused the Board of Directors of BankBV to approve the Bank
Merger, and BVBC has approved the Bank Merger as the sole shareholder of BankBV.
No other corporate proceedings on the part of BVBC or BankBV are necessary to
authorize the Bank Merger.


(b)This Agreement and the Ancillary Documents (to which BVBC is a signatory)
have been duly executed and delivered by BVBC and constitute valid and binding
obligations of BVBC, enforceable in accordance with their terms, subject to the
Remedies Exception. None of the BVBC Entities is subject to, or obligated under,
any provision of (i) its Charter, Bylaws or other governing documents, (ii) any
Contract, (iii) any license, franchise or permit or (iv) subject to obtaining
the approvals referred to in Section 4.2(c), any Law or Governmental Order,
which would be breached or violated, or in respect of which a right of
termination or acceleration or any encumbrance on any of its assets would be
created, by the execution, delivery or performance of this Agreement and the
Ancillary Documents (to which such BVBC Entity is a signatory), or the
consummation of the transactions contemplated hereby and thereby.


(c)Other than the Bank Regulatory Approvals and the filing of the Kansas
Certificate of Merger with the Secretary of State of Kansas, no Governmental
Authorization is necessary on the part of any of the BVBC Entities for the
consummation by BVBC of the transactions contemplated by this Agreement and the
Ancillary Documents (to which BVBC is a party).


4.3Capitalization.


(a)The authorized capital stock of BVBC consists of 15,000,000 shares of BVBC
Common Stock, par value $1.00 per share and 15,000,000 shares of Preferred
Stock, par value $1.00 per share (“BVBC Preferred Stock”). Of the authorized
shares of BVBC Common Stock, 5,851,027 shares are issued and outstanding
(including 85,000 shares of BVBC Unvested Restricted Stock) with no shares of
BVBC Common Stock held as treasury shares. Of the authorized shares of BVBC
Preferred Stock, 21,750 shares have been designated Series A Fixed Rate
Cumulative Preferred Stock (the “BVBC Series A Preferred Stock”), and 1,000,000
shares have been designated Series B Convertible Preferred Stock (the “BVBC
Series B Preferred Stock”). Of the authorized shares of Class A Preferred Stock,
no shares are issued and outstanding, and, of the authorized shares of Class B
Preferred stock, 471,979 shares are issued and outstanding.


(b)The authorized capital stock of BankBV consists of 500,000 shares of Common
Stock, $5.00 par value per share (“BankBV Common Stock”), 258,000 shares of
BankBV Common Stock are issued and outstanding (with no shares of BankBV Common
Stock held as treasury shares). The authorized capital stock of BVBuilding
consists of 1,000,000 shares of Common Stock, par value $10.00 per share
(“BVBuilding Common Stock”), and 1,000 shares of BVBuilding Common Stock are
issued and outstanding (with no shares of BVBuilding Common Stock held as
treasury shares). The authorized capital stock of BVWAdvisors consists of 1,000
shares of Common Stock, par value $0.01 per share (“BVWAdvisors Common Stock”),
and 1,000 shares of BVWAdvisors Common Stock are issued and outstanding (with no
shares of BVWAdvisors Common Stock held as treasury shares). The authorized
capital stock of BVInvestment consists of 50,000 shares of Common Stock, par
value $1.00 per share (“BVInvestment Common Stock”), and 1,000 shares of
BVInvestment Common Stock are issued and outstanding (with no shares of
BVInvestment Common Stock held as Treasury Shares).


(c)Schedule 4.3(c) sets forth (i) the kind and number of authorized Membership
Interests of each of BBVAccommodations, BP and REH, and (ii) the kind and number
of Membership Interests held by BankBV in each of BBVAccommodations, BP and REH.


(d)The issued and outstanding shares of BVBC Common Stock, BankBV Common Stock,
BVBuilding Common Stock, BVWAdvisors Common Stock, BVInvestment Common Stock and
the issued and outstanding Membership Interests of the BBVAccommodations, GP and
REH are duly authorized, validly issued, fully paid and nonassessable, and have
not been issued in violation of any preemptive rights.


(e)Other than the right of holders of shares of BVBC Series B Preferred Stock to
convert such shares into shares of BVBC Common Stock, there are no options,
warrants, conversion privileges or other rights or Contracts


A-23

--------------------------------------------------------------------------------





obligating any of the BVBC Entities to issue, sell, purchase or redeem any
shares of its capital stock or securities or obligations of any kind convertible
into or exchangeable for any shares of its capital stock, nor are there any
stock appreciation, phantom or similar rights outstanding based upon the book
value or any other attribute of any of capital stock of any of the BVBC
Entities, or the earnings or other attributes of any of the BVBC Entities.
Pursuant to the Charter of BVBC, each share of BVBC Series B Preferred Stock is
convertible into one share of BVBC Common Stock (i) at the option of the holder
of such share of BVBC Series B Preferred Stock or (ii) upon the written request
of BVBC.


4.4Ownership of BVBC Common Stock and BVBC Preferred Stock. Schedule 4.4 sets
forth, for all of the issued and outstanding shares of BVBC Common Stock and
BVBC Series B Preferred Stock, (a) the name of the holder of such shares,
(b) the number of shares of BVBC Common Stock and BVBC Series B Preferred Stock
owned by each such holder, and (c) the domicile address of each such holder.
Except for the Shareholder Voting Agreement, there are no shareholder
agreements, voting agreements, proxies, voting trusts or other Contracts with or
among one or more of such holders with respect to the voting, disposition or
other incidents of ownership of any shares of BVBC Common Stock or BVBC Series B
Preferred Stock, including any agreement that provides for preemptive rights or
imposes any limitation or restriction on BVBC Common Stock or BVBC Series B
Preferred Stock (including any restriction on the right of a holder of shares of
BVBC Common Stock or BVBC Series B Preferred Stock to vote, sell or otherwise
dispose of any of such shares).


4.5Financial Statements.


(a)Prior to the execution of this Agreement, BVBC has made available to
Heartland copies of its audited consolidated balance sheets as of December 31,
2015, 2016, and 2017 and the related statements of operations, changes in
shareholders’ equity and cash flows for the years then ended (collectively,
together with any notes thereto, the “BVBC Annual Financial Statements”). BVBC
has made available to Heartland copies of its unaudited consolidated balance
sheets as of September 30, 2017 and 2018, and the related statements of
operations for the nine-month periods then ended. The consolidated balance sheet
of BVBC as of September 30, 2018 is herein referred to as the “Latest BVBC
Balance Sheet,” and the related statement of income for the nine-month period
then ended are herein referred to as the “Related BVBC Statements.” The BVBC
Annual Financial Statements, the Latest BVBC Balance Sheet and the Related BVBC
Statements are collectively referred to as the “BVBC Financial Statements.” The
BVBC Financial Statements are based upon the books and records of BVBC, and have
been prepared in accordance with GAAP (except that the Latest BVBC Balance Sheet
and the Related BVBC Statements may not contain all notes required by GAAP and
are subject to year-end adjustments, as reflected in the unaudited consolidated
financial statements set forth on Schedule 4.5(a)). The BVBC Financial
Statements fairly present the consolidated financial position of BVBC as of the
dates thereof and the consolidated results of operations for the periods then
ended.


(b)Prior to the execution of this Agreement, BVBC has made available to
Heartland copies of the unaudited balance sheets of BankBV as of December 31,
2015, 2016 and 2017 and the related statements of operations for the years then
ended (collectively, together with any notes thereto, the “BankBV Annual
Financial Statements”). BVBC has made available to Heartland copies of the
balance sheet of BankBV as of September 30, 2018 and the related statement of
operations for the nine-month period then ended. The balance sheet of BankBV as
of September 30, 2018 is herein referred to as the “Latest BankBV Balance
Sheet,” and the related statements of operations for the nine-month period then
ended are herein referred to as the “Related BankBV Statements.” The BankBV
Annual Financial Statements, the Latest BankBV Balance Sheet and the Related
BankBV Statements are collectively referred to herein as the “BankBV Financial
Statements.” The BankBV Financial Statements have been prepared in accordance
with GAAP (except that the Latest BankBV Balance Sheet and the Related BankBV
Statements may not contain all notes required by GAAP and are subject to
year-end adjustments, none of which is material). The BankBV Financial
Statements fairly present the financial position of BankBV as of the dates
thereof and the results of operations for the periods then ended.


(c)The Latest BVBC Balance Sheet and the Latest BankBV Balance Sheet are
collectively referred to as the “Latest Balance Sheets,” and the Related BVBC
Statements and the Related BankBV Statements are collectively referred to as the
“Related Financial Statements.”


4.6Absence of Undisclosed Liabilities. None of the BVBC Entities has any
Liability and, to the Knowledge of BVBC, there is no basis for any present or
future Litigation, charge, complaint or demand against any of the BVBC Entities,
giving rise to any Liability, except (a) as reflected or expressly reserved
against in the Latest Balance Sheets, (b) a Liability that has arisen after the
date of the Latest Balance Sheets in the Ordinary Course of Business (none of
which is a material uninsured Liability for breach of Contract, breach of
warranty, tort, infringement, Litigation or violation of Governmental Order,


A-24

--------------------------------------------------------------------------------





Governmental Authorization or Law), or (c) obligations under any Contract listed
on a Schedule or under a Contract not required to be listed on a Schedule.


4.7Loans; Substandard Loans; OREO; Commitments to Extend Credit.


(a)The documentation relating to each loan made by any BVBC Entity and relating
to all security interests, mortgages and other liens with respect to all
collateral for each such loan are adequate for the enforcement of the material
terms of each such loan and of the related security interests, mortgages and
other liens. The terms of each such loan and of the related security interests,
mortgages and other liens comply in all material respects with all applicable
Laws (including Laws relating to the extension of credit).


(b)There are no loans, leases, other extensions of credit or commitments to
extend credit of any BVBC Entity that has been or, to the Knowledge of BVBC,
should have been classified as non-accrual, as restructured, as 90 days past
due, as still accruing and doubtful of collection or any comparable
classification. BVBC has disclosed all of the “substandard,” “doubtful,” “loss,”
“special mention,” “nonperforming” or “problem” loans of each of the BVBC
Entities on the “watch list” of each such BVBC Entity, a copy of which is
attached as Schedule 4.7(b). No borrower with respect to a loan of any BVBC
Entity in excess of $25,000 has: (i) filed, or consented by answer or otherwise
to the filing against it of, a petition for relief, reorganization or
arrangement, or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy or insolvency Law; (ii) made an assignment for the
benefit of its creditors; (iii) consented to the appointment of a custodian,
receiver, trustee, liquidator or other Person with similar power over such
borrower or any substantial part of such borrower’s property; (iv) been
adjudicated insolvent; or (v) taken any action for the purpose of authorizing
any of the foregoing.


(c)None of the BVBC Entities has any outstanding loans or assets classified as
“Other Real Estate Owned” (“OREO”). Schedule 4.7(c) contains a description of
each property classified by any BVBC Entity as OREO. Prior to the execution of
this Agreement, BVBC has delivered the latest appraisal of each property
classified as OREO obtained by any BVBC Entity. The value of any property
classified by any BVBC Entity as OREO and reflected on the Latest Balance Sheet
was determined on a “fair value less cost to sell” basis. None of the BVBC
Entities has entered into any Contract obligating it pay for expenses with
respect to improvements on, or the development of, any OREO.


(d)None of the BVBC Entities has at any time purchased or sold any loans,
advances or any participations therein. None of the BVBC Entities has at any
time sold any of its assets with recourse of any kind to such BVBC Entity, nor
entered into any Contract providing for the sale or servicing of any loan or
other asset that constitutes a “recourse arrangement” under any applicable
regulation or policy promulgated by a Governmental Entity. None of the BVBC
Entities has received any request to repurchase any loan, advance or
participation therein or other asset sold to a third party, nor has any of the
BVBC Entities been advised by any third-party purchaser of any loan, advance or
participation therein or any other asset that such purchaser intends to request
that such BVBC Entity repurchase such loan, advance or participation therein or
other asset.


(e)There are no Contracts in the form of commitment letters binding upon any
BVBC Entity to extend credit, in the amount per “one borrower” (as combined and
aggregated as set forth in 12 C.F.R. §32.5), of $500,000 or more.


4.8Allowance for Loan and Lease Losses. The allowance for loan and lease losses
(“ALLL”) is, and will be as of the Effective Time, in compliance in all material
respects with the existing methodology of the BVBC Entities for determining the
adequacy of the ALLL, as well as the standards established by applicable
Governmental Entities and the Financial Accounting Standards Board, and is and
will be adequate in all material respects under all standards. None of the BVBC
Entities has been notified by any Governmental Entity or independent auditor of
such BVBC Entity, in writing or otherwise, that: (a) such allowances are
inadequate; (b) the practices and policies of the BVBC Entities in establishing
such allowances and in accounting for non-performing and classified assets
generally fail to comply with applicable accounting or regulatory requirements;
or (c) such allowances are inconsistent with the historical loss experience of
the BVBC Entities.


4.9Deposits. All of the deposits held by BankBV (including the records and
documentation pertaining to such deposits) have been established and are held in
compliance, in all material respects, with all (a) applicable policies,
practices and procedures of BankBV, and (b) applicable Law, including anti-money
laundering, anti-terrorism or embargoed Persons requirements. No deposit of
BankBV is a Brokered Deposit (as defined in 12 C.F.R. §337.6(a)(2)) or is
subject to any Encumbrance, legal restraint or other legal process (other than
garnishments, pledges, set-off rights, escrow limitations and similar actions
taken in the Ordinary Course of Business). All of the deposit accounts of BankBV
are insured up to the


A-25

--------------------------------------------------------------------------------





applicable limits (or fully insured if there is no limit) through the Deposit
Insurance Fund as administered by the FDIC to the fullest extent permitted by
applicable Law, and all premiums and assessments required to be paid for such
insurance have been paid when due. No legal action or proceeding for the
termination or revocation of such insurance is pending, or, to the Knowledge of
BVBC, has any such termination or revocation been threatened.


4.10Reports and Filings. Since January 1, 2015, each of the BVBC Entities has
filed each report or other filing that it was required to file with any federal
or state Bank Regulator or other Governmental Entity having jurisdiction over
it, including the FRB, the FDIC, the OSKBC, the SEC, the OKSC and the MSD
(together with all exhibits thereto, the “BVBC Regulatory Reports”), except for
such reports and filings which the failure to so file would not have a Material
Adverse Effect on any of the BVBC Entities or on the consummation of the
transactions contemplated hereby. BVBC has provided or made available to
Heartland copies of all of BVBC Regulatory Reports that it may provide
consistent with applicable Law. As of their respective dates or as subsequently
amended prior to the date hereof, each of BVBC Regulatory Reports was true and
correct in all material respects and complied in all material respects with
applicable Laws.


4.11Ownership of Equity Interests in Certain BVBC Entities; Off Balance Sheet
Arrangements.


(a)BVBC owns (i) all of the issued and outstanding shares of BankBV Common Stock
and the Statutory Trust Securities that are common securities, free and clear of
any Encumbrances, and (ii) all of the issued and outstanding securities of
BVInsurance, free and clear of any Encumbrances. BankBV owns all of the issued
and outstanding shares of BVBuilding Common Stock, BVWAdvisors Common Stock and
BVInvestment Common Stock and the issued and outstanding Membership Interests of
BBVAccommodations, GP and REH, in each case, free and clear of any Encumbrances.
None of the BVBC Entities owns any stock, Membership Interests, partnership
interests or any other equity securities issued by any other Person, except
securities owned by any of the BVBC Entities in its investment portfolio in the
Ordinary Course of Business.


(b)None of the BVBC Entities is a party to or member or partner of, or has any
Contract to become a party to or member or partner of, any joint venture, off
balance sheet LLC, off balance sheet partnership or any similar off balance
sheet entity, including any structured finance, special purpose or limited
purpose entity or Person, or any “off balance sheet arrangements” (as defined in
Item 303(a) of Regulation S‑K under the Securities Act), where the result,
purpose or intended effect of such Contract is to avoid disclosure of any
material transaction involving, or of any material Liabilities of, any of the
BVBC Entities.


4.12Books and Records.


(a)The books of account of each of the BVBC Entities are complete and correct in
all material respects and have been maintained in accordance with sound business
practices. Each transaction is properly and accurately recorded on the books and
records of each of the BVBC Entities, and each document upon which entries in
books and records of each of the BVBC Entities are based is complete and
accurate in all material respects.


(b)Each of the BVBC Entities maintains a system of internal control over
financial reporting sufficient to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
in accordance with GAAP, including reasonable assurance (A) that transactions
are executed in accordance with management’s general or specific authorizations
and recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, and (B) regarding
prevention or timely detection of any unauthorized acquisition, use or
disposition of assets that could result in a material restatement of the
financial statements of such BVBC Entity.


(c)Since January 1, 2015, (A) none of the BVBC Entities nor, to the Knowledge of
BVBC, any director, officer, manager, employee, auditor, accountant or
representative of any of the BVBC Entities, has received notice (written or
oral) or otherwise had or obtained knowledge of any material complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of the
BVBC Entities or their respective internal accounting controls, including any
material complaint, allegation, assertion or claim that either BVBC or BankBV
has engaged in questionable accounting or auditing practices, and (B) no
attorney representing any of the BVBC Entities, whether or not employed by such
BVBC Entity, has reported evidence of a material violation of securities Laws,
breach of fiduciary duty or similar violation by any of the BVBC Entities or its
respective officers, directors, members, employees or agents to the Board of
Directors of any of the BVBC Entities or other any committee thereof or, to the
Knowledge of BVBC, to any officer or director of any of the BVBC Entities.




A-26

--------------------------------------------------------------------------------





(d)The minute books and stock or equity records of each of the BVBC Entities,
all of which have been made available to Heartland, are correct in all material
respects. The minute books of each of the BVBC Entities contain accurate records
of all meetings held and actions taken by the holders of stock or other equity
interests, the Boards of Directors and committees of the Boards of Directors of
each of the BVBC Entities (except to the extent minutes have not yet been
approved or finalized by such Boards of Directors or committees), and no meeting
of any such holders, Boards of Directors or committees has been held for which
minutes are not contained in such minute books (except to the extent such
minutes have not been approved or finalized by such Boards of Directors or other
or committees). At the Closing, all such books and records will be in the
possession of BVBC.


4.13No Material Adverse Changes. Since the date of the Latest Balance Sheets,
there has been no material adverse change in, and no event, occurrence or
development in the business of any of the BVBC Entities that, taken individually
or as a whole and together with any other events, occurrences and developments
with respect to such business, has had, or would reasonably be expected to have,
a Material Adverse Effect on the BVBC Entities or materially adversely affect
the consummation of the transactions contemplated hereby. Except with respect to
the transactions contemplated hereby, since the date of the Latest Balance
Sheets, each of the BVBC Entities has conducted its business only in the
Ordinary Course of Business.


4.14Absence of Certain Developments. Except as contemplated by this Agreement or
as set forth in the Latest Balance Sheets or the Related Statements, since
September 30, 2018, none of the BVBC Entities has:


(a)issued or sold any of its equity securities, membership units, securities
convertible into or exchangeable for its equity securities, warrants, options or
other rights to acquire its equity securities or membership units, or any bonds
or other securities, except deposit and other bank obligations and investment
securities in the Ordinary Course of Business;


(b)redeemed, purchased, acquired or offered to acquire, directly or indirectly,
any shares of its capital stock, membership units or other securities;


(c)split, combined or reclassified any of its outstanding shares of capital
stock or declared, set aside or paid any dividends or other distribution payable
in cash, property or otherwise with respect to any shares of capital stock or
other securities of any BVBC Entity;


(d)incurred any Liability, whether due or to become due, other than in the
Ordinary Course of Business and, in the case of BankBV, consistent with safe and
sound banking practices;


(e)discharged or satisfied any Encumbrance or paid any Liability other than in
the Ordinary Course of Business and, in the case of BankBV, consistent safe and
sound banking practices;


(f)mortgaged or subjected to Encumbrance any of its property, business or
assets, tangible or intangible except (i) for Permitted Encumbrances, and
(ii) for pledges of assets to secure public funds deposits;


(g)sold, transferred or otherwise disposed of any of its assets or canceled any
material Indebtedness or claims or waived any rights of material value, other
than in the Ordinary Course of Business and consistent with safe and sound
banking practices;


(h)suffered any material theft, damage, destruction or loss of or to any
property or properties owned or used by it, whether or not covered by insurance;


(i)made or granted any bonus or any wage, salary or compensation increase or
severance or termination payment to, or promoted, any director, officer,
employee, group of employees or consultant, entered into any employment contract
or hired any employee, in each case, other than in the Ordinary Course of
Business;


(j)made or granted any increase in the benefits payable under any employee
benefit plan or arrangement, amended or terminated any existing employee benefit
plan or arrangement or adopted any new employee benefit plan or arrangement,
except (x) as required by Law or (y) in the Ordinary Course of Business;


(k)made any single or group of related capital expenditures or commitments
therefor in excess of $50,000 or entered into any lease or group of related
leases with the same party which involves aggregate lease


A-27

--------------------------------------------------------------------------------





payments payable of more than $25,000 for any individual lease or involves more
than $50,000 for any group of related leases in the aggregate;


(l)acquired (by merger, exchange, consolidation, acquisition of stock or assets
or otherwise) any corporation, limited liability company, partnership, joint
venture or other business organization or division or material assets thereof,
or assets or deposits that are material to either BVBC or BankBV;


(m)taken any other action or entered into any other transaction other than in
the Ordinary Course of Business;


(n)made any change in its accounting methods or practices, other than changes
required by Law made in accordance with GAAP or regulatory accounting principles
generally applicable to BankBV;


(o)made, modified or revoked any material election with respect to Taxes or
consented to any waiver or extension of time to assess or collect any Taxes;


(p)reversed any amount of its previously established ALLL;


(q)sold any securities in its investment portfolio; or


(r)agreed to do any of the foregoing.


4.15Properties.


(a)Other than real properties classified as OREO, the real properties owned by,
or demised by leases to, any BVBC Entity are listed on Schedule 4.15(a), and
constitute all of the real property owned, leased (whether or not occupied and
including any leases assigned or leased premises sublet for which any BVBC
Entity remains liable), owned, used or occupied by any BVBC Entity.


(b)Each BVBC Entity owns good and marketable title to each parcel of real
property identified on Schedule 4.15(a) as being owned by it (the “Owned Real
Property”), fee and clear of any Encumbrances except for Permitted Encumbrances.


(c)The leases of real property listed on Schedule 4.15(c) as being leased by any
BVBC Entity (the “Leased Real Property” and, together with the Owned Real
Property, the “Real Property,” and the Real Property occupied by any BVBC Entity
in the conduct of its business is hereinafter referred to as the “Operating Real
Property”) are in full force and effect, and such BVBC Entity holds a valid and
existing leasehold interest under each of the leases for the term listed on
Schedule 4.15(c). The lease for the Leased Real Property is in full force and
effect, and BVBC or BankBV holds a valid and existing leasehold interest under
each lease for the term listed on Schedule 4.15(a). The Leased Real Property is
subject to no Encumbrances or interests that would entitle the owner thereof to
interfere with or disturb use or enjoyment of the Leased Real Property or the
exercise by the applicable BVBC Entity of its rights under such lease so long as
such BVBC Entity is not in default under such lease.


(d)Each parcel of Operating Real Property has access sufficient for the conduct
of the business as conducted by the applicable BVBC Entity on such parcel of
Operating Real Property to public roads and to all utilities, including
electricity, sanitary and storm sewer, potable water, natural gas, telephone,
fiber optic, cable television, and other utilities used in the operation of the
business at that location. The zoning for each parcel of Operating Real Property
permits the existing improvements and the continuation of the business being
conducted thereon as a conforming use. None of the BVBC Entities is in violation
of any applicable zoning ordinance or other Law relating to the Owned Real
Property or, to the Knowledge of BVBC, the Leased Real Property. None of the
BVBC Entities has received any written notice of any such violation or the
existence of any condemnation or other proceeding with respect to any of the
Operating Real Property. The buildings and other improvements are located within
the boundary lines of each parcel of Operating Real Property, and do not
encroach over applicable setback lines. There are no improvements contemplated
to be made by any Governmental Entity, the costs of which are to be assessed as
assessments, special assessments, special Taxes or charges against any of the
Owned Real Property or, to the Knowledge of BVBC, any of the Leased Real
Property.


(e)Each of the BVBC Entities has good and marketable title to, or a valid
leasehold interest in, the buildings, machinery, equipment and other tangible
assets and properties used by it, located on its premises or shown


A-28

--------------------------------------------------------------------------------





in the Latest Balance Sheets, free and clear of all Encumbrances except for
Permitted Encumbrances and properties and assets disposed of in the Ordinary
Course of Business since the date of the Latest Balance Sheets.


(f)All of the buildings, fixtures, furniture and equipment necessary for the
conduct of the businesses of the BVBC Entities are in adequate condition and
repair, ordinary wear and tear excepted, and are usable in the Ordinary Course
of Business. Each of the BVBC Entities owns, or leases under valid leases, all
buildings, fixtures, furniture, personal property, land improvements and
equipment necessary for the conduct of its business as it is presently being
conducted.


(g)Each of the BVBC Entities has a title policy conforming to an ALTA Form 2006
Owners’ Policy of Insurance issued by a reputable title insurer insuring
marketable fee title with respect to each parcel of Owned Real Property in such
BVBC Entity, as the case may be. The copies of such title insurance policies
that have been made available to Heartland prior to the date of this Agreement
are correct and complete in all material respects and reflect all amendments
thereto.


4.16Intellectual Property.


(a)Each of the BVBC Entities owns or possesses valid and binding licenses and
other rights to use all Intellectual Property that is listed and described in
Schedule 4.16 (other than commercially available “shrink wrap” or “click wrap”
licenses), and none of the BVBC Entities has received any notice of conflict or
allegation of invalidity with respect thereto that asserts the right of others.
Each of the BVBC Entities owns or has a valid right to use the Intellectual
Property, free and clear of all Encumbrances (except any restrictions set forth
in Contracts relating to any licensed Intellectual Property), and has performed
all of the material obligations required to be performed by it and is not in
default under any Contract relating to any of the foregoing. To the Knowledge of
BVBC, such Intellectual Property is valid and enforceable.


(b)(i) Each of the BVBC Entities owns or is validly licensed to use (in each
case, free and clear of any Encumbrances (except any restrictions set forth in
Contracts relating to any licensed Intellectual Property) all Intellectual
Property used in or necessary for the conduct of its business as currently
conducted; (ii) the use of any Intellectual Property by the BVBC Entities and
the conduct of their respective businesses as currently conducted does not
infringe on or otherwise violate the legal rights of any Person; (iii) to the
Knowledge of BVBC, no Person is challenging, infringing on or otherwise
violating any right of any of the BVBC Entities with respect to any of the
Intellectual Property owned by and/or licensed by any BVBC Entity; and (iv) none
of the BVBC Entities has received any written notice of any Litigation against
any BVBC Entity with respect to any Intellectual Property used by such BVBC
Entity, and, to the Knowledge of BVBC, no facts or events exist that would give
rise to any Litigation against any of the BVBC Entities with respect to
Intellectual Property.


4.17Environmental Matters.


(a)As used in this Section 4.17, the following terms have the following
meanings:
(i)“Environmental Costs” means any and all costs and expenditures, including any
fees and expenses of attorneys and of environmental consultants or engineers
incurred in connection with investigating, defending, remediating or otherwise
responding to any Release of Hazardous Materials, any violation or alleged
violation of Environmental Law, any fees, fines, penalties or charges associated
with any governmental authorization, or any actions necessary to comply with any
Environmental Law.


(ii)“Environmental Law” means any Law, Governmental Authorization or
Governmental Order relating to pollution, contamination, Hazardous Materials or
protection of the environment.


(iii)“Hazardous Materials” means any dangerous, toxic or hazardous pollutant,
contaminant, chemical, waste, material or substance as defined in or governed by
any Law relating to such substance or otherwise relating to the environment or
human health or safety, including any waste, material, substance, pollutant or
contaminant that might cause any injury to human health or safety or to the
environment or might subject the owner or operator of the Leased Real Property
to any Environmental Costs or Liability under any Environmental Law.


(iv)“List” means the United States Environmental Protection Agency’s National
Priorities List of Hazardous Waste Sites or any other list, schedule, log,
inventory or record, however defined, maintained


A-29

--------------------------------------------------------------------------------





by any Governmental Entity with respect to sites from which there has been a
Release of Hazardous Materials.


(v)“Regulatory Action” means any Litigation with respect to either any of the
BVBC Entities brought or instigated by any Governmental Entity in connection
with any Environmental Costs, Release of Hazardous Materials or any
Environmental Law.


(vi)“Release” means the spilling, leaking, disposing, discharging, emitting,
depositing, ejecting, leaching, escaping or any other release or threatened
release, however defined, whether intentional or unintentional, of any Hazardous
Material.


(vii)“Third-Party Environmental Claim” means any litigation (other than a
Regulatory Action) based on negligence, trespass, strict liability, nuisance,
toxic tort or any other cause of action or theory relating to any Environmental
Costs, Release of Hazardous Materials or any violation of Environmental Law.


(b)No Third-Party Environmental Claim or Regulatory Action is pending or, to the
Knowledge of BVBC, threatened against any BVBC Entity.


(c)None of the Owned Real Property, the Leased Real Property or any OREO held by
any BVBC Entity is listed on a List.


(d)All transfer, transportation or disposal of Hazardous Materials by any of the
BVBC Entities to properties not owned, leased or operated by such BVBC Entity
has been in compliance in all material respects with applicable Environmental
Law; and none of the BVBC Entities transported or arranged for the
transportation of any Hazardous Materials to any location that is (i) listed on
a List, (ii) listed for possible inclusion on any List or (iii) the subject of
any Regulatory Action or Third-Party Environmental Claim.


(e)No Owned Real Property or OREO held by any BVBC Entity has ever been used as
a landfill, dump or other disposal, storage, transfer, handling or treatment
area for Hazardous Materials, or as a gasoline service station or a facility for
selling, dispensing, storing, transferring, disposing or handling petroleum
and/or petroleum products.


(f)There has not been any Release of any Hazardous Material by any BVBC Entity,
or any Person under its control, or, to the Knowledge of BVBC, by any other
Person, on, under, about, from or in connection with the Operating Real Property
and any OREO held by any BVBC Entity, including the presence of any Hazardous
Materials that have come to be located on or under the Operating Real Property
or OREO from another location.


(g)The Operating Real Property and any OREO held by any of the BVBC Entities has
been used and operated in compliance in all material respects with all
applicable Environmental Laws.


(h)Each of the BVBC Entities has obtained all Governmental Authorizations
relating to Environmental Laws necessary for the operations of such BVBC Entity,
and all such Governmental Authorizations relating to the Environmental Laws are
listed on Schedule 4.17(h). The Governmental Authorizations relating to such
Environmental Laws will be valid and in full force and effect upon consummation
of the transactions contemplated by this Agreement. Each of the BVBC Entities
has filed all material reports and notifications required to be filed under and
pursuant to all applicable Environmental Laws.


(i)No Encumbrance has been attached or filed against any of the BVBC Entities in
favor of any Person for (i) any Liability under or violation of any applicable
Environmental Law, (ii) any Release of Hazardous Materials or (iii) any
imposition of Environmental Costs.


(j)No Hazardous Materials have been generated, treated, contained, handled,
located, used, manufactured, processed, buried, incinerated, deposited or stored
on, under or about any part of the Operating Real Property or any OREO held by
any of the BVBC Entities, or, to the Knowledge of BVBC, any other Person. The
Real Property and any OREO of any of the BVBC Entities contain no asbestos,
urea, formaldehyde, radon at levels above natural background, PCBs or
pesticides. No aboveground or underground storage tanks are located on or under
the Operating Real Property or any OREO held by any of the BVBC Entities, or
have been located on or under the Operating Real Property or any OREO held by
any of the BVBC Entities, and then subsequently been removed or filled.




A-30

--------------------------------------------------------------------------------





(k)No expenditure will be required in order for Heartland or M&JBank to comply
with any Environmental Law in effect at the time of Closing in connection with
the operation or continued operation of the Operating Real Property or any OREO
held by any of the BVBC Entities in a manner consistent with the present
operation thereof.


4.18Community Reinvestment Act. BankBV had a rating of “satisfactory” or better
as of its most recent CRA examination, and BVBC has not been advised of, and has
no reason to believe that, any facts or circumstances exist that could
reasonably be expected to cause BVBC or BankBV to be deemed not to be in
satisfactory compliance in any respect with the CRA or to be assigned a rating
for CRA purposes by any Bank Regulators of lower than “satisfactory.”


4.19Information Security.


(a)Since January 1, 2015, there has been no unauthorized disclosure of, or
access to, any nonpublic personal information of a customer in the possession of
any BVBC Entity that could result in substantial harm or inconvenience to such
customer. BVBC has not been advised of, and has no reason to believe that, any
facts or circumstances exist that would cause any BVBC Entity to be deemed not
to be in satisfactory compliance in any respect with the applicable privacy of
customer information requirements contained in any federal and state privacy
Laws, including in Title V of the Gramm-Leach-Bliley Act of 1999.


(b)The records, systems, controls, data and information of each BVBC Entity are
recorded, stored, maintained and operated under means (including any electronic,
mechanical or photographic process, whether computerized or not) that are under
the exclusive ownership and direct control of the BVBC Entities or their
accountants (including all means of access thereto and therefrom).


(c)All information technology and computer systems (including software,
information technology and telecommunication hardware and other equipment)
relating to the transmission, storage, maintenance, organization, presentation,
generation, processing or analysis of data and information, whether or not in
electronic format, used in or necessary to the conduct of the businesses of each
of the BVBC Entities (collectively, “BVBC IT Systems”) have been properly
maintained by technically competent personnel, in accordance with standards set
by the manufacturers or otherwise in accordance with standards in the industry,
to ensure proper operation, monitoring and use. The BVBC IT Systems are in good
working condition to effectively perform all information technology operations
necessary to conduct business as currently conducted. None of the BVBC Entities
has experienced within the past three (3) years any material disruption to, or
material interruption in, its conduct of its business attributable to a defect,
bug, breakdown or other failure or deficiency of the BVBC IT Systems. The BVBC
Entities have taken reasonable measures to provide for the back-up and recovery
of the data and information necessary to the conduct of their businesses
(including such data and information that is stored on magnetic or optical media
in the Ordinary Course of Business) without material disruption to, or material
interruption in, the conduct of its business. None of the BVBC Entities is in
any material respect in breach of any Material Contract related to any BVBC IT
Systems.


4.20Tax Matters.


(a)Each of the BVBC Entities (i) has timely filed (or has had timely filed on
its behalf) each Return required to be filed or sent by it in respect of any
Taxes, each of which was correctly completed and accurately reflected any
material Liability for Taxes of the relevant BVBC Entity, and any Affiliate of
such entity, covered by such Return, (ii) timely and properly paid (or had paid
on its behalf) all income and other material Taxes due and payable for all Tax
periods or portions thereof whether or not shown on such Returns,
(iii) established on the books of account of the relevant BVBC Entity, in
accordance with GAAP and consistent with past practices, adequate reserves for
the payment of any Taxes not then due and payable and (iv) complied in all
material respects with all applicable Laws relating to the withholding of Taxes
and the payment thereof in connection with any amounts paid or owing to any
employee, independent contractor, creditor, shareholder or other third party.


(b)Each BVBC Entity has made (or caused to be made on its behalf) all estimated
Tax payments required to have been made to avoid any underpayment penalties.


(c)There are no Encumbrances for Taxes upon any assets of any BVBC Entity,
except Permitted Encumbrances (within the meaning of subsection (a) of the
definition of Permitted Encumbrances).


(d)No BVBC Entity has requested any extension of time within which to file any
Return, which Return has not since been filed.


A-31

--------------------------------------------------------------------------------







(e)No deficiency for any Taxes has been proposed or asserted in writing, or, to
the Knowledge of BVBC, otherwise proposed or asserted, or assessed against any
BVBC Entity, that has not been resolved and paid in full. No waiver, extension
or comparable consent given by any BVBC Entity regarding the application of the
statute of limitations with respect to any Taxes or any Return is outstanding,
nor is any request for any such waiver or consent pending. There has been no Tax
audit or other administrative proceeding or court proceeding with regard to any
Taxes or any Return of any BVBC Entity for any Tax year subsequent to the year
ended December 31, 2014, nor is any such Tax audit or other proceeding pending,
nor has there been any written notice to any BVBC Entity by any Governmental
Entity regarding any such Tax audit or other proceeding, nor, to the Knowledge
of BVBC, is any such Tax audit or other proceeding threatened with regard to any
Taxes or Returns. There are no outstanding subpoenas or requests for information
with respect to any of the Returns of any BVBC Entity. No BVBC Entity has
entered into a closing agreement pursuant to Section 7121 of the Code or any
similar provision under any other Law.


(f)No additional Taxes will be assessed against any BVBC Entity for any Tax
period or portion thereof ending on or prior to the Effective Date that will
exceed the estimated reserves for Taxes established by the relevant BVBC Entity
that will be taken into account in determining the Adjusted Tangible Common
Equity. To the Knowledge of BVBC, there are no unresolved questions, claims or
disputes concerning the Liability for Taxes of any BVBC Entity.


(g)Schedule 4.20(g) lists all federal, state, local and foreign income Tax
Returns filed with respect to the BVBC Entities for taxable periods ended on or
after December 31, 2014, indicates those Returns that have been audited and
indicates those Returns that currently are the subject of audit. True and
complete copies of the Returns of each BVBC Entity, as filed with the IRS and
all state or local Tax jurisdictions for the years ended December 31, 2013,
2014, 2015, 2016 and 2017 have been delivered or otherwise made available to
Heartland.


(h)No BVBC Entity has any Liability for Taxes in a jurisdiction where it does
not file a Return, nor has any BVBC Entity received written or other form of
notice from a taxing authority in such a jurisdiction that it is or may be
subject to taxation by that jurisdiction.


(i)No BVBC Entity is a party to any Contract that would result, separately or in
the aggregate, in the payment of any “excess parachute payments” within the
meaning of Section 280G of the Code.


(j)No BVBC Entity will be required to include in a taxable period ending after
the Effective Date taxable income attributable to income that accrued in a
taxable period prior to the Effective Date but was not recognized for Tax
purposes in such prior taxable period (or to exclude from taxable income in a
taxable period ending after the Effective Date any deduction the recognition of
which was accelerated from such taxable period to a taxable period prior to the
Effective Date) as a result of the installment method of accounting, the
completed contract method of accounting, the long-term contract method of
accounting, the cash method of accounting, Code Section 481 or Code Section
108(i) or comparable provisions of state, local or foreign Tax Law.


(k)No closing agreements, private letter rulings or similar agreements or
rulings have been entered into or issued by any Governmental Entity with respect
to any BVBC Entity, which would be binding following the Effective Time, and no
such agreements or rulings have been applied for and are currently pending.


(l)No BVBC Entity is a party to any Tax allocation, sharing, indemnity, or
reimbursement agreement or arrangement (other than any customary Tax
indemnification provisions in ordinary course commercial agreements or other
arrangements that are not primarily related to Taxes).


(m)No BVBC Entity has been a United States real property holding corporation
within the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code.


(n)No BVBC Entity (i) has been a member of an affiliated group filing a
consolidated Return (other than a group the common parent of which was BVBC) or
(ii) has any Liability for the Taxes of any Person (other than BVBC) under
Treasury Regulations Section 1.1502‑6 (or any similar provision of Law), as a
transferee or successor, by Contract, or otherwise.


(o)No BVBC Entity constitutes either a “distributing corporation” or a
“controlled corporation” (within the meaning of Section 355(a)(1)(A) of the
Code) in a distribution of shares qualifying for tax-free treatment under
Section 355 of the Code that (i) took place during the two-year period ending on
the date of this Agreement or


A-32

--------------------------------------------------------------------------------





(ii) could otherwise constitute part of a “plan” or “series of related
transactions” (within the meaning of Section 355(e) of the Code) in conjunction
with the transactions contemplated by this Agreement.


(p)No BVBC Entity has engaged in any transaction that is subject to disclosure
under Treasury Regulation Section 1.6011‑4 or 1.6011‑4T, or has participated in
any “confidential corporate tax shelter” (within the meaning of Treasury
Regulation Section 301.6111-2(a)(2)) or a “potentially abusive tax shelter”
(within the meaning of Treasury Regulation Section 301.6112-1(b)).


(q)No BVBC Entity has a “permanent establishment” in any country other than the
United States, as such term is defined under any applicable Tax treaty between
the United States and such other country.


(r)No power of attorney granted by any BVBC Entity relating to Taxes is
currently in force.


(s)Each BVBC Entity has made available to Heartland true and correct schedules
setting forth the income Tax attributes (including current and accumulated net
operating losses and the adjusted tax basis of the assets of each BVBC Entity)
and any applicable limitations on the use of those Tax attributes (including
prior limitations under Section 382 of the Code).


(t)Each BVBC Entity reported all transactions that could give rise to an
underpayment of Tax (within the meaning of Section 6662 of the Code) on the
relevant Returns in a manner for which there is substantial authority, or
adequately disclosed such transactions on the Returns as required in accordance
with Section 6662(d)(2)(B) of the Code. No BVBC Entity has omitted from gross
income on any Return an amount of income that was properly includible on such
Return and that exceeds 25% of the amount of gross income stated in the Return,
other than an amount with respect to which information is disclosed on the
Return that is sufficient to apprise the IRS of the nature and amount of the
item, in accordance with the provisions of Code Section 6501(e)(1)(B)(iii) and
Treasury Regulations Section 301.6501(e)-1(a)(1)(iv).


(u)No BVBC Entity has been a member of any partnership or joint venture or the
holder of a beneficial interest in any trust for any period for which the
statute of limitations for any Taxes potentially applicable as a result of such
membership or holding has not expired.


(v)No property of any BVBC Entity is (i) property that the relevant BVBC Entity
is or will be required to treat as being owned by another Person under the
provisions of Section 168(f)(8) of the Code (as in effect prior to amendment by
the Tax Reform Act of 1986), (ii) “tax-exempt use property” within the meaning
of Section 168(h) of the Code or (iii) “tax-exempt bond financed property”
within the meaning of Section 168(g)(5) of the Code.


(w)None of the Indebtedness of any BVBC Entity constitutes (i) “corporate
acquisition indebtedness” (as defined in Section 279(b) of the Code) with
respect to which any interest deductions may be disallowed under Section 279 of
the Code or (ii) an “applicable high yield discount obligation” under Section
163(i) of the Code, and none of the interest on any such indebtedness will be
disallowed as a deduction under any other provision of the Code.


(x)No BVBC Entity has taken or agreed to take any action, failed to take any
action, or knows of any circumstances that would prevent the acquisition
contemplated by this Agreement from qualifying as a reorganization within the
meaning of Section 368(a) of the Code (and any comparable provision of state
law) for federal and applicable state income tax purposes.


(y)Each of BVBC, BankBV, BVBuilding, BVWAdvisors and BVInvestment is and has
been, at all times since its inception, an association taxable as a corporation
for U.S. federal income tax purposes.


(z)Each of BBVAccommodations, GP and REH is, and has been at all times since its
inception, an entity disregarded as separate from its owner within the meaning
of Treasury Regulations Section 301.7701‑3.


(aa)Each of the Statutory Trusts is, and has been at all times since its
inception, a grantor trust under subpart E, Part I of subchapter J of the Code,
and not an association or publicly traded partnership taxable as a corporation.
All of the BVBC Entities have, at all relevant times since the formation of each
Statutory Trust, treated each Statutory Trust as a grantor trust for all U.S.
federal, state and local Tax purposes. Each of the Statutory Trusts has timely
filed (or has had timely filed on its behalf) each Return required to be filed
or sent by it in respect of any Taxes, each of which was correctly completed and
accurately reflected Liability for Taxes (if any) of the relevant


A-33

--------------------------------------------------------------------------------





Statutory Trust in all material respects. At all times since the issuance of the
Statutory Trust Securities that are preferred securities of each of the
Statutory Trusts, the principal amounts, interest and other amounts due and
payable on such preferred securities have been paid in accordance with the terms
of the relevant Statutory Trust Indenture and other applicable agreements,
without any deferral of interest thereon.


4.21Contracts and Commitments.


(a)Schedule 4.21(a) lists the following Contracts to which any of the BVBC
Entities is a party or subject or by which it is bound (such Contracts required
to be listed on Schedule 4.21(a), the “Material Contracts”):


(i)any employment, agency, collective bargaining Contract or consulting or
independent contractor Contract;


(ii)any written or oral Contract relating to any severance pay for any Person;


(iii)any written or oral Contract creating, modifying, memorializing or
otherwise related to any obligation of any of the BVBC Entities upon a change of
control;


(iv)any Contract to repurchase assets previously sold (or to indemnify or
otherwise compensate the purchaser in respect of such assets), except for
securities sold under a repurchase agreement providing for a repurchase date 30
days or less after the purchase date;


(v)any (A) contract or group of related contracts with the same party for the
purchase or sale of products or services, under which the undelivered balance of
such products and services has a purchase price in excess of $50,000 for any
individual contract or $100,000 for any group of related contracts in the
aggregate, or (B) other contract or group of related contracts with the same
party continuing over a period of more than six months from the date or dates
thereof, which is not entered into in the Ordinary Course of Business and is
either not terminable by it on 30 days’ or less notice without penalty or
involves more than $50,000 for any individual contract or $100,000 in the
aggregate for any group of related contracts;


(vi)any Contract containing exclusivity, noncompetition or nonsolicitation
provisions or that would otherwise prohibit any BVBC Entity from freely engaging
in business anywhere in the world or prohibiting the solicitation of the
employees or contractors of any other entity;


(vii)any stock purchase, stock option, restricted stock or restricted stock unit
or stock incentive plan;


(viii)any Contract for capital expenditures in excess of $50,000;


(ix)any partnership agreement, joint venture agreement, limited liability
company agreement, agreement among shareholders, investor rights agreement or
other similar Contract or arrangement;


(x)any Contract with a Governmental Entity;


(xi)any Contract pursuant to which any BVBC Entity grants or makes available, or
is granted or receives, any license, or other right requiring an expenditure in
excess of $100,000 annually, with respect to any material Intellectual Property
in each case that is reasonably necessary to operate the businesses of the BVBC
Entities in the Ordinary Course of Business consistent, in the case of BankBV,
with safe and sound banking practices (other than non-exclusive licenses to
commercially available software);


(xii)any Contract relating to Indebtedness of more than $50,000 of any BVBC
Entity (other than, in the case of BankBV, deposit agreements (A) entered into
in the Ordinary Course of Business consistent with safe and sound banking
practices and on the same terms as those contained in the standard deposit
agreement of BankBV, and (B) evidencing deposit Liabilities of BankBV);


(xiii)any Contract with an indemnity obligation of any BVBC Entity that could
result in Liability to such BVBC Entity in excess of $50,000;


(xiv)any Contract the costs of which are Transaction Expenses; and


A-34

--------------------------------------------------------------------------------







(xv)any other Contract material to the businesses of the BVBC Entities, taken as
a whole, which is not entered into in the Ordinary Course of Business.


(b)(i) Each of the BVBC Entities has performed all material obligations required
to be performed by it prior to the date hereof in connection with the Contracts
or commitments set forth on Schedule 4.21(a), and none of the BVBC Entities is
in receipt of any written claim of default under any Contract or commitment set
forth on Schedule 4.21(a); (ii) none of the BVBC Entities has any present
expectation or intention of not fully performing any material obligation
pursuant to any Contract or commitment set forth on Schedule 4.21(a); and
(iii) to the Knowledge of BVBC, there has been no cancellation, breach or
anticipated breach by any other party to any Contract or commitment set forth on
Schedule 4.21(a).


4.22Litigation. No Litigation is pending or, to the Knowledge of BVBC,
threatened against any of the BVBC Entities. To the Knowledge of BVBC, there are
no facts that would reasonably be expected to give rise to Litigation against
any of the BVBC Entities that would have or would reasonably be expected to have
a Material Adverse Effect on any of the BVBC Entities, taken as a whole. No BVBC
Entity is subject to any Governmental Order, and, to the Knowledge of BVBC, no
Governmental Order is threatened against any BVBC Entity.


4.23No Brokers or Finders. Except as provided in the engagement letter dated
August 29, 2018 between BVBC and D.A. Davidson & Co. (“Davidson”), there are no
claims for brokerage commissions, finders’ fees, investment advisory fees or
similar compensation in connection with the transactions contemplated by this
Agreement based on any Contract made by or on behalf of any BVBC Entity.


4.24Employees.


(a)Schedule 4.24(a) lists (i) each employee of each of the BVBC Entities as of
the date of this Agreement, together with any former employees employed by the
BVBC Entities at any time between January 1, 2018 and the date hereof (such
employees, collectively, the “BVBC Entity Employees”), and indicates for each
such BVBC Entity Employee, and in the aggregate, (ii) which BVBC Entity employs
or employed such employee, (iii) whether such employee is or was full-time,
part-time or on temporary status, (iv) whether such employee is or was an exempt
or non-exempt employee under the Fair Labor Standards Act or applicable state
Law, (v) whether the employee is a salaried or hourly employee, (vi) for each
currently-employed BVBC Entity Employee, such employee’s annual salary, wages
and/or any other compensation arrangement (including compensation payable or for
which such employee may be eligible pursuant to bonus, incentive, deferred
compensation or commission arrangements), (vii) for each currently-employed BVBC
Entity Employee, the number of hours of PTO, vacation time, and/or sick time
that such employee has accrued as of the date hereof and the aggregate dollar
amount thereof, (viii) for each currently-employed BVBC Entity Employee, the
date of commencement of such employee’s employment, (ix) for each
currently-employed BVBC Entity Employee, such employee’s position and/or title,
(x) for each currently-employed BVBC Entity Employee, whether such employee is
on a leave of absence, including any protected leave under federal or state Law,
as of the Effective Time, and (xi) for each currently-employed BVBC Entity
Employee, whether such employee has any Contract with any of the BVBC Entities
or otherwise is other than an employee at-will. To the Knowledge of BVBC, no
executive or managerial employee of any of the BVBC Entities and no significant
group of employees of any of the BVBC Entities has any plans to terminate his,
her or their employment.


(b)Each of the BVBC Entities has complied in all material respects with all
applicable Laws relating to employment and employment practices and/or the
engagement of independent contractors, including but not limited to those Laws
relating to the classification of employees as exempt or non-exempt employees or
the classification of workers as independent contractors, calculation and
payment of wages (including overtime pay, maximum hours of work and child labor
restrictions), equal employment opportunity (including Laws prohibiting
discrimination and/or harassment or requiring accommodation on the basis of
race, color, national origin, religion, gender, disability, age, sexual
orientation or any other protected characteristic under any federal, state or
local Law), protected leaves of absence (including leave under the Family
Medical Leave Act), the protection of whistleblowers, affirmative action and
other hiring practices, immigration, occupational safety and health, workers
compensation, unemployment insurance, the payment of social security and other
Taxes, the protection of confidential information, and/or unfair labor practices
under the National Labor Relations Act or applicable state Law, and BVBC is not
aware of any facts which would constitute a violation of any applicable Law
relating to employment and employment practices and/or the engagement of
independent contractors.




A-35

--------------------------------------------------------------------------------





(c)To the Knowledge of BVBC, none of the currently-employed BVBC Entity
Employees is subject to any secrecy or noncompetition agreement or any other
Contract or restriction of any kind that would impede in any way the ability of
such employee to carry out fully all activities of such employee in furtherance
of the businesses of any BVBC Entity as currently conducted.


(d)Schedule 4.24(d) lists each currently employed BVBC Entity Employee who as of
the date of this Agreement holds a temporary work authorization, including H‑1B,
L‑1, F‑1 or J‑1 visas or work authorizations (the “Work Permits”), and shows for
each such employee the type of Work Permit and the length of time remaining on
such Work Permit. With respect to each Work Permit, all of the information that
any BVBC Entity Employee provided to the Department of Labor and the Immigration
and Naturalization Service or the Department of Homeland Security (collectively,
the “Departments”) in the application for such Work Permit was true and
complete. Each of the BVBC Entities received the appropriate notice of approval
from the Departments with respect to each such Work Permit. None of the BVBC
Entities has received any notice from the Department that any Work Permit has
been revoked. There is no action pending or, to the Knowledge of BVBC,
threatened to revoke or adversely modify the terms of any of the Work Permit. No
Employee of a BVBC Entity is (a) a non-immigrant employee whose status would
terminate or otherwise be affected by the transactions contemplated by this
Agreement, or (b) an alien who is authorized to work in the United States in
non-immigrant status. For each BVBC Entity Employee hired after November 6,
1986, the appropriate BVBC Entity has retained an Immigration and Naturalization
Service Form I‑9, completed in accordance with applicable Law.


(e)The employment of all BVBC Entity Employees who were terminated within the
three (3) years prior to the Effective Time was terminated in all material
respects in accordance with any applicable contract terms and applicable Law,
and none of the BVBC Entities has any Liability under any Contract or applicable
Law applicable to any such terminated BVBC Entity Employee. The transactions
contemplated by this Agreement will not cause any BVBC Entity to incur or suffer
any Liability relating to, or obligation to pay, severance, termination or other
payment to any Person.


(f)None of the BVBC Entities is subject to any outstanding Governmental Order
requiring any action with respect to or related to the employment of any
employees, or the engagement of any independent contractors or consultants,
including any temporary, preliminary or permanent injunction.


(g)All loans that any BVBC Entity has outstanding to any currently-employed BVBC
Entity Employee were made in the Ordinary Course of Business on the same terms
as would have been made available to a Person not Affiliated with such BVBC
Entity, and all such loans with a principal balance exceeding $100,000, or that
are nonaccrual or on the watch list of any BVBC Entity, are set forth in
Schedule 4.24(g).


(h)No currently-employed BVBC Entity Employee is covered by any collective
bargaining agreement, and no collective bargaining agreement is being
negotiated. Within the last five years, none of the BVBC Entities has
experienced and, to the Knowledge of BVBC, there has not been threatened, any
strike, work stoppage, slowdown, lockout, picketing, leafleting, boycott, other
labor dispute, union organization attempt, demand for recognition from a labor
organization or petition for representation under the National Labor Relations
Act or applicable state Law. No grievance, demand for arbitration or arbitration
proceeding arising out of or under any collective bargaining agreement is
pending or, to the Knowledge of BVBC, threatened.


(i)No Litigation is pending or, to the Knowledge of BVBC, threatened respecting
or involving any applicant for employment with any of the BVBC Entities or any
(x) BVBC Entity Employee, any independent contractor or consultant of any of the
BVBC Entities, or any class or collective of any of the foregoing, and (y) his
or her employment or engagement with any BVBC Entity including any Litigation in
or before:


(i)any federal or state court;


(ii)the Equal Employment Opportunity Commission or any corresponding state or
local fair employment practices agency relating to any claim or charge of
discrimination or harassment in employment;


(iii)the United States Department of Labor or any corresponding state or local
agency relating to any claim or charge concerning hours of work, wages or
employment practices;


(iv)the Occupational Safety and Health Administration or any corresponding state
or local agency relating to any claim or charge concerning employee safety or
health;


A-36

--------------------------------------------------------------------------------







(v)the Office of Federal Contract Compliance or any corresponding state agency;


(vi)the IRS or any corresponding state agency;


(vii)the National Labor Relations Board or any corresponding state agency,
whether relating to any unfair labor practice or any question concerning
representation; and/or


(viii)any Kansas or other state Governmental Entity.


and, to the Knowledge of BVBC, there are no facts that would form a basis for
any such Litigation.
(j)Each of the BVBC Entities properly has classified all BVBC Entity Employees
as exempt or non-exempt for purposes of the Fair Labor Standards Act and/or any
corresponding state Law.


(k)Each of the BVBC Entities properly has classified all independent contractors
for purposes of the Fair Labor Standards Act and/or any corresponding state Law.


(l)(i) Each of the BVBC Entities has paid all wages, salaries, bonuses and
commissions due and payable to each BVBC Entity Employee under any Contract or
Law, (ii) has fully reserved in its books of account all amounts for wages,
salaries, bonuses and commissions due but not yet payable to the BVBC Entity
Employees, and (iii) the BVBC Entities have withheld and timely paid each Tax
required to have been withheld and paid in connection with amounts paid or owing
to the BVBC Entity Employees.


(m)There has been no lay-off of employees or work reduction program undertaken
by or on behalf of any BVBC Entity in the past two years, including any
termination program for purposes of the Age Discrimination in Employment Act or
any plant closing or mass layoff for purposes of the WARN Act, and no such
program has been adopted by any BVBC Entity or been publicly announced.


(n)Each of the BVBC Entities properly has maintained all insurance related to
the employment of any BVBC Entity Employee, including workers’ compensation and
unemployment insurance coverage, to the extent required by any Law. There are no
workers’ compensation or unemployment claims pending against any of the BVBC
Entities or, to the Knowledge of BVBC, any facts that would give rise to such a
claim, that are not fully covered by insurance indemnity with respect to the
amount of such claims.


(o)None of the BVBC Entities is under any obligation related to the garnishment
of wages for any BVBC Entity Employee.


(p)Each of the BVBC Entities has implemented commercially reasonable policies
and practices for the protection of confidential and proprietary business
information, including intellectual property, and has required each BVBC Entity
Employee who has or reasonably could have been expected to have access to
confidential or proprietary business information of any of the BVBC Entities to
execute commercially reasonable Contracts requiring the protection of any
confidential and proprietary business information of all of the BVBC Entities.


4.25Employee Benefit Compensation Plans.


(a)Schedule 4.25(a) sets forth all Plans by name and brief description
identifying: (i) the type of Plan, (ii) the funding arrangements for the Plan,
(iii) the sponsorship of the Plan, (iv) the participating employers in the Plan,
and (v) any one or more of the following characteristics that may apply to such
Plan: (A) defined contribution plan as defined in Section 3(34) of ERISA or
Section 414(i) of the Code, (B) defined benefit plan as defined in Section 3(35)
of ERISA or Section 414(j) of the Code, (C) Plan that is or is intended to be
Tax qualified under Section 401(a) or 403(a) of the Code, (D) Plan that is or is
intended to be an employee stock ownership plan as defined in Section 4975(e)(7)
of the Code (and whether or not such Plan has entered into an exempt loan),
(E) nonqualified deferred compensation arrangement, (F) employee welfare benefit
plan as defined in Section 3(1) of ERISA, (G) multiemployer plan as defined in
Section 3(37) of ERISA or Section 414(f) of the Code, (H) multiple employer plan
maintained by more than one employer as defined in Section 413(c) of the Code,
(I) Plan providing benefits after separation from service or termination of
employment, (J) Plan that owns any BVBC or other employer securities as an
investment, (K) Plan that provides benefits (or provides increased benefits or
vesting) as a result of a change in control of any BVBC Entity, (L) Plan that is
maintained pursuant to collective bargaining and (M) Plan that is funded,


A-37

--------------------------------------------------------------------------------





in whole or in part, through a voluntary employees’ beneficiary association
exempt from Tax under Section 501(c)(9) of the Code.


(b)Schedule 4.25(b) sets forth the identity of each corporation, trade or
business (separately for each category below that applies): (i) which is (or was
during the preceding five years) under common control with any of the BVBC
Entities within the meaning of Section 414(b) or (c) of the Code; (ii) which is
(or was during the preceding five years) in an affiliated service group with any
of the BVBC Entities within the meaning of Section 414(m) of the Code;
(iii) which is (or was during the preceding five years) the legal employer of
Persons providing services to any of the BVBC Entities as leased employees
within the meaning of Section 414(n) of the Code; and (iv) with respect to which
any of the BVBC Entities is a successor employer for purposes of group health or
other welfare plan continuation rights (including Section 601 et. seq. of ERISA)
or the Family and Medical Leave Act.


(c)BVBC has made available to Heartland true, correct and complete copies of:
(i) the most recent determination letter, if any, received by any BVBC Entity
from the IRS regarding each Plan; (ii) the most recent determination or opinion
letter ruling, if any, from the IRS that each trust established in connection
with plans which are intended to be tax exempt under Section 501(a) or (c) of
the Code are so tax exempt; (iii) all pending applications, if any, for rulings,
determinations, opinions, no-action letters and the like filed with any
governmental agency (including the Departments of Labor, IRS, Pension Benefit
Guaranty Corporation and the SEC); (iv) the financial statements for each Plan
for the three most recent fiscal or Plan years (in audited form if required by
ERISA) and, where applicable, Annual Report/Return (Form 5500) with schedules,
if any, and attachments for each Plan; (v) the most recently prepared actuarial
valuation report for each Plan (including reports prepared for funding,
deduction and financial accounting purposes); (vi) plan documents, trust
agreements, insurance contracts, service agreements and all related Contracts
and material documents (including any employee summaries and material employee
communications) with respect to each Plan, if any; and (vii) collective
bargaining agreements (including side agreements and letter agreements) relating
to the establishment, maintenance, funding and operation of any Plan, if any.


(d)(i) All Plans intended to be Tax qualified under Section 401(a) or Section
403(a) of the Code have received a determination letter stating that they are so
qualified; (ii) all trusts established in connection with Plans which are
intended to be tax exempt under Section 501(a) or (c) of the Code have received
a determination letter stating that they are so tax exempt; (iii) to the extent
required either as a matter of Law or to obtain the intended tax treatment and
tax benefits, all Plans comply in all material respects with the requirements of
ERISA and the Code; (iv) all Plans have been maintained and administered (both
in form and operation) materially in accordance with the documents and
instruments governing the Plans and the Law; (v) all reports and filings with
governmental agencies (including the Departments of Labor, IRS, Pension Benefit
Guaranty Corporation and the SEC) required in connection with each Plan have
been timely made; and (vi) all disclosures and notices required by Law or Plan
provisions to be given to participants and beneficiaries in connection with each
Plan have been properly and timely made in all material respects.


(e)The ESPP is duly qualified under Section 423 of the Code.


(f)(i) All contributions, premium payments and other payments required to be
made in connection with the Plans have been timely made in accordance with
applicable Law, (ii) a proper accrual has been made on the books of account of
each of the BVBC Entities for all contributions, premium payments and other
payments due in the current fiscal year, (iii) no contribution, premium payment
or other payment for any completed fiscal year has been made in support of any
Plan that is in excess of the allowable deduction for federal income Tax
purposes for the year with respect to which the contribution was made (whether
under Section 162, Section 280G, Section 404, Section 419 or Section 419A of the
Code or otherwise) and (iv) none of the BVBC Entities has any liabilities with
respect to any Plan that is subject to Section 301 et seq. of ERISA or Section
412 of the Code, and (v) to the Knowledge of BVBC, none of the BVBC Entities has
any actual or potential Liability arising under Title IV of ERISA as a result of
any Plan that has terminated or is in the process of terminating.


(g)(i) No action, suit, charge, complaint, proceeding, hearing, investigation or
claim is pending with regard to any Plan other than routine uncontested claims
for benefits; (ii) the consummation of the transactions contemplated by this
Agreement will not cause any Plan to accelerate or modify the timing of payment
or vesting, or increase benefits payable to any participant or beneficiary;
(iii) the consummation of the transactions contemplated by this Agreement will
not (A) entitle any BVBC Entity Employee to severance pay, unemployment
compensation or any other payment, benefit or award, or (B) accelerate or modify
the time of payment or vesting; (iv) None of the BVBC Entities has been notified
that any Plan is currently under examination or audit by the Departments of
Labor, the IRS,


A-38

--------------------------------------------------------------------------------





the Pension Benefit Guaranty Corporation or the SEC; (v) to the Knowledge of
BVBC, none of the BVBC Entities has any actual or potential Liability under
Section 4201 et. seq. of ERISA for either a complete withdrawal or a partial
withdrawal from a multiemployer plan; and (vi) with respect to the Plans, to the
Knowledge of BVBC, none of the BVBC Entities has any Liability (either directly
or as a result of indemnification) for (and the transaction contemplated by this
Agreement will not cause any Liability for): (A) any excise Taxes under Section
4971 through Section 4980B, Section 4999, Section 5000 or any other section of
the Code, (B) any penalty under Section 502(i), Section 502(l), Part 6 of
Title I or any other provision of ERISA, or (C) any excise Taxes, penalties,
damages or equitable relief as a result of any prohibited transaction, breach of
fiduciary duty or other violation under ERISA or any other applicable Law.


(h)(i) All accruals required under FAS 106 and FAS 112 have been properly
accrued on the Latest Balance Sheets, (ii) no condition, Contract or Plan
provision limits the right of any of the BVBC Entities to amend, cut back or
terminate any Plan other than ordinary notice and administration requirements
(except to the extent such limitation arises under ERISA or the Code), (iii)
except as otherwise set forth in a Plan,  none of the BVBC Entities has any
liability for life insurance, death or medical benefits after separation from
employment other than (A) death benefits under the Plans identified on Schedule
4.25(h), or (B) health care continuation benefits described in Section 4980B of
the Code, and (iv) each Plan, or other nonqualified deferred compensation plan
of any of the BVBC Entities, which is subject to Section 409A of the Code, has
been designed and has been administered in good faith compliance with Section
409A and the Treasury Regulations thereunder.


(i)Each Plan that is also a "group health plan" for purposes of the Patient
Protection and Affordable Care Act of 2010 (Pub. L. No. 111-148) and the Health
Care and Education Reconciliation Act of 2010 (Pub. L. No. 111-152)
(collectively, the “Affordable Care Act”) is in compliance with the applicable
terms of the Affordable Care Act. Each of the BVBC Entities and each Commonly
Controlled Entity offer minimum essential health coverage, satisfying
affordability and minimum value requirements, to their full time employees (as
defined by the Affordable Care Act) sufficient to prevent liability for
assessable payments under Sections 4980H(a) and 4980H(b) of the Code. Each Plan
that is also a "group health plan" under the Affordable Care Act is operated in
compliance with:


(i)market reform mandates set forth under Public Health Services Act Sections
2701 through 2709 and Sections 2711 through 2719A;


(ii)fees and reporting requirements for Patient-Centered Outcomes Research under
Code Section 4376 and applicable regulations and transitional reinsurance under
45 C.F.R. Sections 153.10 through 153.420;


(iii)income exclusion provisions under Code Sections 105, 106 and 125;


(iv)information reporting rules as set forth under Sections 6051(a)(14), 6055
and 6056 of the Code; and


(v)standards for electronic transactions and operating rules under Sections 1171
and 1173 of the Social Security Act.


4.26Insurance. Schedule 4.26 hereto lists each insurance policy and bond
maintained by each BVBC Entity with respect to its properties and assets, or
otherwise. Prior to the date hereof, BVBC has delivered to Heartland complete
and accurate copies of each of the insurance policies and bonds described on
Schedule 4.26. All such insurance policies and bonds are in full force and
effect, and none of the BVBC Entities is in default with respect to its
obligations under any of such insurance policies. There is no claim by any of
the BVBC Entities pending under any of such policies or bonds as to which
coverage has been questioned, denied or disputed by the underwriters of such
policies or bonds or in respect of which such underwriters have reserved their
rights. Each of the BVBC Entities will after the Closing continue to have
coverage under such policies and bonds with respect to events occurring prior to
the Closing, including pursuant to the D&O Insurance tail policy.


4.27Affiliate Transactions. None of the BVBC Entities or any of their respective
executive officers or directors, or any member of the immediate family of any
such executive officer or director (which for the purposes hereof will mean a
spouse, minor child or adult child living at the home of any such executive
officer or director), or any entity which any of such Persons “controls” (within
the meaning of Regulation O of the FRB), has any loan agreement, note or
borrowing arrangement with any BVBC Entity or any other Contract with such BVBC
Entity (other than normal employment arrangements or deposit account
relationships) or any interest in any property, real, personal or mixed,
tangible or intangible, used in or pertaining to the business of any BVBC
Entity.


A-39

--------------------------------------------------------------------------------







4.28Compliance with Laws; Permits.


(a)Each of the BVBC Entities is, and at all times since January 1, 2013 has
been, in compliance in all material respects with all Laws, Governmental Orders
or Governmental Authorizations, including (to the extent applicable) the Bank
Holding Company Act, the FDIA, the Investment Advisers Act, the Occupational
Safety and Health Act of 1970, the Home Owners Loan Act, the Real Estate
Settlement Procedures Act, the Home Mortgage Disclosure Act of 1975, the Fair
Housing Act, the Equal Credit Opportunity Act and the Federal Reserve Act, each
as amended, and any other applicable Governmental Order or Governmental
Authorization regulating or otherwise affecting bank holding companies, banks,
registered investment advisers, banking and mortgage lending; and no claims have
been filed by any Governmental Entity against any BVBC Entity alleging such a
violation of any such Law which have not been resolved to the satisfaction of
such Governmental Entity.


(b)Since January 1, 2013, none of the BVBC Entities has been advised of, and
BVBC has no reason to believe that, any facts or circumstances exist that could
reasonably be expected to cause any BVBC Entity to be deemed to be operating in
violation of any provision of the Bank Secrecy Act, the USA PATRIOT Act of 2001
or any Governmental Order issued with respect to anti-money laundering by the
U.S. Department of the Treasury’s Office of Foreign Assets Control, or any other
applicable anti-money laundering Law or Governmental Order issued with respect
to economic sanctions programs by the U.S. Department of the Treasury’s Office
of Foreign Assets Control.


(c)Since January 1, 2015, each of the BVBC Entities has held all material
Governmental Authorizations required for the conduct of its business.


(d)None of the BVBC Entities or any of their respective properties is a party to
or is subject to any Governmental Order, directive, agreement, memorandum of
understanding or similar arrangement with, or a commitment letter or similar
submission to, or extraordinary supervisory letter from any Governmental Entity,
nor has any of the BVBC Entities adopted any policies, procedures or board
resolutions at the request or suggestion of, any Governmental Entity. The BVBC
Entities have paid all assessments made or imposed by any Governmental Entity.


(e)None of the BVBC Entities has been advised by, nor does BVBC have any
knowledge of facts which could give rise to an advisory notice by, any
Governmental Entity that such Governmental Entity is contemplating issuing or
requesting (or is considering the appropriateness of issuing or requesting) any
such Governmental Order, decree, directive, agreement, memorandum of
understanding, commitment letter, supervisory letter or similar submission or
any request for the adoption of any policy, procedure or board resolution.


(f)(i) No Governmental Entity has initiated since December 31, 2015 or has
pending any proceeding, enforcement action or, to the Knowledge of BVBC,
investigation or inquiry into the business, operations, policies, practices or
disclosures of any of the BVBC Entities (other than normal examinations
conducted by a Bank Regulator or the SEC in the Ordinary Course of the Business
of such BVBC Entity), or, to the Knowledge of BVBC, threatened any of the
foregoing, and (ii) there is no unresolved violation, criticism, comment or
exception by any Bank Regulator or the SEC with respect to any report or
statement relating to any examinations or inspections of any of the BVBC
Entities.


(g)BVWAdvisors is duly registered as an investment advisor under the Investment
Advisers Act. BVBC has delivered to Heartland a true, correct and complete copy
of the currently effective Form ADV of BVWAdvisors. The information contained in
such Form ADV was true and correct in all material respects as of the time of
filing with the SEC and continues to be true and complete in all material
respects. BVWAdvisors has adopted and implemented written policies and
procedures required by Rule 206(4)‑7 of the Investment Advisers Act.


(h)None of BVBC Entities has performed any services that would require such BVBC
Entity to be regulated by or registered under the broker-dealer Laws of any
Governmental Entity.


4.29Fiduciary Accounts. Except for the actions of BankBV and BVWAdvisors taken
in a fiduciary capacity, none of the BVBC Entities acts as a fiduciary for any
customer or account (including acting as a trustee, agent, custodian, personal
representative, guardian, conservator or investment advisor). BankBV and
BVWAdvisors have complied in all material respects with its fiduciary duties as
required by the Investment Advisors Act or any other Law.




A-40

--------------------------------------------------------------------------------





4.30Interest Rate Risk Management Instruments.


(a)Schedule 4.30 sets forth a true, correct and complete list of all interest
rate swaps, caps, floors and option agreements and other interest rate risk
management arrangements to which any BVBC Entity is a party or by which any of
its properties or assets may be bound. BVBC has delivered to Heartland true,
correct and complete copies of all such interest rate risk management agreements
and arrangements.


(b)All interest rate swaps, caps, floors and option agreements and other
interest rate risk management arrangements to which any of the BVBC Entities is
a party or by which any of its properties or assets may be bound were entered
into in the Ordinary Course of Business and in accordance in all material
respects with safe and sound banking practice and applicable rules, regulations
and policies of Bank Regulators and with counterparties believed to be
financially responsible at the time, and are legal, valid and binding
obligations enforceable in accordance with their terms (except as may be limited
by Remedies Exceptions), and are in full force and effect. Each of the BVBC
Entities has duly performed in all material respects all of its obligations
thereunder to the extent that such obligations to perform have accrued; and, to
the Knowledge of BVBC, there are no breaches, violations or defaults or
allegations or assertions of such by any party thereunder.


4.31No Guarantees. No Liability of any BVBC Entity is guaranteed by any other
Person, nor has any BVBC Entity guaranteed the Liabilities of any other Person.


4.32Bank Regulatory Approvals. BVBC is not aware of any fact or circumstance
relating to any BVBC Entity that would materially impede or delay receipt of any
of the Bank Regulatory Approvals or the RIA Regulatory Approvals or that would
likely result in the Bank Regulatory Approvals or the RIA Regulatory Approvals
not being obtained.


4.33Fairness Opinion. BVBC has received an opinion from Davidson addressed to
the Board of Directors of BVBC to the effect that, as of the date of such
opinion, and based upon the assumptions, qualifications contained therein, the
Merger Consideration or the Adjusted Merger Consideration, as the case may be,
is fair, from a financial point of view, to the holders of BVBC Common Stock.
BVBC has obtained the authorization of Davidson to include a copy of its
fairness opinion in the Proxy Statement/Prospectus.


4.34Transactions in Securities.


(a)All offers and sales of capital stock of BVBC by BVBC (including offers and
sales pursuant to the BVBC Equity Incentive Plan and the BVBC ESPP) were at all
relevant times exempt from, or complied in all material respects with, the
registration requirements of the Securities Act and any applicable state
securities Laws.


(b)None of the BVBC Entities, and, to the Knowledge of BVBC, (i) no director or
executive officer of such BVBC Entities, (ii) no Person related to any such
director or executive officer by blood, marriage or adoption and residing in the
same household and (iii) no Person who has been knowingly provided material
nonpublic information by any one or more of these Persons, has purchased or
sold, or caused to be purchased or sold, any BVBC Common Stock or other BVBC
securities during any period when BVBC was in possession of material nonpublic
information, or in violation of any applicable provision of federal or state
securities Laws.


(c)Shares of BVBC Common Stock are traded on the OTCQX U.S. Market. BVBC (i) is
eligible to have shares of BVBC Common Stock traded on the OTCQX U.S. Market in
accordance with the OTCQX Rules, (ii) complies in all material respects with all
financial and other disclosure requirements for companies with securities traded
on the OTCQX U.S. Market, and (iii) complies in all material respects with all
other requirements of the OTCQX Rules. All sales of shares of BVBC Common Stock
on the OTCQX U.S. Market were made in compliance with Rule 144 under the
Securities Act.


4.35Registration Obligation. Neither BVBC nor BankBV is under any obligation,
contingent or otherwise, to register any of their respective securities under
the Securities Act.


4.36Disclosure. The representations and warranties of BVBC contained in this
Agreement do not omit any material fact necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading. There is no fact known to BVBC that has not been disclosed to
Heartland pursuant to this Agreement and the Disclosure Schedules that would
have or would reasonably be expected to have a Material Adverse Effect on BVBC
Entities, or materially adversely affect the consummation of the transactions
contemplated hereby.




A-41

--------------------------------------------------------------------------------





ARTICLE 5
CONDUCT OF BUSINESS PENDING THE MERGER


5.1Conduct of Business. From the date of this Agreement to the Effective Time,
unless Heartland will otherwise agree in writing or as otherwise expressly
contemplated or permitted by other provisions of this Agreement, including this
Section 5.1:


(a)the businesses of each of the BVBC Entities will be conducted only in, and
none of the BVBC Entities will take any action except in, the Ordinary Course of
Business and in accordance with all applicable Laws;


(b)each of the BVBC Entities will (i) preserve its business organization and
goodwill, and will use commercially reasonable efforts to keep available the
services of its officers, employees and consultants and maintain satisfactory
relationships with vendors, customers and others having business relationships
with it, (ii) subject to applicable Laws, confer on a regular and frequent basis
with representatives of Heartland to report operational matters and the general
status of ongoing operations as reasonably requested by Heartland and (iii) not
take any action that would render, or that reasonably would be expected to
render, any representation or warranty made by BVBC in this Agreement untrue at
the Closing as though then made and as though the Closing Date had been
substituted for the date of this Agreement in such representation or warranty;


(c)none of the BVBC Entities will, directly or indirectly,


(i)amend or propose to amend its Charter or Bylaws;


(ii)issue or sell any of its equity securities, securities convertible into or
exchangeable for its equity securities, warrants, options or other rights to
acquire its equity securities, or any bonds or other securities, except deposit
and other bank obligations in the Ordinary Course of Business;


(iii)redeem, purchase, acquire or offer to acquire, directly or indirectly, any
shares of capital stock of any BVBC Entity;


(iv)split, combine or reclassify any outstanding shares of capital stock of any
BVBC Entity, or declare, set aside or pay any dividend or other distribution
payable in cash, property or otherwise with respect to shares of capital stock
of any BVBC Entity, except that (A) BankBV will be permitted to pay dividends on
shares of BankBV Common Stock in the Ordinary Course of Business, (B) BVBC will
be permitted to pay dividends on shares of BVBC Common Stock in the Ordinary
Course of Business, and (C) BVBC will be permitted to pay dividends on the
preferred stock issued by the Statutory Trusts;


(v)incur any material Indebtedness, except in the Ordinary Course of Business;


(vi)discharge or satisfy any material Encumbrance on its properties or assets or
pay any material liability, except in the Ordinary Course of Business;


(vii)sell, assign, transfer, mortgage, pledge or subject to any Encumbrance any
of its assets, except (A) in the Ordinary Course of Business; provided, however,
that any such sale, assignment or transfer of the Operating Real Property will
not be considered in the Ordinary Course of Business, (B) Permitted Encumbrances
and (C) Encumbrances which do not materially affect the value of, or interfere
with the past or future use or ability to convey, the property subject thereto
or affected thereby;


(viii)cancel any material Indebtedness or claims or waive any rights of material
value, except in the Ordinary Course of Business;


(ix)acquire (by merger, exchange, consolidation, acquisition of stock or assets
or otherwise) any corporation, limited liability company, partnership, joint
venture or other business organization or division or material assets thereof,
or any real estate or assets or deposits that are material to any BVBC Entity,
except in exchange for Indebtedness previously contracted, including OREO;


(x)make any single or group of related capital expenditures or commitments
therefor in excess of $50,000 or enter into any lease or group of related leases
with the same party which involves aggregate


A-42

--------------------------------------------------------------------------------





lease payments payable of more than $50,000 for any individual lease or involves
more than $100,000 for any group of related leases in the aggregate;


(xi)change any of its methods of accounting in effect on the date of the Latest
Balance Sheet, other than changes required by GAAP or regulatory accounting
principles;


(xii)cancel or terminate its current insurance policies or allow any of the
coverage thereunder to lapse, unless simultaneously with such termination,
cancellation or lapse replacement policies providing coverage equal to or
greater than the coverage under the canceled, terminated or lapsed policies for
substantially similar premiums are in full force and effect;


(xiii)enter into or modify any employment, severance or similar agreements or
arrangements with, or grant any compensation increases to, any director, officer
or management employee, except in the Ordinary Course of Business;


(xiv)enter into or modify any independent contractor or consultant Contract;


(xv)terminate the employment of any BVBC Entity Employee, other than in the
Ordinary Course of Business for disciplinary or performance reasons;


(xvi)terminate or amend any bonus, profit sharing, stock option, restricted
stock, pension, retirement, deferred compensation, or other employee benefit
plan, trust, fund, contract or arrangement for the benefit or welfare of any
employees, except as contemplated hereunder or by Law;


(xvii)make, modify or revoke any material election with respect to Taxes,
consent to any waiver or extension of time to assess or collect any material
Taxes, file any amended Returns or file any refund claim;


(xviii)enter into any Contract requiring an indemnity payment of more than
$50,000;


(xix)enter into or propose to enter into, or modify or propose to modify, any
Contract with respect to any of the matters set forth in this Section 5.1(c);


(xx)(A) extend or renew credit or enter into any Contracts binding any BVBC
Entity to extend or renew credit except in a manner consistent with past
practice and in accordance with the lending policies of such BVBC Entity as
disclosed to Heartland, and none of the BVBC Entities will extend or renew
credit or enter into any Contracts binding it to extend or renew credit in an
amount in excess of $350,000 on an unsecured basis and $1,000,000 on a secured
basis (or, in the case of borrowers with loans listed on the watch list of any
BVBC Entity, to extend any additional credit to such borrowers), without first
providing Heartland (at least five Business Days prior to extending or renewing
such credit or entering into any Contract binding any BVBC Entity to do so) with
a copy of the loan underwriting analysis and credit memorandum of the applicable
BVBC Entity and the basis of the credit decision of such BVBC Entity, or
(B) sell, assign or otherwise transfer any participation in any loan; or


(xxi)sell any securities in its investment portfolio except in the Ordinary
Course of Business.


5.2Access to Information; Confidentiality.


(a)During the period from the date of this Agreement until the earlier of the
Effective Time or the termination of this Agreement in accordance with
Article 8, BVBC will permit and will cause each BVBC Entity to permit Heartland
full access on reasonable notice and at reasonable hours to the properties of
such BVBC Entity, and will disclose and make available (together with the right
to copy) to Heartland and its Representatives of Heartland all books, papers and
records relating to the assets, stock, properties, operations, obligations and
liabilities of the BVBC Entities, including all books of account (including the
general ledgers), Tax records, minute books of directors’ and shareholders’
meetings, organizational documents, bylaws, Contracts, filings with any
regulatory authority, accountants’ work papers, litigation files (including
legal research memoranda), documents relating to assets and title thereto
(including abstracts, title insurance policies, surveys, environmental reports,
opinions of title and other information relating to the real and personal
property), Plans, securities transfer records and shareholder lists, and any
books, papers and records relating to other assets, business activities or
prospects in which Heartland may have a


A-43

--------------------------------------------------------------------------------





reasonable interest, including its interest in planning for integration and
transition with respect to the businesses of the BVBC Entities; provided,
however, that (i) the foregoing rights granted to Heartland will in no way
affect the nature or scope of the representations, warranties and covenants of
BVBC set forth herein, and (ii) BVBC will be permitted to keep confidential any
information that BVBC reasonably believes (on advice of counsel) is subject to
legal privilege or other legal protection that would be compromised by
disclosure to Heartland. In addition, BVBC will instruct the Representatives of
each of the BVBC Entities to be available for, and respond to any questions of,
such Heartland representatives at reasonable hours and with reasonable notice by
Heartland to such individuals, and to cooperate fully with Heartland in planning
for the integration of the businesses of the BVBC Entities with the businesses
of Heartland and its Affiliates.


(b)During the period from the date of this Agreement to the earlier of the
Effective Time and the termination of this Agreement in accordance with
Article 8, any confidential information or trade secrets of each of the BVBC
Entities received by Heartland or its Representatives in connection with the
Merger or the other transactions contemplated hereby will be treated
confidentially and held in confidence pursuant to the NDA, and any
correspondence, memoranda, records, copies, documents and electronic or other
media of any kind containing either such confidential information or trade
secrets or both will be destroyed by Heartland or, at BVBC’s request, returned
to BVBC if this Agreement is terminated as provided in Article 8. Such
information will not be used by Heartland or its Representatives to the
detriment of any of the BVBC Entities and will at all times be maintained and
held in compliance with the NDA until the Effective Time. If the Closing does
not occur, the obligations of Heartland set forth in this Section 5.2(b) will
continue indefinitely (or for such shorter period, if any, provided for in the
NDA).


(c)During the period from the date of this Agreement to the earlier of the
Effective Time and the termination of this Agreement in accordance with
Article 8, any confidential information or trade secrets of Heartland and its
Subsidiaries received by any BVBC Entity or its Representatives in connection
with the Merger or the other transactions contemplated hereby will be treated
confidentially and held in confidence pursuant to the NDA, and any
correspondence, memoranda, records, copies, documents and electronic or other
media of any kind containing either such confidential information or trade
secrets or both will be destroyed by such BVBC Entity, or, at the request of
Heartland, returned to Heartland if this Agreement is terminated as provided in
Article 8. Such information will not be used by either party or their
Representatives to the detriment of the other party or its Subsidiaries and will
at all times be maintained and held in compliance with the NDA until the
Effective Time. If the Closing does not occur, the obligations of BVBC set forth
in this Section 5.2(c) will continue indefinitely (or for such shorter period,
if any, provided for in the NDA).


(d)During the period from the date of this Agreement until the earlier of the
Effective Time or the termination of this Agreement in accordance with
Article 8, for the purpose of BVBC verifying the representations and warranties
of Heartland under this Agreement and compliance with its covenants and
obligations hereunder, Heartland will make available such documents as are
reasonably requested by BVBC; provided, however, that (i) the foregoing rights
granted to BVBC will in no way affect the nature or scope of the
representations, warranties and covenants of Heartland set forth herein, and
(ii) Heartland will be permitted to keep confidential any information that
Heartland reasonably believes is subject to legal privilege or other legal
protection that would be compromised by disclosure to BVBC. BVBC will use
commercially reasonable efforts to minimize any interference with Heartland’s
regular business operations in connection with any request for Heartland to make
available documents pursuant to this Section 5.2(c).


(e)In the event that this Agreement is terminated, neither Heartland nor BVBC
will disclose, except as required by Law or pursuant to the request of a
Governmental Entity, the basis or reason for such termination, without the
consent of the other party.


5.3Notice of Developments. During the period from the date of this Agreement to
the earlier of the Effective Time and the termination of this Agreement in
accordance with Article 8, BVBC will promptly notify Heartland of any emergency
or other change in the Ordinary Course of Business of any of the BVBC Entities
unless prohibited by Law. BVBC will promptly notify Heartland in writing if BVBC
should discover that any representation or warranty made by it in this Agreement
was when made, has subsequently become or will be on the Closing Date untrue in
any material respect. No disclosure pursuant to this Section 5.3 will be deemed
to amend or supplement the Disclosure Schedules or to prevent or cure any
inaccuracy, misrepresentation, breach of warranty or breach of agreement.


5.4Certain Loans and Related Matters. During the period from the date of this
Agreement to the earlier of the Effective Time and the termination of this
Agreement in accordance with Article 8, BVBC will furnish to Heartland a
complete and accurate list as of the end of each calendar month beginning with
January 2019 within 15 Business Days after the end of


A-44

--------------------------------------------------------------------------------





each such calendar month of (a) all of the periodic internal credit quality
reports of any BVBC Entity prepared during such calendar month (which reports
will be prepared in a manner consistent with past practices), (b) all loans of
any BVBC Entity classified as non-accrual, as restructured, as 90 days past due,
as still accruing and doubtful of collection or any comparable classification,
(c) all OREO, including in-substance foreclosures and real estate in judgment,
(d) all new loans where the principal amount advanced exceeds $500,000; (e) any
current repurchase obligations of any BVBC Entity with respect to any loans,
loan participations or state or municipal obligations or revenue bonds, and
(f) any standby letters of credit issued by BankBV.


5.5Financial Statements and Pay Listings.


(a)During the period from the date of this Agreement to the earlier of the
Effective Time and the termination of this Agreement in accordance with
Article 8, BVBC will furnish Heartland with the consolidated balance sheets of
each of BVBC and BankBV as of the end of each calendar month beginning with
January 2019 and the related statements of income, within 20 days after the end
of each such calendar month. Such financial statements will be prepared on a
basis consistent with the Latest Balance Sheets and the Related Statements and
on a consistent basis during the periods involved, and will fairly present the
financial positions of BVBC Entities and BankBV Subsidiaries, as the case may
be, as of the dates thereof and the results of the consolidated operations of
the BVBC Entities and the BankBV Subsidiaries, as the case may be, for the
periods then ended.


(b)During the period from the date of this Agreement to the earlier of the
Effective Time and the termination of this Agreement in accordance with
Article 8, BVBC will make available to Heartland the payroll listings of each of
the BVBC Entities as of the end of each pay period after December 31, 2018,
within one week after the paydate of such pay period.


5.6Consents and Authorizations. BVBC will use its commercially reasonable
efforts to obtain (at no cost to Heartland), prior to Closing, all Consents (the
“Required Consents”) necessary or reasonably desirable for the consummation of
the transactions contemplated by this Agreement. BVBC will keep Heartland
reasonably advised of the status of obtaining the Required Consents, and
Heartland will reasonably cooperate with BVBC to obtain the Required Consents.


5.7Tax Matters.


(a)Each BVBC Entity, at its own or BVBC’s expense, will prepare and timely file
(or cause to be prepared and timely filed) all Returns required to be filed by
the BVBC Entity on or before the Effective Date, and timely pay all Taxes
reflected thereon. No later than 30 days prior to the due date (including
extensions) for filing any income or franchise Tax Returns referred to in the
foregoing sentence, BVBC will deliver such Returns to Heartland for review,
comment and approval. With respect to any Returns referred to in the first
sentence of this subsection (a) other than income and franchise Tax Returns,
BVBC will deliver such Returns to Heartland no later than five days prior to the
due date (including extensions) for filing such Returns, and Heartland will have
the right to review, comment on and approve such other Returns. The relevant
BVBC Entity will make all changes with respect to all such Returns as are
reasonably requested in writing by Heartland. Heartland shall not unreasonably
withhold, delay or condition its approval of the Returns described in this
Section 5.7(a).


(b)Heartland, at its own expense, will prepare and timely file (or cause to be
prepared and timely filed) all Returns of the BVBC Entities required to be filed
after the Effective Date. Heartland will prepare and file all such Returns in
respect of a taxable period which ends on or prior to the Effective Date that
are not required to be filed on or before the Effective Date, and all such Tax
Returns in respect of a taxable period which begins before and ends after the
Effective Date, consistent with past practices of the BVBC Entity, to the extent
such practices comply with applicable Law.


(c)Each of Heartland and BVBC will be liable for fifty percent (50%) of any
transfer, value added, excise, stock transfer, stamp, recording, registration
and any similar Taxes that become payable in connection with the Merger and
other transactions contemplated hereby. The applicable parties will cooperate in
preparing and filing such forms and documents as may be necessary to permit any
such Transfer Tax to be assessed and paid on or prior to the Effective Date in
accordance with any available pre‑sale filing procedure, and to obtain any
exemption from or refund of any such Transfer Tax.


(d)The BVBC Entities and Heartland will cooperate fully, as and to the extent
reasonably requested by the other party, in connection with the filing of
Returns pursuant to this Section 5.7 and in connection with any audit,
litigation or other proceeding with respect to Taxes. Such cooperation will
include the retention and (upon the other


A-45

--------------------------------------------------------------------------------





party’s reasonable request) the provision of records and information (including
making such records and information available for copying) which are reasonably
relevant to any such audit, litigation or other proceeding, the timely provision
to the other party of powers of attorney or similar authorizations necessary to
carry out the purposes of this Section 5.7, and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Heartland and each of the BVBC Entities agrees
to retain all books and records with respect to Tax matters pertinent to the
BVBC Entities relating to any taxable period which ends on or prior to the
Effective Date until the expiration of the statute of limitations (and, to the
extent notified by Heartland or its Affiliate, any extensions thereof) of the
respective taxable periods, and to abide by all record retention agreements
entered into with any Governmental Entity.


(e)     For the avoidance of doubt, any and all Transaction Expenses will be
allocable to the taxable period (or portion thereof) that ends on or before the
Closing Date, to the extent permitted by applicable Law.
5.8No Solicitation.


(a)BVBC will not, and BVBC will use its best efforts to cause the other BVBC
Entities and the officers, directors, employees, agents and authorized
representatives (“Representatives”) of all BVBC Entities not to, directly or
indirectly, (i) solicit, initiate, knowingly encourage, induce or facilitate the
making, submission or announcement of any Acquisition Proposal or knowingly take
any action that would reasonably be expected to lead to an Acquisition Proposal,
(ii) furnish any information regarding any BVBC Entity to any Person (other than
Heartland) in connection with or in response to an Acquisition Proposal or an
inquiry or indication of interest that would reasonably be expected to lead to
an Acquisition Proposal, (iii) engage or participate in discussions or
negotiations with any Person with respect to any Acquisition Proposal or that
would reasonably be expected to lead to an Acquisition Proposal, (iv) approve,
endorse or recommend any Acquisition Proposal or (v) enter into any letter of
intent or similar document or any Contract contemplating or otherwise relating
to any Acquisition Transaction; provided, however, that prior to the adoption of
this Agreement by the Required BVBC Shareholder Vote, this Section 5.8(a) will
not prohibit BVBC, the Board of Directors of BVBC or its Representatives from
(x) making any inquiries with respect to any Acquisition Proposal solely for the
purpose of clarifying such Acquisition Proposal to enable the BVBC Board to make
the determination that such Acquisition Proposal is a Superior Proposal or from
furnishing nonpublic information regarding the BVBC Entities to, or (y) entering
into discussions or negotiations with, any Person in response to a Superior
Proposal that is submitted to BVBC by such Person (and not withdrawn) if
(1) neither BVBC nor any other BVBC Entities and any of their respective
Representatives have violated any of the restrictions set forth in this Section
5.8(a), (2) the Board of Directors of BVBC concludes in good faith, after having
consulted with outside counsel and financial advisor to BVBC, that such action
is required in order for the Board of Directors of BVBC to comply with its
fiduciary obligations to BVBC’s shareholders under applicable Law, (3) at least
two Business Days prior to furnishing any such nonpublic information to, or
entering into discussions with, such Person, BVBC gives Heartland written notice
of the identity of such Person and of BVBC’s intention to furnish nonpublic
information to, or enter into discussions with, such Person, and BVBC receives
from such Person an executed confidentiality agreement containing customary
limitations on the use and disclosure of all nonpublic written and oral
information furnished to such Person by or on behalf of BVBC and (4) at least
two Business Days prior to furnishing any such nonpublic information to such
Person, BVBC furnishes such nonpublic information to Heartland (to the extent
such nonpublic information has not been previously furnished by BVBC to
Heartland). Without limiting the generality of the foregoing, BVBC acknowledges
and agrees that any violation of or the taking of any action inconsistent with
any of the restrictions set forth in the preceding sentence by any BVBC Entity
or any of its Representatives will be deemed to constitute a breach of this
Section 5.8(a) by BVBC.


(b)BVBC will promptly (and in no event later than 24 hours after receipt of any
Acquisition Proposal, any inquiry or indication of interest that could lead to
an Acquisition Proposal or any request for nonpublic information) advise
Heartland orally and in writing of any Acquisition Proposal, any inquiry or
indication of interest that could lead to an Acquisition Proposal or any request
for nonpublic information relating to any of the BVBC Entities (including the
identity of the Person making or submitting such Acquisition Proposal, inquiry,
indication of interest or request, and the terms thereof) that is made or
submitted by any Person prior to the Closing Date. BVBC will keep Heartland
fully informed with respect to the status of any such Acquisition Proposal,
inquiry, indication of interest or request and any modification or proposed
modification thereto.


(c)BVBC will immediately cease and cause to be terminated any existing
discussions with any Person that relate to any Acquisition Proposal.




A-46

--------------------------------------------------------------------------------





(d)Notwithstanding Section 6.2(a) or any other provision of this Agreement,
prior to obtaining the Required BVBC Shareholder Vote, the Board of Directors of
BVBC (or any committee thereof) may make a Change of BVBC Board Recommendation
after the fifth (5th) Business Day following Heartland’s receipt of notice
(“Notice of Determination”) from BVBC informing Heartland that the Board of
Directors of BVBC (or such committee) has determined in good faith, after having
consulted with outside counsel and financial advisor to BVBC, that an
Acquisition Proposal is a Superior Proposal and the failure to make a Change in
BVBC Board Recommendation with respect to such Superior Proposal would be
inconsistent with its fiduciary duties under applicable Law (it being understood
that the initial determination under this clause will not be considered a Change
in BVBC Board Recommendation), but only if: (i) the Notice of Determination
includes or is accompanied by the material terms and conditions of such Superior
Proposal and the identity of the Person making such Superior Proposal, including
copies of any proposed material agreements providing for such Superior Proposal;
(ii) during the five (5) Business Day period after receipt of the Notice of
Determination (the “Notice Period”), BVBC and the Board of Directors of BVBC
shall have negotiated in good faith with Heartland, to the extent Heartland
desires to negotiate, to make such adjustments, modifications or amendments to
the terms and conditions of this Agreement as would enable BVBC to proceed with
the BVBC Board Recommendation without a Change in BVBC Board Recommendation;
provided, however, that Heartland shall not have any obligation to propose any
adjustments, modifications or amendments to the terms and conditions of this
Agreement, and (iii) at the end of the Notice Period, after taking into account
any such adjusted, modified or amended terms, if any, as may have been
irrevocably proposed by Heartland in writing before expiration of the Notice
Period, the Board of Directors of BVBC has again in good faith, after
consultation with outside legal counsel and its financial advisor, made the
determination that such Acquisition Proposal constitutes a Superior Proposal and
the failure to make a Change in BVBC Board Recommendation with respect to such
Superior Proposal would be inconsistent with its fiduciary duties under
applicable Law. In the event of any material revisions to an Acquisition
Proposal that is the subject of a Notice of Determination and that occur prior
to a Change in BVBC Board Recommendation, BVBC shall be required to deliver a
new Notice of Determination to Heartland and again comply with the requirements
of this Section 5.8(d), except that the Notice Period shall be reduced to three
(3) Business Days.


(e)BVBC will not release or permit the release of any Person from, or waive or
permit the waiver of any provision of, any confidentiality, “standstill” or
similar agreement to which BVBC is a party, and will enforce or cause to be
enforced each such agreement at the request of Heartland, unless, with respect
to any such standstill agreement, the Board of Directors of BVBC reasonably
determines in good faith, after consultation with its outside legal counsel that
the enforcement of, or the failure to provide such release or waiver with
respect to, any standstill or similar agreement would be inconsistent with its
fiduciary duties under applicable Law. BVBC will promptly request each Person
that has executed, within 12 months prior to the date of this Agreement, a
confidentiality agreement in connection with its consideration of a possible
Acquisition Transaction or equity investment to return all confidential
information heretofore furnished to such Person by or on behalf of BVBC.


5.9Maintenance of Allowance for Loan and Lease Losses. BVBC will cause BankBV to
maintain its ALLL in all material respects in compliance with GAAP and
Regulatory Accounting Principles and its existing methodology for determining
the adequacy of the ALLL, as well as the standards established by all applicable
Governmental Entities and the Financial Accounting Standards Board. BVBC agrees
that the ALLL of BankBV will be adequate in all material respects under all
standards, and that the ALLL will be consistent with the historical loss
experience of the BankBV. Without limiting the generality of the foregoing, BVBC
will not permit BankBV to reverse any amount of its previously established ALLL
or allow BankBV’s ALLL to be less than $5,000,000.


5.10BVBC Forbearances. Except as expressly permitted by this Agreement or with
the prior written consent of Heartland, during the period from the date of this
Agreement to the earlier of the Effective Time and the termination of this
Agreement in accordance with Article 8, BVBC will not, and will not permit any
BVBC Entity, except as may be required by applicable Law, any Governmental Order
or policies imposed by any Governmental Entity, (a) take any action that would
reasonably be expected to prevent, materially impede or materially delay the
consummation of the transactions contemplated by this Agreement, or (b) take, or
omit to take, any action that is reasonably likely to result in any of the
conditions to the Merger set forth in Article 7 not being or becoming capable of
being satisfied.


ARTICLE 6
ADDITIONAL COVENANTS AND AGREEMENTS


6.1Filings and Bank Regulatory Approvals. Heartland and BVBC will use all
commercially reasonable efforts and will cooperate with each other in the
preparation and filing of, and Heartland will file, promptly after the date of
this Agreement, all applications, notices or other documents required to obtain
the Bank Regulatory Approvals and RIA Regulatory


A-47

--------------------------------------------------------------------------------





Approvals, and Heartland will provide copies of the non-confidential portions of
such applications, filings and related correspondence to BVBC. Prior to filing
each application, registration statement or other document with the applicable
Governmental Entity, each party will provide the other party with an opportunity
to review and comment on the non-confidential portions of each such application,
registration statement or other document and will discuss with the other party
which portions of this Agreement will be designated as confidential portions of
such applications. Each party will use all commercially reasonable efforts and
will cooperate with the other party in taking any other actions necessary to
obtain such regulatory or other approvals and consents, including participating
in any required hearings or proceedings. Subject to the terms and conditions
herein provided, each party will use all commercially reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable to consummate and make effective as
promptly as practicable the transactions contemplated by this Agreement. Except
for BVBC’s legal and accounting expenses, Heartland will pay, or will cause to
be paid, any applicable fees and expenses in connection with the preparation and
filing of such regulatory filings necessary to obtain the Bank Regulatory
Approvals the RIA Regulatory Approvals.


6.2Shareholder Meeting; Registration Statement.


(a)BVBC will duly call a special meeting of its shareholders in accordance with
the provisions of its Charter and Bylaws (the “BVBC Shareholder Meeting”) for
the purpose of voting upon this Agreement and the Merger, and will schedule such
meeting based on consultation with Heartland as soon as practicable after the
Registration Statement is declared effective. The Board of Directors of BVBC
will recommend that the holders of BVBC Common Stock and BVBC Series B Preferred
Stock approve this Agreement and the Merger (the “BVBC Board Recommendation”),
and BVBC will use its best efforts (including soliciting proxies for such
approval) to obtain the Required BVBC Shareholder Vote. The BVBC Board
Recommendation may not be withdrawn or modified in a manner adverse to
Heartland, and no resolution by the Board of Directors of BVBC or any committee
thereof to withdraw or modify the BVBC Board Recommendation in a manner adverse
to BVBC may be adopted; provided, however, that notwithstanding the foregoing,
prior to the adoption of this Agreement by the Required BVBC Shareholder Vote
and in strict compliance with Section 5.8(d), the Board of Directors of BVBC may
withdraw, qualify or modify the BVBC Board Recommendation or approve, adopt,
recommend or otherwise declare advisable any Superior Proposal made after the
date hereof and not solicited, initiated or encouraged in breach of Section 5.8,
if the Board of Directors of BVBC determines in good faith, after consultation
with outside counsel, that failure to do so would be likely to result in a
breach of fiduciary duties under applicable Law (a “Change of BVBC Board
Recommendation”). In determining whether to make a Change of BVBC Board
Recommendation in response to a Superior Proposal or otherwise, the Board of
Directors of BVBC will take into account any changes to the terms of this
Agreement proposed by Heartland or any other information provided by Heartland
in response to such notice.


(b)For the purposes of (i) holding the BVBC Shareholder Meeting and
(ii) registering Heartland Common Stock to be issued to shareholders of BVBC in
connection with the Merger with the SEC and with applicable state securities
authorities, Heartland will prepare, with the cooperation of BVBC (which will,
for the avoidance of doubt, be given the opportunity to participate in the
preparation of the Registration Statement and will have the right to approve the
content of the Registration Statement relating to the BVBC Entities), a
registration statement on Form S‑4 (such registration statement, together with
all and any amendments and supplements thereto, being herein referred to as the
“Registration Statement”), which will include a proxy statement/prospectus
satisfying all applicable requirements of the Securities Act and applicable Blue
Sky Laws (such proxy statement/prospectus, together with any and all amendments
or supplements thereto, being herein referred to as the “Proxy
Statement/Prospectus”).


(c)Heartland will furnish such information concerning Heartland and its
Subsidiaries as is necessary in order to cause the Proxy Statement/Prospectus
and the Registration Statement, insofar as they relate to Heartland and its
Subsidiaries, to be prepared in accordance with Section 6.2(b). Heartland agrees
promptly to notify BVBC if at any time prior to the BVBC Shareholder Meeting any
information provided by Heartland in the Proxy Statement/Prospectus becomes
incorrect or incomplete in any material respect, and to provide the information
needed to correct such inaccuracy or omission.


(d)BVBC will promptly furnish Heartland with such information concerning the
BVBC Entities as is necessary in order to cause the Proxy Statement/Prospectus
and the Registration Statement, insofar as they relate to the BVBC Entities, to
be prepared in accordance with Section 6.2(b), including the opinion of counsel
as to Tax matters required to be filed as an exhibit thereto. BVBC agrees
promptly to notify Heartland if at any time prior to the BVBC Shareholder
Meeting any information provided by BVBC in the Proxy Statement/Prospectus
becomes incorrect or incomplete in any material respect, and to provide
Heartland with the information needed to correct such inaccuracy or omission.


A-48

--------------------------------------------------------------------------------







(e)Heartland will promptly file the Registration Statement with the SEC and
applicable state securities agencies. Heartland will use commercially reasonable
efforts to cause (i) the Registration Statement to become effective under the
Securities Act and applicable Blue Sky Laws at the earliest practicable date,
and (ii) the shares of Heartland Common Stock issuable to the BVBC Shareholders
to be authorized for listing on the NASDAQ Global Select Market or other
national securities exchange. At the time the Registration Statement becomes
effective, Heartland will use its commercially reasonable efforts to ensure that
the Registration Statement complies in all material respects with the provisions
of the Securities Act and applicable Blue Sky Laws. BVBC hereby authorizes
Heartland to utilize in the Registration Statement the information concerning
the BVBC Entities provided to Heartland for the purpose of inclusion in the
Proxy Statement/Prospectus. Heartland will advise BVBC promptly when the
Registration Statement has become effective and of any supplements or amendments
thereto, and Heartland will furnish BVBC with copies of all such documents.
Prior to the Effective Time or the termination of this Agreement, each party
will consult with the other with respect to any material (other than the Proxy
Statement/Prospectus) that might constitute a “prospectus” relating to the
Merger within the meaning of the Securities Act.


(f)None of the information relating to Heartland and its Subsidiaries that is
provided by Heartland for inclusion in: (i) the Proxy Statement/Prospectus, any
filings or approvals under applicable federal or state banking Laws or state
securities Laws, or any filing pursuant to the Securities Act will, at the time
of mailing the Proxy Statement/Prospectus to the BVBC Shareholders, at the time
of the BVBC Shareholder Meeting and at the Effective Time, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading; and (ii) the
Registration Statement will, at the time the Registration Statement and each
amendment or supplement thereto, if any, becomes effective under the Securities
Act, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading.


(g)None of the information relating to the BVBC Entities that is provided by
BVBC for inclusion in: (A) the Proxy Statement/Prospectus, any approvals under
applicable federal or state banking Laws or state securities Laws, or any filing
pursuant to the Securities Act will, at the time of mailing the Proxy
Statement/Prospectus to the BVBC Shareholders, at the time of the BVBC
Shareholder Meeting and at the Effective Time, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they are made, not misleading; and (B) the Registration Statement will, at
the time the Registration Statement and each amendment or supplement thereto, if
any, becomes effective under the Securities Act, contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading.


(h)Heartland will bear the costs of all SEC filing fees with respect to the
Registration Statement and the costs of qualifying the shares of Heartland
Common Stock under the Blue Sky Laws, to the extent necessary. Heartland will
also bear the costs of all NASDAQ listing fees with respect to listing the
shares of Heartland Common Stock on the NASDAQ Global Select Market or other
national securities exchange pursuant to this Agreement. Heartland will bear all
printing and mailing costs in connection with the preparation and mailing of the
Proxy Statement/Prospectus to BVBC shareholders. Heartland and BVBC will each
bear their own legal and accounting expenses in connection with the preparation
of the Proxy Statement/Prospectus and the Registration Statement.


6.3Establishment of Accruals. If reasonably requested by Heartland, on the
Business Day immediately prior to the Closing Date, BVBC will cause BankBV and
any BankBV Subsidiaries, consistent with GAAP, to establish such additional
accruals and reserves as Heartland indicates are necessary to conform their
accounting and credit loss reserve practices and methods to those of Heartland
(as such practices and methods are to be applied to BankBV and any BankBV
Subsidiaries from and after the Effective Time) and reflect Heartland’s plans
with respect to the conduct of the businesses of BankBV and the BankBV
Subsidiaries following the Merger and to provide for the costs and expenses
relating to the consummation by BVBC of the transactions contemplated by this
Agreement; provided, however, that any such accruals and reserves will not
affect the determination of Adjusted Tangible Common Equity and will not create
any personal liability for any director or officer of BVBC or BankBV. No such
accruals or reserves will of itself constitute or be deemed to be a breach,
violation or failure to satisfy any representation, warranty, covenant,
condition or other provision or constitute grounds for termination of this
Agreement or be an acknowledgment by BVBC (a) of any adverse circumstances for
purposes of determining whether the conditions to Heartland’s obligations under
this Agreement have been satisfied; or (b) that such adjustment has any bearing
on the Aggregate Merger Consideration. In no event will any accrual, reserve or
other adjustment required or permitted by this Section 6.3 require (i) any prior
filing with any Governmental Entity or violate any Law, rule or order applicable
to BankBV and the BankBV Subsidiaries or (ii) any BVBC Entity to change any
accounting methods for Tax purposes with respect to any taxable period (or
portion thereof) ending on or prior to the Closing Date.


A-49

--------------------------------------------------------------------------------







6.4Employee Matters.


(a)General. At the request of Heartland, BVBC agrees to take reasonable actions
to commence the termination of any Plans as of the Effective Time on terms
reasonably acceptable to Heartland. If any Plans are not so terminated, after
the Effective Time, Heartland will have the right to continue, amend, merge or
terminate any of such Plans in accordance with the terms thereof and subject to
any limitation arising under applicable Law, including Tax qualification
requirements. If, after the Effective Time, there are any Plans for which the
Surviving Corporation or any of its Subsidiaries continues to be a participating
employer, Heartland will have the right to discontinue such participation in any
of such Plans in accordance with the terms thereof and subject to any limitation
arising under applicable Law. However, until Heartland takes such action, such
Plans will continue in force for the benefit of present and former employees of
the BVBC Entities who have any present or future entitlement to benefits under
any such Plans.


(b)Compensation and Benefits. Heartland agrees that each BVBC Entity Employee
will, during the period commencing on the Closing Date and ending on the first
anniversary of the Closing Date, be provided with (i) base salary or wage rate
and cash incentive compensation opportunities the same as are provided as of the
date hereof and (ii) employee benefits (excluding equity compensation benefits)
that are substantially comparable in the aggregate to those provided as of the
date hereof.


(c)Participation in Heartland Benefit Plans. At a date no later than fifteen
(15) Business Days after the Closing Date, each BVBC Entity Employee will be
eligible to participate in the health, vacation and other non-equity based
employee benefit plans of Heartland or its Subsidiaries (the “Heartland Plans”)
to the same extent as similarly situated employees of Heartland and to the
extent permitted by the applicable Heartland Plan or applicable Law; provided,
however, that (a) nothing in this Section 6.4(b) or elsewhere in this Agreement
will limit the right of Heartland or any of its Subsidiaries to amend or
terminate a Heartland Plan at any time. With respect to the Heartland Plans,
Heartland will, or will cause its Subsidiaries to do the following: (i) with
respect to each Heartland Plan that is a medical/prescription, dental or vision
plan, (x) waive any exclusions for pre-existing conditions under such Heartland
Plan that would result in a lack of coverage for any condition for which the
applicable BVBC Entity Employee would have been entitled to coverage under the
corresponding Plan in which such BVBC Entity Employee was an active participant
immediately prior to his or her transfer to Heartland Plan; (y) waive any
waiting period under such Heartland Plan, to the extent that such period exceeds
the corresponding waiting period under the corresponding Plan in which such BVBC
Entity Employee was an active participant immediately prior to his or her
transfer to Heartland Plan (after taking into account the service credit
provided for herein for purposes of satisfying such waiting period); and (z) so
long as the insurance companies of the BVBC Entities provide information related
to the amount of such credit that is available to Heartland, provide each BVBC
Entity Employee with credit for deductibles paid by such BVBC Entity Employee
prior to his or her transfer to a Heartland Plan (to the same extent such credit
was given under the analogous Plan prior to such transfer) in satisfying any
applicable deductible or out-of-pocket requirements under such Heartland Plan
for the plan year that includes such transfer and (ii) fully recognize service
of the BVBC Entity Employees with any of the BVBC Entities for purposes of
eligibility to participate and vesting credit, and, solely with respect to
vacation and severance benefits, benefit accrual in any Heartland Plan in which
the BVBC Entity Employees are eligible to participate after the Closing Date, to
the extent that such service was recognized for that purpose under the analogous
Plan prior to such transfer. Heartland will extend coverage to BVBC Entity
Employees for health care, dependent care and limited purpose health care
flexible spending accounts established under Section 125 of the Code to the same
extent as available to similarly situated employees of Heartland to the extent
permitted by such Heartland Plans and applicable Law. Heartland will give effect
to any elections made by BVBC Entity Employees with respect to such accounts
under any flexible benefits cafeteria plan of any BVBC Entity to the extent
permitted by such Heartland Plan and applicable Law. BVBC Entity Employees will
be credited with amounts available for reimbursement equal to such amounts as
were credited under any flexible benefits cafeteria plan of either BVBC or
BankBV to the extent permitted by such Heartland Plan and applicable Law. The
foregoing will not apply to the extent it would result in duplication of
benefits.


(d)Terminated BVBC Entity Employees. To the extent that Heartland terminates the
employment of any BVBC Entity Employee without “cause,” as that term is defined
in the sole discretion of Heartland, at, or within six months after, the
Effective Time, and such BVBC Entity Employee is not otherwise entitled to
severance benefits under a separate contractual obligation with any of the BVBC
Entities in effect on the date of this Agreement, Heartland will offer such BVBC
Entity Employee (i) severance benefits approximately equivalent to one week of
base compensation for each full year of service to a BVBC Entity with a minimum
of two and a maximum of 26 weeks of severance pay, on terms and conditions to be
established in the sole discretion of Heartland, and (ii) employer-paid


A-50

--------------------------------------------------------------------------------





outplacement services to the same extent, and on such terms and conditions, as
such services are offered to similarly situated employees of Heartland.


(e)BVBC Entity Employee Retention Program. Prior to the Effective Time, BVBC and
Heartland will mutually agree on and establish an employee retention bonus
program and will allocate pursuant to such program cash awards to certain BVBC
Entity Employees to remain in the employ of one of the BVBC Entities through the
completion of the system integration process between the BVBC Entities, on the
one hand, and Heartland on the other hand.


(f)Affordable Care Act Reporting. As of the earlier of the Closing Date or the
applicable reporting deadline under the Affordable Care Act, each BVBC Entity
and any Commonly Controlled Entity will accurately complete and timely file with
the IRS, and timely send to all covered individuals, as applicable, any required
IRS Forms 1094‑B, 1095‑B, 1094‑C and 1095‑C for the 2018 calendar year with
respect to each Plan that is subject to the Affordable Care Act.


(g)Limitation on Enforcement. This Agreement is an agreement solely between BVBC
and Heartland. Nothing in this Agreement, including this Section 6.4, whether
express or implied, confers upon any BVBC Entity Employees, employees of
Heartland and its Subsidiaries or any other Person, any rights or remedies,
including: (i) any right to employment or recall, (ii) any right to continued
employment for any specified period, or (iii) any right to any particular
compensation, benefit or aggregate of benefits, or any other term or condition
of employment, of any kind or nature whatsoever.


6.5Tax Treatment. Neither BVBC or Heartland will take any action or cause to be
taken any action, whether before or after the Effective Time or the Effective
Date, as the case may be, that would reasonably be expected to disqualify the
Merger as a “reorganization” within the meaning of Section 368(a) of the Code.
BVBC and Heartland each agree to file all Returns consistent with the treatment
of the Merger as a “reorganization” within the meaning of Section 368(a) of the
Code.


6.6Updated Schedules. On a date 15 Business Days prior to the Effective Date and
on the Effective Date, BVBC will modify any Schedule to this Agreement or add
any Schedule or Schedules for the purpose of making the representations and
warranties to which any such Schedule relates true and correct in all material
respects as of such date, whether to correct any misstatement or omission in any
Schedule or to reflect any additional information obtained by BVBC subsequent to
the date any Schedule was previously delivered by BVBC to Heartland.
Notwithstanding the foregoing, any updated Schedule will not have the effect of
making any representation or warranty contained in this Agreement true and
correct in all material respects for purposes of Section 7.3(a).


6.7Indemnification; Directors’ and Officers’ Insurance.


(a)Heartland agrees that all rights of the present and former directors,
officers and employees of any of the BVBC Entities to indemnification provided
for in the Charter or Bylaws or any indemnification agreement of such BVBC
Entity, as applicable, as in effect on the date hereof, or required under any
applicable Law (including rights to advancement of expenses and exculpation),
will survive the Merger and continue in full force and effect until the earlier
of the date on which the applicable statute of limitations expires or the date
on which the six-year anniversary of the Closing Date occurs (each such director
,officer and employee being sometimes hereinafter be referred to as an
“Indemnified Party”). Without limiting the generality of the foregoing,
Heartland agrees that, following the Effective Time, the Surviving Corporation
will indemnify any Person made a party to any proceeding by reason of the fact
that such Person was a director, officer or employee of any of the BVBC Entities
at or prior to the Effective Time to the fullest extent provided in, and will
advance expenses in accordance with, the Charter and Bylaws or any
indemnification agreement of such BVBC Entity, as applicable, in the form
previously provided to Heartland and effective as of the date of this Agreement,
in each case subject to all the limitations set forth in such Charter and
Bylaws. Notwithstanding anything to the contrary contained in this Section 6.7,
nothing contained in this Agreement will require Heartland to indemnify, defend
or hold harmless any Indemnified Party (i) to a greater extent than any BVBC
Entity is required to, as of the date of this Agreement, indemnify, defend and
hold harmless such Indemnified Party or (ii) for any amount in excess of the
coverage provided by the D&O Insurance. Any indemnification provided pursuant to
this Section 6.7 will be provided only to the extent that such indemnification
is permitted by any applicable federal or state Laws.


(b)Prior to the Effective Time, BVBC will or, if BVBC is unable to, Heartland as
of the Effective Time will, obtain a “tail” insurance policy with a claims
period of at least six years from and after the Effective Time with respect to
directors’ and officers’ liability insurance and fiduciary liability insurance
(collectively, the “D&O


A-51

--------------------------------------------------------------------------------





Insurance”) with benefits and levels of coverage at least as favorable to the
Indemnified Parties as the existing policies of the BVBC Entities with respect
to matters existing or occurring at or prior to the Effective Time (including in
connection with this Agreement or the transactions or actions contemplated
hereby). Heartland will pay the premium for the D&O Insurance; provided,
however, that in no event will Heartland be required to expend more than 200% of
the current amount expended on an annual basis by BVBC and BankBV to procure
their existing D&O insurance policies. If BVBC or Heartland for any reason is
unable to obtain such tail D&O Insurance policy on or prior to the Effective
Time, Heartland will obtain as much as comparable D&O insurance as is available
at a cost in the aggregate for such six-year period up to 200% of the current
annual premiums expended by the BVBC Entities for their existing D&O Insurance
policies. Any insurance premium payments made by Heartland pursuant to this
Section 6.7(b) will be considered Transaction Expenses in accordance with the
definition of “Transaction Expenses” set forth in Article I.


(c)The provisions of this Section 6.7 are intended to be for the benefit of, and
will be enforceable by, each Indemnified Party as if he or she were a party to
this Agreement.


6.8Statutory Trusts. BVBC, as the owner of the Statutory Trust Securities that
are common securities, will cause each of the Statutory Trusts (a) to remain a
statutory trust, (b) to otherwise continue to be classified as a grantor trust
for federal income Tax purposes, and (c) to cause each holder of Statutory Trust
Securities that are preferred securities to be treated as owning an undivided
beneficial interest in the Statutory Trust Indentures. Upon the Effective Time,
Heartland will assume BVBC’s obligations and acquire its rights relating to the
Statutory Trusts, including BVBC’s obligations and rights under the Statutory
Trust Indentures, Statutory Trust Securities and the other Statutory Trust
Agreements. In connection therewith, BVBC will assist Heartland in assuming
BVBC’s obligations and acquiring its rights under the Statutory Trusts, and will
provide the documentation required to make such assumption of obligations and
acquisition of rights effective including any supplemental indentures or
certificates that may be required under the Statutory Trust Agreements. Subject
to the terms of the Statutory Trust Securities, immediately prior to the
Closing, BVBC will pay, or cause to be paid, to the proper Persons all deferred
and accrued but unpaid interest and any outstanding fees relating to the
Statutory Trust Indentures, and the Statutory Trusts.


6.9Determination of Adjusted Tangible Common Equity. As soon as practicable
after the Determination Date, BVBC will prepare the BVBC Determination Date
Balance Sheet. Within five (5) Business Days following the Determination Date,
BVBC will prepare and deliver to Heartland its good faith determination of
(a) the Adjusted Tangible Common Equity, together with reasonable support
therefor (including the BVBC Determination Date Balance Sheet), and (b) the BVBC
Determination Date Transaction Expenses, together with reasonable support
therefor. If BVBC and Heartland agree on the amount of the Adjusted Tangible
Common Equity, such amount will be final and conclusive. If Heartland and BVBC
disagree as to such calculations and are unable to reconcile their differences
in writing within five (5) Business Days, unless otherwise agreed upon by the
parties, the items in dispute will be submitted to a mutually acceptable
independent national accounting firm in the United States for final
determination, and the calculations will be deemed adjusted in accordance with
the determination of the independent accounting firm and will become binding,
final and conclusive upon all of the parties hereto. The independent accounting
firm will consider only the items in dispute and will be instructed to act
within five Business Days (or such longer period as BVBC and Heartland may
agree) to resolve all items in dispute. BVBC and Heartland will share equally
the payment of reasonable fees and expenses of the independent accounting firm.


6.10Bank Merger. Heartland and BVBC will take all actions as may be required to
cause the Bank Merger to occur as of the Effective Time or immediately
thereafter.


ARTICLE 7
CONDITIONS


7.1Conditions to Obligations of Each Party. The respective obligations of each
party to effect the transactions contemplated hereby will be subject to the
fulfillment at or prior to the Effective Time of the following conditions:


(a)Bank Regulatory Approvals. The Bank Regulatory Approvals and the RIA
Regulatory Approvals will have been obtained and the applicable waiting periods,
if any, under all statutory or regulatory waiting periods will have lapsed. None
of the Bank Regulatory Approvals or the RIA Regulatory Approvals will contain
any conditions or restrictions that would (i) be reasonably expected to be
materially burdensome on, or impair in any material respect the benefits of the
transactions contemplated by this Agreement to, Heartland and M&JBank, taken as
a whole, or BVBC or any BVBC Entity, taken as a whole; (ii) require any Person
other than Heartland to be deemed a bank holding company under the Bank Holding
Company Act; (iii) require any Person other than Heartland to guaranty, support
or maintain the capital of BankBV; (iv) prohibit direct or indirect ownership or
operation by Heartland of all or a material portion of the business or assets of
the BVBC Entities or Heartland or any of its


A-52

--------------------------------------------------------------------------------





Subsidiaries, or compel Heartland or any of its Subsidiaries or any BVBC Entity
to dispose of or to hold separately all or a material portion of its business or
assets or any of its Subsidiaries or of such BVBC Entity; or (v) require a
material modification of, or impose any material limitation or restriction on,
the activities, governance, legal structure, compensation or fee arrangements of
Heartland or any of its Subsidiaries, taken as a whole.


(b)No Prohibitive Change of Law. There will have been no Law, domestic or
foreign, enacted or promulgated, which would materially impair the consummation
of the transactions contemplated hereby.


(c)Governmental Action. There will not be any action taken, or any Law or
Governmental Order proposed, enacted, entered, enforced, promulgated, issued or
deemed applicable to the transactions contemplated hereby by any Governmental
Entity which would reasonably be expected to result, directly or indirectly, in
(i) restraining, prohibiting or otherwise impairing the consummation of the
transactions contemplated hereby or obtaining material damages from any BVBC
Entities or Heartland or any of Heartland’s Subsidiaries in connection with such
transactions, (ii) prohibiting direct or indirect ownership or operation by
Heartland of all or a material portion of the businesses or assets of any BVBC
Entity or of Heartland or any of its Subsidiaries, or to compelling Heartland or
any of its Subsidiaries or any BVBC Entity to dispose of or to hold separately
all or a material portion of the business or assets of Heartland or any of its
Subsidiaries or of such BVBC Entity, as a result of the transactions
contemplated hereby, or (iii) requiring direct or indirect divestiture by
Heartland of any of its business or assets or of the business or assets of any
BVBC Entity.


(d)No Termination. No party hereto will have terminated this Agreement as
permitted herein.


(e)Shareholder Approval. The Merger will have been approved by the Required BVBC
Shareholder Vote.


(f)Registration Statement; Listing. The Registration Statement will have been
declared and will remain effective under the Securities Act, no stop order
suspending the effectiveness of the Registration Statement will have been issued
and no action, lawsuit, proceeding or investigation for that purpose will have
been initiated or threatened by the SEC, and all approvals required under Blue
Sky Laws relating to the shares of Heartland Common Stock issuable to the
shareholders of BVBC hereunder will have been received. The shares of Heartland
Common Stock issuable to the BVBC Shareholders will have been authorized for
listing on the NASDAQ Global Select Market or other national securities
exchange, subject to official notice of issuance.


7.2Additional Conditions to Obligation of BVBC. The obligation of BVBC to
consummate the transactions contemplated hereby in accordance with the terms of
this Agreement is also subject to the following conditions:


(a)Representations and Warranties. (i) The representations and warranties set
forth in Article 3 that are not subject to materiality or Material Adverse
Effect qualifications will be true and correct in all material respects at and
as of the Closing Date as though then made and as though the Closing Date had
been substituted for the date of this Agreement in such representations and
warranties, except that any representation or warranty expressly made as of a
specified date will only need to have been true on and as of such date, and
(ii) the representations and warranties set forth in Article 3 that are subject
to materiality or Material Adverse Effect qualifications will be true and
correct in all respects at and as of the Closing Date as though then made and as
though the Closing Date had been substituted for the date of this Agreement in
such representations and warranties, except that any representation or warranty
expressly made as of a specified date will only need to have been true on and as
of such date.


(b)Agreements. Heartland will have performed and complied in all material
respects with each of its agreements contained in this Agreement.


(c)Officer’s Certificate. Heartland will have furnished to BVBC a certificate of
the Chief Financial Officer of Heartland, dated as of the Effective Time, in
which such officer will certify to the conditions set forth in Sections 7.2(a)
and (b).


(d)Heartland Secretary’s Certificate. Heartland will have furnished to BVBC
(i) copies of the text of the resolutions by which the corporate action on the
part of Heartland necessary to approve this Agreement and the transactions
contemplated hereby were taken, and (ii) a certificate dated as of the Effective
Time executed on behalf of Heartland by its corporate secretary or one of its
assistant corporate secretaries certifying to BVBC that such copies are true,
correct and complete copies of such resolutions and that such resolutions were
duly adopted and have not been amended or rescinded.


A-53

--------------------------------------------------------------------------------







(e)Change in Control of Heartland. Heartland will not have (i) been merged or
consolidated with or into, or announced an agreement to merge with or into,
another corporation in any transaction in which the holders of the voting
securities of Heartland would not hold a majority of the voting securities of
the surviving corporation, (ii) sold all or substantially all of its assets, or
(iii) had one Person or group acquire, directly or indirectly, beneficial
ownership of more than 50% of the outstanding Heartland Common Stock.


(f)Legal Opinion. BVBC will have received an opinion of Hunton Andrews Kurth LLP
that based on the terms of this Agreement and based on certain facts,
representations and assumptions set forth in such opinion, the Merger will
qualify as a reorganization under Section 368(a) of the Code. In rendering such
opinion, such counsel may require and rely upon and may incorporate by reference
representations and covenants, including representations and covenants contained
in certificates of officers of BVBC and Heartland.


(g)Other Materials. BVBC will have received the materials set forth in Section
2.12(b).


7.3Additional Conditions to Obligation of Heartland. The obligation of Heartland
to consummate the transactions contemplated hereby in accordance with the terms
of this Agreement is also subject to the following conditions:


(a)Representations and Compliance. (i) The representations and warranties set
forth in Article 4 that are not subject to materiality or Material Adverse
Effect qualifications will be true and correct in all material respects at and
as of the Closing Date as though then made and as though the Closing Date had
been substituted for the date of this Agreement in such representations and
warranties, except that any representation or warranty expressly made as of a
specified date will only need to have been true on and as of such date, and
(ii) the representations and warranties set forth in Article 4 that are subject
to materiality or Material Adverse Effect qualifications will be true and
correct in all respects at and as of the Closing Date as though then made and as
though the Closing Date had been substituted for the date of this Agreement in
such representations and warranties, except that any representation or warranty
expressly made as of a specified date will only need to have been true on and as
of such date.


(b)Agreements. BVBC will have performed and complied in all material respects
with each of its agreements contained in this Agreement.


(c)Officers’ Certificate of BVBC. BVBC will have furnished to Heartland a
certificate of the Chief Executive Officer and Chief Financial Officer of BVBC,
dated as of the Effective Date, in which such officers will certify to the
conditions set forth in Sections 7.3(a) and 7.3(b).


(d)BVBC Secretary’s Certificate. BVBC will have furnished to Heartland
(i) copies of the text of the resolutions by which the corporate action on the
part of BVBC necessary to approve this Agreement and the transactions
contemplated hereby were taken, and (ii) a certificate dated as of the Effective
Time executed on behalf of BVBC by its corporate secretary or one of its
assistant corporate secretaries certifying to Heartland that such copies are
true, correct and complete copies of such resolutions and that such resolutions
were duly adopted and have not been amended or rescinded.


(e)Dissenting Shares. The total number of Dissenting Shares will be no greater
than five percent (5%) of the number of shares of BVBC Common Stock issued and
outstanding as of the Effective Time.


(f)Required Consents. Each Required Consent will have been obtained and be in
full force and effect, and such actions as Heartland’s counsel may reasonably
require will have been taken in connection therewith.


(g)No Equity Claims. No Person (other than a holder of shares of BVBC Common
Stock or BVBC) will have asserted that such Person (i) is the owner of, or has
the right to acquire or to obtain ownership of, any capital stock of, or any
other voting, equity or ownership interest in, either of BVBC or BankBV or
(ii) is entitled to any of the Merger Consideration.


(h)Regnier Employment Agreement. The Regnier Employment Agreement will be in
full force and effect, and Regnier will not have indicated any intention of not
fulfilling his obligations under the Regnier Employment Agreement.


(i)Conversion of BVBC Series B Preferred Stock. Each issued and outstanding
share of BVBC Series B Preferred Stock will have been converted into one share
of BVBC Common Stock as of the Effective Time.


A-54

--------------------------------------------------------------------------------







(j)Vesting of BVBC Unvested Restricted Stock. Each share of BVBC Unvested
Restricted Stock will be fully vested as of the Effective Time.


(k)Closing Date Bank Stock Loan Indebtedness; Release of Encumbrances. BVBC will
have delivered to Heartland on or prior to the second Business Day prior to the
Closing Date a letter from the lender with respect to the Closing Date Bank
Stock Loan Indebtedness evidencing the aggregate amount of such indebtedness
outstanding as of the Closing Date (including any interest accrued thereon and
any prepayment or similar penalties and expenses associated with the prepayment
of such indebtedness on the Closing Date), including (i) a customary statement
that (A) if such aggregate amount is paid to the lender on the Closing Date,
such indebtedness will be repaid and/or redeemed in full, and (B) all
Encumbrances securing such Closing Date Bank Stock Loan Indebtedness (if any)
may thereafter be automatically released and terminated, (ii) authorizations to
file any Uniform Commercial Code termination statements, terminations and
releases of outstanding mortgages and security interests as are reasonably
necessary to release such Encumbrances, and (iii) a customary statement that,
upon the receipt of payment of such indebtedness, all tangible collateral
(including, without limitation, all stock certificates) securing the obligations
under such indebtedness in possession of the lender with respect thereto will be
promptly delivered to Heartland (the “Payoff Letter”).


(l)Other Materials. Heartland will have received the materials set forth in
Section 2.12(a).


ARTICLE 8
TERMINATION, AMENDMENT AND WAIVER


8.1Reasons for Termination. This Agreement, by prompt written notice given to
the other parties prior to or at the Closing, may be terminated:


(a)by mutual consent of the Boards of Directors of Heartland and BVBC;


(b)by either party in the event a Law or Governmental Order will have been
enacted, entered, enforced, promulgated, issued or deemed applicable to the
transactions contemplated by this Agreement by any Governmental Entity that
prohibits the Closing;


(c)by either party in the event any Governmental Authorization required to
permit the consummation of the transactions contemplated by this Agreement will
have been denied and such denial has become final and non-appealable (unless
such denial arises out of, or results from, a material breach by the party
seeking to terminate this Agreement of any representation, warranty or covenant
of such party);


(d)by BVBC if:


(i)the Closing has not occurred by July 31, 2019 (the “Termination Date”);
provided that BVBC will not be entitled to terminate this Agreement pursuant to
this clause (d)(i) if (x) BVBC’s failure to comply fully with its obligations
under this Agreement has prevented the consummation of the transactions
contemplated by this Agreement, (y) BVBC has refused, after satisfaction of the
conditions set forth in Sections 7.1 and 7.2, to close in accordance with
Section 2.12 or (z) the circumstances or events underlying the termination
rights set forth in clauses (d)(iii) or (d)(iv) of this Section 8.1 will have
occurred;


(ii)Heartland will have breached any representation, warranty or agreement of
Heartland in this Agreement in any material respect and such breach cannot be or
is not cured within thirty (30) days after written notice of such breach is
given by BVBC to Heartland;


(iii)at the BVBC Shareholder Meeting, this Agreement will not have been duly
adopted by the Required BVBC Shareholder Vote;


(iv)(A) BVBC will have delivered to Heartland a written notice of the intent of
BVBC to enter into a merger, acquisition or other agreement (including an
agreement in principle) to effect a Superior Proposal based on an Acquisition
Proposal received by it, (B) five Business Days have elapsed following delivery
to Heartland of such written notice by BVBC, (C) during such five Business Day
period BVBC has fully complied with the terms of Section 5.8, including
informing Heartland of the terms and conditions of such Acquisition Proposal and
the identity of the Person making such Acquisition Proposal, with the intent of


A-55

--------------------------------------------------------------------------------





enabling Heartland to agree to a modification of the terms and conditions of
this Agreement so that the transactions contemplated hereby may be effected,
(D) at the end of such five business-day period the Board of Directors of BVBC
will have continued reasonably to believe that such Acquisition Proposal
constitutes a Superior Proposal, (E) BVBC pays to Heartland the termination fee
in accordance with Section 8.4, and (F) BVBC will have entered into a merger,
acquisition or other agreement (including an agreement in principle) to effect a
Superior Proposal or the Board of Directors of BVBC will have resolved to do so;


(v)at any time within five Business Days after the Determination Date, but only
if:


(x)    the Heartland Determination Date Stock Price (as defined below) is less
than $37.75 per share; and
(y)    the number obtained by dividing the Heartland Determination Date Stock
Price by the Initial Heartland Stock Price (as defined below) is less than the
number obtained by dividing (A) the Final Index Price (as defined below) by
(B) the Initial Index Price (as defined below) and subtracting 0.150 from such
quotient; provided, however, that a termination by BVBC pursuant to this Section
8.1(d)(v) will have no force and effect if Heartland agrees in writing (within
five Business Days after receipt of BVBC’s written notice of such termination)
to increase the Exchange Ratio or the Adjusted Exchange Ratio, as the case may
be, to an amount equal to (i) (X) the Exchange Ratio or the Adjusted Exchange
Ratio, as the case may be, divided by (Y) the Heartland Determination Date Stock
Price, multiplied by (ii) $37.75. If within such five-Business Day period,
Heartland delivers written notice to BVBC that Heartland intends to proceed with
the Merger by paying such additional consideration as contemplated by the
preceding sentence, and notifies BVBC in writing of the revised Exchange Ratio
or the Adjusted Exchange Ratio, as the case may be, then no termination will
occur pursuant to this Section 8.1(d)(v), and this Agreement will remain in full
force and effect in accordance with its terms (except that the Exchange Ratio or
the Adjusted Exchange Ratio, as the case may be, will be modified in accordance
with this Section 8.1(d)(v)).
For purposes of this Section 8.1(d)(v), the following terms will have the
meanings indicated below:
“Final Index Price” means the average of the daily closing value of the Index
for the 15 consecutive trading days ending on and including the trading day
immediately preceding the 10th day prior to the Determination Date.
“Index” means the KBW NASDAQ Regional Banking Index (KRX) or, if such index is
not available, such substitute or similar index as substantially replicates the
KBW NASDAQ Regional Banking Index (KRX).
“Index Ratio” means the Final Index Price divided by the Initial Index Price.
“Initial Heartland Stock Price” means $44.42.
“Initial Index Price” means the closing value of the Index on the date
immediately prior to the date of this Agreement.
If Heartland or any company belonging to the Index declares or effects a stock
dividend, split-up, combination, exchange of shares or similar transaction
between the date of this Agreement and the Determination Date, the prices for
the common stock of such company will be appropriately adjusted for the purposes
of applying this Section 8.1(d)(v); or
(vi)any of the conditions set forth in Sections 7.1 or 7.2 will have become
impossible to satisfy (other than through a failure of BVBC to comply with its
obligations under this Agreement).


(e)by Heartland if:


(i)the Closing has not occurred by the Termination Date; provided that Heartland
will not be entitled to terminate this Agreement pursuant to this clause (e)(i)
if (x) Heartland’s failure to comply fully with its obligations under this
Agreement has prevented the consummation of the transactions contemplated


A-56

--------------------------------------------------------------------------------





by this Agreement, or (y) Heartland has refused, after satisfaction of the
conditions set forth in Sections 7.1 or 7.3, to close in accordance with Section
2.12;


(ii)BVBC will have breached any representation, warranty or agreement in this
Agreement in any material respect and such breach cannot be or is not cured
within thirty (30) days after written notice of such breach is given by
Heartland to BVBC;


(iii)at the BVBC Shareholder Meeting, this Agreement will not have been duly
adopted by the Required BVBC Shareholder Vote; or


(iv)any of the conditions set forth in Sections 7.1 or 7.2 will have become
impossible to satisfy (other than through a failure of Heartland to comply with
its obligations under this Agreement).


8.2Effect of Termination. Except as provided in Sections 8.3 and 8.4 and any
provisions set forth herein that survive the termination of this Agreement, if
this Agreement is terminated pursuant to Section 8.1, this Agreement will
forthwith become void, there will be no Liability under this Agreement on the
part of Heartland, BVBC or any of their respective Representatives or
Subsidiaries, and all rights and obligations of each party hereto will cease;
provided, however, that, subject to Sections 8.3, and 8.4, nothing herein will
relieve any party from Liability arising out of its own fraud, willful
misconduct or intentional breach of this Agreement.


8.3Expenses. Except as otherwise provided in this Agreement, all Expenses
incurred in connection with this Agreement and the transactions contemplated by
this Agreement will be paid by the party incurring such Expenses, whether or not
the Merger is consummated. Notwithstanding the foregoing, if this Agreement is
terminated pursuant to Sections 8.1(d)(iii), 8.1(e)(ii) or 8.1(e)(iii), or for
any of the reasons set forth in Section 8.4, then BVBC will pay to Heartland,
within five Business Days of presentation by Heartland of reasonably detailed
invoices for the same, all Expenses reasonably incurred by Heartland provided
that the amount paid will not exceed $1,000,000, and, if this Agreement is
terminated pursuant to Section 8.1(d)(ii), then Heartland will pay to BVBC,
within five Business Days of presentation by BVBC of reasonably detailed
invoices for the same, all Expenses reasonably incurred by BVBC provided that
the amount paid will not exceed $1,000,000. As used in this Agreement,
“Expenses” will consist of all out-of-pocket expenses (including all fees and
expenses of counsel, accountants, investment bankers, experts and consultants to
a party hereto and its Affiliates) incurred by a party in connection with or
related to the authorization, preparation, negotiation, execution and
performance of this Agreement, the solicitation of the approval of the Merger by
holders of BVBC Common Stock and all other matters related to the consummation
of the Merger.


8.4BVBC Termination Fee. If this Agreement is terminated by BVBC pursuant to
Section 8.1(d)(iv), or by Heartland pursuant to Section 8.1(e)(ii) because of a
breach of any portion of Section 5.8 or Section 6.2(a), then BVBC will pay to
Heartland (in lieu of any payment that may be due under Section 8.3), a
termination fee of $3,756,000 as the sole and exclusive remedy of Heartland
(including any remedy for specific performance), as agreed-upon liquidated
damages.


8.5Amendment. This Agreement may not be amended except by an instrument in
writing approved by the parties to this Agreement and signed on behalf of each
of the parties hereto, provided, however, that Heartland may, in its sole
discretion, amend Sections 4.14 and 5.1 to increase any of the dollar thresholds
contained in those sections or to relax any other requirements in such Sections
in order to obtain the Bank Regulatory Approvals.


8.6Waiver. At any time prior to the Effective Time, either party hereto may
(a) extend the time for the performance of any of the obligations or other acts
of the other party hereto or (b) waive compliance with any of the agreements of
the other party or with any conditions to waiving party’s own obligations, in
each case only to the extent such obligations, agreements and conditions are
intended for its benefit.


ARTICLE 9
GENERAL PROVISIONS


9.1Press Releases and Announcements. Any public announcement, including any
announcement to employees, customers, suppliers or others having dealings with
any BVBC Entity, or similar publicity with respect to this Agreement or the
transactions contemplated by this Agreement, will be issued, if at all, at such
time and in such manner as Heartland will determine and approve, or as required
by applicable Law. Notwithstanding the foregoing, Heartland and BVBC agree that
(a) a press release for national dissemination announcing the execution of this
Agreement in a form prepared by Heartland and reviewed and approved by BVBC
(with such approval not to be unreasonably withheld, conditioned or delayed) may
be made on the day after execution of this Agreement, or as soon thereafter as
practicable, and (b) any press release or


A-57

--------------------------------------------------------------------------------





customer communication relating to this Agreement and the transactions
contemplated hereby issued for dissemination in Johnson County, Kansas prior to
the Effective Time will be in a form prepared by Heartland and reviewed and
approved by BVBC (with such approval not to be unreasonably withheld,
conditioned or delayed). Heartland will have the right to be present for any
in-Person announcement by BVBC. Unless consented to by Heartland or required by
Law, BVBC will keep, and will cause the BVBC Entities to keep, this Agreement
and the transactions contemplated by this Agreement confidential.


9.2Notices. All notices and other communications hereunder will be in writing
and will be sufficiently given if made by hand delivery, by e-mail, by overnight
delivery service, or by registered or certified mail (postage prepaid and return
receipt requested) to the parties at the following addresses (or at such other
address for a party as will be specified by it by like notice):


if to Heartland:
Heartland Financial USA, Inc.
707 17th Street, Suite 2950
Denver, Colorado 80202
Attention:
J. Daniel Patten, Executive Vice President, Finance and Corporate Strategy

Telephone:    (720) 873-3780
E-mail:        DPatten@htlf.com


with copies to:
Heartland Financial USA, Inc.
1398 Central Avenue
P.O. Box 778
Dubuque, Iowa 52004-0778
Attention:
Michael J. Coyle, Executive Vice President, Senior General Counsel and Corporate
Secretary

Telephone:    (563) 589-1994
E-mail:        MCoyle@htlf.com


and
Dorsey & Whitney LLP
50 South Sixth Street, Suite 1500
Minneapolis, Minnesota 55402
Attention:    Jay L. Swanson
John Marsalek
Telephone:    (612) 340-2600
E-mail:        swanson.jay@dorsey.com
marsalek.john@dorsey.com


if to BVBC:
Blue Valley Ban Corp.
11935 Riley Street
Overland Park, Kansas 66213
Attention:
Robert D. Regnier, Chairman, President and Chief Executive Officer

Telephone:    (913) 338-2000
E-mail:        bregnier@bankbv.com




A-58

--------------------------------------------------------------------------------





with a copy to:
Hunton Andrews Kurth LLP
Fountain Place
1445 Ross Avenue, Suite 3700
Dallas, Texas 75202
Attention:    Elizabeth Whitaker
Telephone:    (214) 468-3575
E-mail:        bwhitaker@huntonak.com


All such notices and other communications will be deemed to have been duly given
as follows: when delivered by hand, if personally delivered; three Business Days
after being deposited in the mail, postage prepaid, if delivered by mail; when
receipt electronically acknowledged, if e-mailed; and the next day after being
delivered to an overnight delivery service.
9.3Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned by any party to this Agreement
without the prior written consent of the other parties to this Agreement, except
that Heartland may assign any of its rights under this Agreement to one or more
Subsidiaries of Heartland, so long as Heartland remains responsible for the
performance of all of its obligations under this Agreement. Subject to the
foregoing, this Agreement and all of the provisions of this Agreement will be
binding upon and inure to the benefit of the parties to this Agreement and their
respective successors and permitted assigns.


9.4No Third Party Beneficiaries. Except as provided in Section 6.7(c), nothing
expressed or referred to in this Agreement confers any rights or remedies upon
any Person that is not a party or permitted assign of a party to this Agreement.


9.5Schedules.


(a)The Schedules correspond to the specific sections contained in Article 4,
which set forth an exception to one or more representations or warranties
contained in Article 4 or to one or more covenants contained herein (whether or
not such section of this Agreement expressly references a schedule thereto).
Except as set forth in the Schedules, the information contained therein is dated
as of the date of this Agreement or, if delivered pursuant to Section 6.6, as of
such date delivered. Notwithstanding anything in this Agreement to the contrary,
the mere inclusion of an item as an exception to a representation or warranty
will not be deemed an admission that such item represents a material exception
or material fact, event or circumstance or that such item has had or would be
reasonably likely to have a Material Adverse Effect.


(b)For purposes of this Agreement, a Schedule relating to a certain section may
incorporate by reference disclosures made in other Schedules; provided, however,
that any disclosure with respect to a particular Schedule will be deemed
adequately disclosed in other Schedules to the extent it is readily apparent
from the nature of the disclosure that such disclosure also applies to such
other Schedules. Nothing in a Schedule is deemed adequate to disclose an
exception to a representation or warranty made in this Agreement unless the
Schedule identifies the exception with reasonable particularity.


(c)In the event of any inconsistency between the statements in this Agreement
and statements in a Schedule, the statements in this Agreement will control and
the statements in the Schedule will be disregarded.


9.6Interpretation. The headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement. References to Sections and Articles refer to Sections and
Articles of this Agreement unless otherwise stated. Words such as “herein,”
“hereinafter,” “hereof,” “hereto,” “hereby” and “hereunder,” and words of like
import, unless the context requires otherwise, refer to this Agreement
(including the Exhibits and Schedules hereto). As used in this Agreement, the
masculine, feminine and neuter genders will be deemed to include the others if
the context requires. Any singular term in this Agreement will be deemed to
include the plural, and any plural term the singular if the context requires.
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they will be deemed to be followed by the words “but not limited to,”
whether or not they are in fact followed by those words or words of like import.
“Writing”, “written” and comparable terms refer to printing, typing and other
means of reproducing words (including electronic media) in a visible form. Any
reference to any money or currency or use of “$” will be in U.S. dollars. Except
as the context may otherwise require, references to any Contract are to that
Contract as amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof; provided that with respect to any Contract
listed on any Schedules hereto, all such amendments, modifications or
supplements must also be listed in the appropriate Schedule. References to a
statute will be to such statute, as amended from time to time, and to the rules
and regulations


A-59

--------------------------------------------------------------------------------





promulgated thereunder. References to any Person include the successors and
permitted assigns of that Person. References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively.


9.7Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement will remain in full force and effect and will in
no way be affected, impaired or invalidated, and the parties will negotiate in
good faith to modify this Agreement and to preserve each party’s anticipated
benefits under this Agreement.


9.8Complete Agreement. This Agreement, together with the Ancillary Documents,
contain the complete agreement between the parties and supersede any prior
understandings, agreements or representations by or between the parties, written
or oral. BVBC acknowledges that Heartland has made no representations,
warranties, agreements, undertakings or promises except for those expressly set
forth in this Agreement or in any of the Ancillary Documents to which Heartland
is a signatory.


9.9Governing Law. THE DOMESTIC LAW, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES, OF THE STATE OF DELAWARE WILL GOVERN ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT AND THE PERFORMANCE
OF THE OBLIGATIONS IMPOSED BY THIS AGREEMENT.


9.10Submission to Jurisdiction. The parties hereby irrevocably submit to the
jurisdiction of the courts of the State of Delaware or of the United States of
America located in the State of Delaware, solely in respect of the
interpretation and enforcement of the provisions of this Agreement and the
Ancillary Documents, and in respect of the transactions contemplated hereby and
thereby, and hereby waive, and agree not to assert, as a defense in any
Litigation relating to the interpretation or enforcement of this Agreement or
any of the Ancillary Documents, that either of such parties is not subject
thereto or that such Litigation may not be brought or is not maintainable in
such courts or that the venue thereof may not be appropriate or that this
Agreement or any Ancillary Document may not be enforced in or by such courts.
The parties hereto irrevocably agree that all claims with respect to such
Litigation will be heard and determined in such courts. The parties hereby
consent to and grant any such court’s jurisdiction over such parties and over
the subject matter of such dispute, and agree that mailing of process or other
papers in connection with any such Litigation in the manner provided in Section
9.2 or in such other manner as may be permitted by Law, will be valid and
sufficient service thereof.


9.11Specific Performance. Each of the parties acknowledges and agrees that the
subject matter of this Agreement, including the businesses, assets and
properties of each BVBC Entity, is unique, that the other party would be damaged
irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached, and
that the remedies at Law would not be adequate to compensate such other parties
not in default or in breach. Accordingly, each of the parties agrees that the
other party will be entitled to an injunction or injunctions to prevent breaches
of the provisions of this Agreement and to enforce specifically this Agreement
and the terms and provisions of this Agreement in addition to any other remedy
to which they may be entitled, at Law or in equity (without any requirement that
Heartland provide any bond or other security). The parties waive any defense
that a remedy at Law is adequate and any requirement to post bond or provide
similar security in connection with actions instituted for injunctive relief or
specific performance of this Agreement.


9.12Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE IT IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY
AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 9.12.


9.13Investigation of Representations, Warranties and Covenants. No investigation
made by or on behalf of the parties hereto or the results of any such
investigation will constitute a waiver of any representation, warranty or
covenant of any other party.




A-60

--------------------------------------------------------------------------------





9.14No Survival of Representations. The representations, warranties and
covenants made by BVBC and Heartland in this Agreement or in any instrument
delivered pursuant to this Agreement will terminate on, and will have no further
force or effect after, the first to occur of (a) the Effective Time or (b) the
date on which this Agreement is terminated as set forth herein, except for those
covenants contained herein or therein which by their terms apply in whole or in
part after the Effective Time or survive the termination of this Agreement.






[The remainder of this page is intentionally blank.]


A-61

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first written above.
HEARTLAND FINANCIAL USA, INC.
 
By  /s/ Lynn B. Fuller                                  
Lynn B. Fuller


Executive Operating Chairman
 
BLUE VALLEY BAN CORP.
 
By  /s/ Robert D. Regnier                            
Robert D. Regnier


Chairman, President and Chief Executive Officer











































































[Signature Page to Agreement and Plan of Merger]




A-62